Foundry Park I

Richmond, Virginia

CONSTRUCTION LOAN AGREEMENT

made as of August 7, 2007

by

FOUNDRY PARK I, LLC,

a Virginia limited liability company

and



NEWMARKET CORPORATION,

a Virginia corporation



as the Guarantor



 

and



 

SUNTRUST BANK,

a Georgia banking corporation

individually and as Administrative Agent and Joint-Lead Arranger

for itself and the Lenders,



and

LASALLE BANK NATIONAL ASSOCIATION,

individually and as Joint-Lead Arranger

AND

PNC BANK, NATIONAL ASSOCIATION,

individually and as Documentation Agent



TABLE OF CONTENTS



ARTICLE 1 DEFINITIONS *



1.1 Defined Terms *





1.2 Use of Defined Terms *





1.3 Incorporation of Recitals *





1.4 Incorporation of Exhibits *





ARTICLE 2 TERMS OF THE LOAN AND DOCUMENTS *





2.1 Agreement to Borrow and Lend *





2.2 Advances *





2.3 Loan Documents *





2.4 Term of the Loan *





2.5 Rates Applicable After Default *





2.6 Method of Payment and Late Fee; Payments Generally; Pro Rata Treatment;
Sharing of Set-offs *





2.7 Notes *





2.8 Interest Payment Dates; Interest and Fee Basis *





2.9 Notification of Advances, Interest Rates, Prepayments and Commitment
Reductions *





2.10 Lending Installations *





2.11 Non-Receipt of Funds by the Administrative Agent *





ARTICLE 3 CHANGE IN CIRCUMSTANCES *





3.1 Yield Protection *





3.2 Changes in Capital Adequacy Regulations *





3.3 Taxes *





ARTICLE 4 LOAN EXPENSES, FEES & ADVANCES; SECURITY OF DEED OF TRUST *





4.1 Loan Expenses *





4.2 Time of Payment of Fees *





4.3 Expenses and Advances Secured by Loan Documents *





ARTICLE 5 REPRESENTATIONS AND WARRANTIES *





5.1 Representations and Warranties of the Borrower *





5.2 Survival of Representations and Warranties *





ARTICLE 6 REQUIREMENTS PRECEDENT TO THE OPENING OF THE LOAN *





6.1 Loan Opening Conditions. *





ARTICLE 7 CONSTRUCTION PAYOUT REQUIREMENTS PRECEDENT *





7.1 Required Documents *





7.2 Administrative Agent's Verification of Subcontracts *





ARTICLE 8 BUDGET AND CONTINGENCY FUND *





8.1 Budget *





8.2 Budget Line Items *





8.3 Contingency *





ARTICLE 9 LOAN BALANCING *





ARTICLE 10 LENDERS' OBLIGATIONS TO DISBURSE PROCEEDS OF LOAN *





10.1 Loan Opening *





10.2 Conditions to Disbursement After Loan Opening *





10.3 Notice to Lenders of New Advances. *





10.4 Optional Method for Payment of Interest *





ARTICLE 11 CONSTRUCTION PAYOUT REQUIREMENTS WITH RESPECT TO ALL DISBURSEMENTS *





11.1 Applicability of Sections *





11.2 Documents to be Furnished for Each Disbursement *





11.3 Administrative Agent's Right to Employ Lenders' Inspecting Architect *





11.4 Retainages *





11.5 Payments Directly to Contractors and Subcontractors *





11.6 Disbursement for Offsite Materials *





11.7 Conditions For Disbursements for Stored Materials *





ARTICLE 12 BORROWER'S AGREEMENTS *





ARTICLE 13 DAMAGE AND CONDEMNATION *





13.1 Application of Insurance Proceeds *





13.2 Borrower's Obligation to Rebuild and Use of Proceeds Therefor *





13.3 Condemnation. *





ARTICLE 14 FINAL DISBURSEMENT *





14.1 Final Disbursement *





ARTICLE 15 THE ADMINISTRATIVE AGENT AND THE LENDERS *





15.1 Appointment *





15.2 Powers *





15.3 General Immunity *





15.4 No Responsibility for Loans, Recitals, Etc *





15.5 Action on Instructions of Lenders *





15.6 Employment of Agents and Counsel *





15.7 Reliance on Documents; Counsel *





15.8 Reimbursement and Indemnification *





15.9 Rights as a Lender *





15.10 Lender Credit Decision *





15.11 Administrative Agent *





15.12 Lender Appointment *





15.13 Payments Received *





15.14 Documents *





15.15 Authority *





15.16 Borrower Default *





15.17 Acquisition of the Project *





15.18 Standard of Care *





15.19 Lender Default *





15.20 Receipt and Maintenance of Documents *





15.21 No Representations *





15.22 No Relation *





15.23 Joint-Lead Arrangers and Documentation Agents. *





ARTICLE 16 BENEFIT OF AGREEMENT; ASSIGNMENTS; PARTICIPATIONS *





16.1 Successors and Assigns *





16.2 Participations *





16.3 Assignments *





16.4 Dissemination of Information *





16.5 Prohibition of Assignments by the Borrower *





16.6 Prohibition of Transfers of Interests in the Borrower *





16.7 Prohibition of Transfers in Violation of ERISA *





ARTICLE 17 EVENTS OF DEFAULT *





ARTICLE 18 LENDERS' REMEDIES IN EVENT OF DEFAULT *





18.1 Remedies Conferred Upon Lenders *





18.2 Non-Waiver of Remedies *





ARTICLE 19 GENERAL PROVISIONS *





19.1 Captions *





19.2 Merger *





19.3 Modification of Agreement *





19.4 Notices *





19.5 Expenses; Indemnification *





19.6 Governing Law *





19.7 Reimbursement for Loan Expenses *





19.8 Acquiescence Not to Constitute Waiver of Lender's Requirements *





19.9 Disclaimer by Lenders *





19.10 Right of Lenders to Make Advances to Cure the Borrower's Defaults *





19.11 Definitions Include Amendments *





19.12 Time Is of the Essence *





19.13 Execution in Counterparts *





19.14 Jurisdiction *





19.15 Taxes *





19.16 Severability *





19.17 Waiver of Jury Trial *





19.18 Confidentiality *





19.19 Set-Off. *





19.20 Survival *





19.21 Interest Rate Limitation *





19.22 Patriot Act *





19.23 Release for Project *





EXHIBITS

A - LEGAL DESCRIPTION OF LAND

B - PERMITTED EXCEPTIONS

C - FORMS OF NOTES

D - FORM OF SURVEYOR'S CERTIFICATION

E - FORM OF ARCHITECT'S CERTIFICATE

F - BUDGET

G - BORROWER'S REQUISITION CERTIFICATE

 

Foundry Park I

Richmond, Virginia



CONSTRUCTION LOAN AGREEMENT

THIS CONSTRUCTION LOAN AGREEMENT ("Agreement") is made as of this 7th day of
August, 2007, by FOUNDRY PARK I, LLC, a Virginia limited liability company
("Borrower"), which has its principal place of business at 330 South Fourth
Street, Richmond, Virginia 23219; SUNTRUST BANK, a Georgia banking corporation,
individually ("SunTrust"), and as administrative agent ("Administrative Agent")
for itself and the Lenders (as hereinafter defined), which has an office at Real
Estate Finance Group, 919 East Main Street, 8th Floor, Richmond, Virginia 23219;
and the other Lenders that are parties hereto.

RECITALS

A. The Borrower is the owner of approximately 3.155 acres of land located off of
South 7th Street and Tredegar Street in the City of Richmond, Virginia (the
"Land"). The Borrower intends to construct an approximately 307,170 square foot
office building with approximately 1,050 parking spaces and related amenities
and improvements (the "Improvements") in accordance with the "Plans and
Specifications" (as hereinafter defined). The Land and the Improvements are
collectively referred to as the "Project". The Project will be leased to
MeadWestvaco Corporation to be used as MeadWestvaco's corporate headquarters.

B. The Borrower has requested that Lenders make the Loan (as defined
hereinafter) with the proceeds of the Loan being used to construct the Project.

C. Lenders are willing to make the Loan on the terms and conditions hereinafter
set forth.

AGREEMENT

In consideration of the mutual covenants and agreements herein contained and
other good and valuable consideration, the receipt and sufficiency of which are
acknowledged, the parties hereto agree as follows:

ARTICLE 1



DEFINITIONS

1.1 Defined Terms. The following terms as used herein shall have the following
meanings:

Advance

: means a borrowing under the Loan.



Advance Date

: means the date on which an Advance of Loan proceeds requested by the Borrower
hereunder is funded.



Affiliate

: of any Person means any other Person directly or indirectly controlling,
controlled by or under common control with such Person. A Person shall be deemed
to control another Person if the controlling Person owns 10% or more of any
class of voting securities (or other ownership interests) of the controlled
Person or possesses, directly or indirectly, the power to direct or cause the
direction of the management or policies of the controlled Person, whether
through ownership of stock, by contract or otherwise.



Agent

: means the Administrative Agent.



Agreement

: means this Construction Loan Agreement, as originally executed or as may be
hereafter supplemented or amended from time to time in writing.



AIA Draw Forms

: mean the AIA Form G702 Application and Certificate for Payment and the AIA
Form G703 Continuation Sheet, which are completed by the General Contractor and
executed by the Borrower, the General Contractor and the Architect.



Appraisal

: means a FIRREA compliant appraisal of the Project in form and substance
satisfactory to the Lenders and prepared by an MAI appraiser selected by the
Administrative Agent.



Architect

: means MSTSD, Inc., or such other architect performing on behalf of the
Borrower, which is acceptable to the Administrative Agent in its reasonable
discretion.



Architectural and Engineering Documents

: mean all of the documents assigned to Administrative Agent, for the benefit of
the Administrative Agent and the Lenders, pursuant to the Assignment of
Agreements, Contracts and Permits made by the Borrower and the Administrative
Agent, including, without limitation, (i) all agreements between the Borrower
and the Architect; (ii) all agreements between the Borrower and the General
Contractor; (iii) all agreements between the Borrower and any civil engineer;
(iv) all agreements between the Borrower and any structural engineer; (v) all
agreements between the Borrower and any mechanical/electrical engineer; (vi) all
agreements between the Borrower and any soil engineer or environmental
consultant; (vii) the Plans and Specifications relating to the Project; and
(viii) all other work product, studies, plans, drawings, reports and written
material generated under or as a result of or prepared in connection with any of
the agreements described above.



Assignments of Agreements, Contracts and Permits

: means a collateral assignment by the Borrower of all reciprocal easement
agreements and related supplemental agreements affecting or benefiting the
Project, any management agreements, consulting agreements, utility agreements,
public service agreements, construction contracts, architects' and engineers'
agreements, sales contracts and all development rights, land use permits,
construction and building permits and related governmental rights with respect
to the Project, together with all consents from other parties to, or issuing
such, agreements, contracts, rights or permits as the Administrative Agent may
reasonably require.



Assignments of Leases and Rents

: means Assignment of the MeadWestvaco Lease and the rents therefrom and all
rights and remedies associated therewith, as well as any other lease or
occupancy agreement of or respecting any portion of the Project.



Borrower's Requisition Certificate

: means a written request from the Borrower in the form attached as Exhibit G to
this Agreement, or on such other form that may be promulgated by the
Administrative Agent from time to time, stating, among other things, the amount
of the Advance requested by the Borrower and certifying that no Event of Default
and no Default exists as of such date.



Borrowing Date

: means the date specified in a notice from the Administrative Agent to the
Lenders on which the Administrative Agent plans to fund an Advance.



Budget

: means the budget for construction of the Project as attached hereto as
Exhibit F, as revised from time to time with the prior written approval of the
Administrative Agent or in accordance with the terms of this Agreement. The
Budget shall appropriately differentiate costs which are Finalized as defined
below and the costs which are not Finalized. The Budget shall be finally
determined and all costs shall be Finalized and approved by the Lenders and the
Lenders' Inspecting Architect on or before July 1, 2008.



Business Day

: means (i) any day other than a Saturday, Sunday or other day on which
commercial banks in Atlanta, Georgia and the Commonwealth of Virginia are
authorized or required by law to close and (ii) if such day relates to an
Advance of, a payment or prepayment of principal or interest on, a LIBOR Advance
or a notice with respect to any of the foregoing, and with respect to Interest
Periods applicable to the LIBOR Rate, any day on which dealings in Dollars are
carried on in the London interbank market.



Change Order

: means any amendments or modifications to the Plans and Specifications, the
General Contract or other construction contracts to which the Borrower is
directly a party. Change Orders are more particularly discussed in Section 8.1
of this Agreement and in other provisions of this Agreement.



Code

: means the Internal Revenue Code of 1986, as amended, reformed or otherwise
modified from time to time.



Commitment

: means the obligation of each Lender, subject to the terms and conditions of
this Agreement and in reliance upon the representations and warranties herein,
to make disbursements of the Loan not exceeding in the aggregate amount set
forth opposite its signature below or in any subsequent amendment hereof.



Condemnation:

means a temporary or permanent taking by any Governmental Authority as the
result, in lieu or in anticipation, of the exercise of the right of condemnation
or eminent domain, of all or any part of the Project, or any interest therein or
right accruing thereto, including any right of access thereto or any change of
grade affecting the Project or any part thereof.



Construction

: The demolition, excavation, grading, site preparation, foundation work, and/or
construction (including, without limitation, all finish work, HVAC work, cabling
and tenant finish work), as the case may be, of the Project.



Construction Documents

: mean all of the documents assigned to the Administrative Agent, for the
benefit of the Administrative Agent and the Lenders, pursuant to the Assignment
of Agreements, Contracts and Permits, including (i) the General Contract,
(ii) all contracts and subcontracts entered into by the Borrower or the General
Contractor in connection with the Construction, (iii) all guarantees, warranties
and undertakings under the General Contract and all other contracts and
subcontracts, (iv) permits, including building permits, zoning approvals and
special use permits, if any; and (v) licenses and trade names, trademarks and
logos used in connection, development and operation of the Project.



Construction Schedule

: means the Construction Schedule described in Section 7.1(g) of this Agreement.



Contingency

: means the line item in the Budget described in Section 8.3 of this Agreement
providing a contingency amount covering hard costs, soft costs and tenant
improvement costs.



Controlled Group

: means all members of a controlled group of corporations and all trades or
businesses (whether or not incorporated) under common control which, together
with the Borrower or a Guarantor or any of their respective Subsidiaries or
Affiliates, are treated as a single employer under Section 414(b) or (c) of the
Code.



Deed of Trust

: means a first priority deed of trust encumbering the Project from the
Borrower, in form satisfactory to the Administrative Agent, as originally
executed or as may be hereafter supplemented or amended from time to time in
writing, which shall secure all obligations of the Borrower under the Loan
Documents including Rate Management Obligations, on a pari passu basis.



Default

: means any event which, if it were to continue uncured, would, with notice or
lapse of time or both, constitute an Event of Default (as such term is defined
in Article 17 of this Agreement).



Default Rate

: means a rate per annum equal to the Interest Rate plus 4.0% changing when and
as the Interest Rate changes.



Dollar(s)

and the sign $: mean lawful money of the United States of America.



Environmental Survey

: means Environmental Surveys, including, but not limited to, a Phase I
Environmental Report, in form and substance satisfactory to the Administrative
Agent prepared by a qualified environmental consultant satisfactory to the
Administrative Agent. The Environmental Survey shall, at a minimum, disclose any
existing or potential Hazardous Material contamination, and physical conditions
that may result in such contamination, at the Project, in accordance with
standard industry practice.



Equity Requirement:

means the requirement that Borrower shall contribute equity to the Project as
follows: (1) the Borrower shall receive a credit towards its equity requirement
for its contribution of the Land upon which the Project shall be constructed in
an amount equal to $11,500,000.00; (2) the Borrower shall contribute
$3,310,811.00 cash at the initial closing to be used towards the payment of the
costs to be funded at the initial closing; and (3) the Borrower shall contribute
$515,000.00 cash each month during the first eighteen (18) months of the Loan to
fund a portion of the Project Costs.



ERISA

: means the Employee Retirement Income Security Act of 1974, as amended, and the
regulations promulgated thereunder from time to time.



Event of Default

: has the meaning set forth in Article 17 hereof.



Excluded Taxes

: mean, in the case of each Lender or applicable Lending Installation and the
Administrative Agent, taxes imposed on its income, and franchise taxes imposed
on it.



Federal Funds Rate

: means, for any day, the rate per annum (rounded upwards, if necessary, to the
next 1/100th of 1%) equal to the weighted average of the rates on overnight
Federal funds transactions with member banks of the Federal Reserve System
arranged by Federal funds brokers, as published by the Federal Reserve Bank of
New York on the next succeeding Business Day or if such rate is not so published
for any Business Day, the Federal Funds Rate for such day shall be the average
rounded upwards, if necessary, to the next 1/100th of 1% of the quotations for
such day on such transactions received by the Administrative Agent from three
Federal funds brokers of recognized standing selected by the Administrative
Agent.



Fees

: mean all fees payable to the Lenders by the Borrower hereunder or under any
separate agreement between the parties.



Finalized

: means as to any line item in the Budget a cost for which (i) a construction
contract providing for a guaranteed maximum price or a lump sum fixed price for
the work to which the cost is attributed has been approved by the Administrative
Agent and executed by the General Contractor and is in full force and effect;
(ii) the plans and specifications for the work have been issued by the Architect
and approved by the Administrative Agent and Lenders' Inspecting Architect;
(iii) the cost attributed to such work has been reviewed and certified by the
Architect and approved by the Administrative Agent and Lenders' Inspecting
Architect; and (iv) all permits requisite to the lawful performance of such work
have been issued by the appropriate Governmental Authority.



Financial Contracts

: mean (i) any exchange-traded or over-the-counter futures, forward, swap or
option contract or other financial instrument with similar characteristics or
(ii) any Rate Management Transaction.



FIRREA

: means the Federal Financial and Institutional Reform, Recovery and Enforcement
Act of 1989, as amended.



GAAP

: means generally accepted accounting principles in the United States of America
as in effect from time to time, applied in a manner consistent with that used in
preparing the prior financial statements of the Borrower or the Guarantor.



General Contract

: means the applicable guaranteed maximum price general contract for the
Construction of the Project, as the case may be, between the Borrower and the
General Contractor for a "Guaranteed Maximum Price." At Loan Opening, the
General Contract will be on a "cost of the work plus fee" basis to be converted
to a guaranteed maximum price contract (AIA document A111 with General
Conditions) once all Plans and Specifications have been finalized. The final
General Contract must be executed by the Borrower and the General Contractor and
approved by the Administrative Agent and the Lenders' Inspecting Architect on or
before July 1, 2008.



General Contractor

: means Whiting-Turner Contracting Company, or another general contractor for
the Construction acceptable to the Required Lenders in their sole discretion.



Governmental Approvals

: The meaning set forth in Section 5.1(k) of this Agreement.



Governmental Authority

: means any Federal, state, county or municipal government (including the City
of Richmond, Virginia), or political subdivision thereof, any governmental or
quasi-governmental agency, authority, board, bureau, commission, department,
instrumentality, or public body, or any court, administrative tribunal, or
public utility.



Guarantee Obligation

: means as to any Person (the "guaranteeing person"), any obligation made by the
guaranteeing person, guaranteeing or in effect guaranteeing any Indebtedness,
leases, dividends or other obligations (the "primary obligations") of any other
Person (the "primary obligor") in any manner, whether directly or indirectly,
including, without limitation, any obligation of the guaranteeing person,
whether or not contingent, (i) to purchase any such primary obligation or any
property constituting direct or indirect security therefor, (ii) to advance or
supply funds (1) for the purchase or payment of any such primary obligation or
(2) to maintain capital or equity capital of the primary obligor or otherwise to
maintain the net worth or solvency of the primary obligor, (iii) to purchase
property, securities or services primarily for the purpose of assuring the owner
of any such primary obligation of the ability of the primary obligor to make
payment of such primary obligation, (iv) to reimburse, indemnify or otherwise
protect any other Person for any advance of funds, issuance of a letter of
credit or undertaking of other obligations by such Person for the benefit of the
primary obligor, or (v) otherwise to assure or hold harmless the owner of any
such primary obligation against loss in respect thereof; provided, however, that
the term Guarantee Obligation shall not include endorsements of instruments for
deposit or collection in the ordinary course of business. The amount of any
Guarantee Obligation of any guaranteeing person shall be deemed to be the
maximum stated amount of the primary obligation relating to such Guarantee
Obligation (or, if less, the maximum stated liability set forth in the
instrument embodying such Guarantee Obligation), provided that, in the absence
of any such stated amount or stated liability, the amount of such Guarantee
Obligation shall be such guaranteeing person's maximum reasonably anticipated
liability in respect thereof as determined by the Administrative Agent.



Guarantor

: means NewMarket Corporation, a Virginia corporation, the indirect owner of
100% of the membership interests of the Borrower.



Guaranty

: means the unconditional guaranty executed by the Guarantor and referred to in
Section 2.3(d) of this Agreement, as originally executed or as may be hereafter
supplemented or amended from time to time in writing.



Hazardous Material

: means (i) Any "hazardous substance" defined as such in (or for purposes of)
the Comprehensive Environmental Response, Compensation and Liability Act,
42 U.S.C.A. Section 9601(14) as may be amended from time to time, or any
so-called "superfund" or "superlien" law, including the judicial interpretation
thereof; (ii) Any "pollutant or contaminant" as defined in 42 U.S.C.A.
Section 9601(33) as amended from time to time; (iii) Any material now defined as
"hazardous waste" pursuant to 40 C.F.R. Part 260 as amended from time to time;
(iv) Any petroleum, including crude oil or any fraction thereof; (v) Natural
gas, natural gas liquids, liquefied natural gas, or synthetic gas usable for
fuel; (vi) Any "hazardous chemical" as defined pursuant to 29 C.F.R. Part 1910
as amended from time to time; and (vii) Any other substance, regardless of
physical form, that is subject to any other Law or other past, present or future
requirement of Governmental Authority regulating, relating to, or imposing
obligations, liability, or standards of conduct concerning the protection of
human health, plant life, animal life, natural resources, property or the
reasonable enjoyment of life or property from the presence in the environment of
any solid, liquid, gas or odor of such substance, from whatever source.



Indebtedness

: means for any Person, at any date, such Person's (i) obligations for borrowed
money, (ii) obligations representing the deferred purchase price of property
(other than accounts payable arising in the ordinary course of such Person's
business payable on terms customary in the trade), (iii) obligations, whether or
not assumed, secured by any voluntary lien (excluding, e.g., mechanics' or
materialmen's liens and excluding liens for real estate taxes on the Property)
or payable out of the proceeds or production from any property now or hereafter
owned or acquired by such Person (other than accounts payable arising in the
ordinary course of such Person's business payable on terms customary in the
trade), (iv) obligations which are evidenced by a note, bond, debenture or
similar instrument, (v) all obligations of such Person under leases which
constitute capital leases under GAAP, (vi) all obligations of such Person in
respect of acceptances issued or created for the account of such Person,
(vii) all Guarantee Obligations of such Person, (viii) all reimbursement
obligations of such Person for letters of credit and other contingent
liabilities, (ix) Net Mark-to-Market Exposure under Rate Management Transactions
and other Financial Contracts, and (x) Rate Management Obligations.



Indemnity Agreement

: means the environmental indemnity agreement of even date herewith, made by the
Borrower and the Guarantor, collectively, as indemnitors, to the Administrative
Agent for the benefit of the Lenders.



Interest Period:

means a period of one (1) month beginning on the first day of the first calendar
month next succeeding the calendar month in which the Loan Opening Date occurs,
and each succeeding one-month period, provided, however, (i) if any Interest
Period would otherwise end on a day which is not a Business Day, that Interest
Period shall be extended through the next succeeding day which is a Business
Day, unless such Business Day falls in another calendar month, in which event
the Interest Period shall end on the next preceding Business Day, (ii) no
Interest Period shall extend beyond the Maturity Date, and (iii) the first
Interest Period shall begin on the Loan Opening Date and end on the last day of
the calendar month in which the Loan Opening Date occurs.



Interest Rate

: means the LIBOR Rate, plus the LIBOR Applicable Margin. The Interest Rate
shall be adjusted on the first business day of each month. Adjustments to the
Interest Rate shall be effective as of the first calendar day of each month.
Interest will be calculated on the actual number of days elapsed over a year of
360 days. Upon the occurrence of an Event of Default the Interest Rate, at the
election of the Administrative Agent, may be increased to the Default Rate.



Land

: means the land referred to in Recital A of this Agreement which is legally
described in Exhibit A hereto.



Laws

: mean collectively, all Federal, state and local laws, statutes, codes,
ordinances, orders, rules and regulations, including judicial opinions or
precedential authority in the applicable jurisdiction.



Lease

: means a fully executed lease with respect to a portion of the Project.



Lenders

: mean the lending institutions listed on the signature pages of this Agreement
and each of their respective successors and permitted assigns. The initial
Lenders are SunTrust Bank, PNC Bank, National Association and LaSalle Bank
National Association



Lenders' Inspecting Architect

: means Newbanks, or such other inspecting architect as may be selected by the
Administrative Agent and approved by the Required Lenders.



Lending Installation

: means any office, branch, Subsidiary or Affiliate of a Lender.



LIBOR Applicable Margin

: means 1.40%.



LIBOR Determination Date

: means the date of the closing of the Loan, and the first Business Day of each
calendar month thereafter.



LIBOR Rate

: means that rate per annum effective on any LIBOR Determination Date which is
equal to the quotient of:



(i) the rate per annum equal to the offered rate for deposits in U.S. Dollars
for a one (1) month period, which rate appears on that page of Bloomberg
reporting service, or such similar service as determined by the Administrative
Agent, that displays British Bankers' Association interest settlement rates for
deposits in U.S. Dollars, as of 11:00 A.M. (London, England time) two (2)
Business Days prior to the LIBOR Determination Date; provided, that if no such
offered rate appears on such page, the rate used for such period will be the per
annum rate of interest determined by the Administrative Agent to be the rate at
which U.S. Dollar deposits for such period, are offered to the Administrative
Agent in the London Inter-Bank Market as of 11:00 A.M. (London, England time),
on the day which is two (2) Business Days prior to the LIBOR Determination Date,
divided by

(ii) a percentage equal to 1.00 minus the maximum reserve percentages (including
any emergency, supplemental, special or other marginal reserves) expressed as a
decimal (rounded upward to the next 1/100th of 1%) in effect on any day to which
the Administrative Agent or any Lender is subject with respect to any LIBOR
based loan pursuant to regulations issued by the Board of Governors of the
Federal Reserve System with respect to eurocurrency funding (currently referred
to as "eurocurrency liabilities" under Regulation D). This percentage will be
adjusted automatically on and as of the effective date of any change in any
reserve percentage.

Loan

: means the maximum aggregate amount of the Loan made by the Lenders to the
Borrower pursuant to this Agreement, being in a maximum principal amount equal
to the lesser of: (1) $116,000,000.00; or (2) 85% of approved Project Cost.
Pursuant to the appraisal prepared by Axial Advisory Group, LLC, dated April 24,
2007, which has been reviewed and accepted by the Lenders, the loan to value at
closing will be 74%.



Loan Documents

: mean this Agreement, the Notes, the Security Documents, the Guaranty, the
Indemnity Agreement, the Subsidiary Guaranty and all the documents given to the
Administrative Agent or the Lenders from time to time to evidence, guarantee or
secure the Loan, as the same may be supplemented, amended or modified from time
to time.



Loan Opening or Opening of the Loan

: means the first disbursement of Loan proceeds.



Loan Opening Date

: means the date of the Loan Opening and the date on which the Borrower has
satisfied the conditions set forth in this Agreement.



Maintenance, Management, Service, and Other Documents

: means all of the documents assigned to the Administrative Agent for the
benefit of the Administrative Agent and the Lenders pursuant to the Assignments
of Agreements, Contracts and Permits made by the Borrower for the benefit of the
Administrative Agent, including all management, maintenance and service
contracts or agreements, all consulting agreements, and all brokerage agreements
with any leasing agents, relating to the use and operation of the Project, and
all interest rate hedging products.



Maturity Date

: means, with respect to the Loan, the earlier of (i) the third anniversary of
the date of the Notes or (ii) the date on which the principal amount of all
outstanding Loans have been declared or automatically have become due and
payable (whether by acceleration or otherwise).



MeadWestvaco Lease:

means the fully executed lease between the Borrower, as landlord, and
MeadWestvaco Corporation, as tenant, for 100% of the leasable space of the
Project. The MeadWestvaco Lease shall be satisfactory in form and substance in
all respects to the Administrative Agent.



Multiemployer Plan

: means a Plan maintained pursuant to a collective bargaining agreement or any
other arrangement to which the Borrower or any member of the Controlled Group is
a party to which more than one employer is obligated to make contributions and
which is a "Multiemployer Plan" as defined in Section 3(37) of ERISA.



Net Mark-to-Market Exposure

: means, as of any date of determination for any reason, the excess (if any) of
all unrealized losses over all unrealized profits of such Person arising from
Rate Management Transactions. "Unrealized losses" means the fair market value of
the cost to such Person of replacing such Rate Management Transaction as of the
date of determination (assuming the Rate Management Transaction were to be
terminated as of that date), and "unrealized profits" means the fair market
value of the gain to such Person of replacing such Rate Management Transaction
as of the date of determination (assuming such Rate Management Transaction were
to be terminated as of that date).



NewMarket Subsidiaries:

means the Subsidiaries of NewMarket which, pursuant to the Revolving Credit
Agreement, have executed or shall hereafter become obliged to execute the Second
Amended and Restated Guaranty delivered in connection with the Revolving Credit
Agreement.



Notes

: mean the promissory notes described in Section 2.3(a) of this Agreement, as
originally executed or as may be hereafter replaced, restated, supplemented or
amended from time to time in writing.



Obligations

: mean all unpaid principal of and accrued and unpaid interest on the Notes, all
accrued and unpaid fees and all expenses, reimbursements, indemnities and other
obligations (including, but not limited to, any Rate Management Obligations) of
the Borrower to the Lenders or to any Lender, the Administrative Agent, or any
indemnified party under this Agreement or under the other Loan Documents.



Other Taxes

: mean any present or future stamp or documentary taxes or recordation taxes and
any other excise or property taxes, charges or similar levies which arise from
any payment made hereunder or under any Note or from the execution or delivery
of, or otherwise with respect to, this Agreement or any Note.



Payment Date

: means the first day of each calendar month.



Percentage

: means with respect to each Lender, the applicable percentage of the Loan
represented by such Lender's then-current Commitment.



Permitted Exceptions

: mean those matters listed in Exhibit B hereto to which the interest of the
Borrower in the Project may be subject at the Loan Opening Date and thereafter
and any such other title exceptions or objections, if any, as the Administrative
Agent, or its counsel, may reasonably approve in advance in writing.



Person

: means an individual, corporation, a limited or general partnership, an
association, a joint venture, a limited liability company or any other entity or
organization, including a governmental or political subdivision or an agent or
instrumentality thereof.



Plan

: means an employee pension benefit plan which is covered by Title IV of ERISA
or subject to the minimum funding standards under Section 412 of the Code as to
which the Borrower or any member of the Controlled Group may have any liability.



Plans and Specifications

: mean plans and specifications prepared by the Architect referred to in
Section 7.1(e) of this Agreement, as approved by the Administrative Agent, as
such plans and specifications may be amended from time to time (but only with
the prior written approval of the Administrative Agent, which such approval
shall not be unreasonably withheld, or otherwise in accordance with this
Agreement), including any working or shop drawings made in furtherance of the
plans and specifications. The Plans and Specifications will initially be
prepared for phases of the Project but no work shall be commenced on and no
Advance shall be made with respect to any phase of the Project until the Plans
and Specifications for such phase shall be issued by the architect, approved by
the Lenders' Inspecting Architect and all costs attributable to such phase of
the Project have been Finalized. The final Plans and Specifications for the
Project, including each and every phase thereof, shall be issued by the
Architect and approved by the Administrative Agent and Lenders' Inspecting
Architect on or before April 1, 2008.



Primary Operating Account:

means any deposit account or controlled disbursement account on which the
Borrower draws to pay all or substantially all of its operating expenses.



Principal:

means Principal Commercial Funding II, LLC, the lender providing the prospective
permanent "take-out" financing pursuant to the Principal Application or its
affiliates or assigns approved by Administrative Agent.



Principal Application:

means the Application dated February 26, 2007 made by the Borrower and Principal
for permanent financing of approximately $116,000,000 together with the
associated Rate Lock Agreement dated February 26, 2007 also made by the Borrower
and Principal.



Project:

shall have the meaning as set forth in Recital A of this Agreement.



Project Cost:

means the total cost of constructing, fitting-out and equipping the Project as
set forth in the Budget.



Rate Management Account:

means an account maintained by the Administrative Agent into which all funds
payable to or earned by the Borrower on account of any Rate Management
Transaction shall be deposited and maintained. Until the Loan is irrevocably
paid in full, the funds in the Rate Management Account shall be used only as
provided herein, and Borrower shall not withdraw any funds from, the Rate
Management Account except as provided in this Agreement. No interest shall
accrue on the Rate Management Account.



Rate Management Obligations

: means any and all obligations of a Person, whether absolute or contingent and
howsoever and whensoever created, arising, evidenced or acquired (including all
renewals, extensions and modifications thereof and substitutions therefor),
under (i) any and all Rate Management Transactions, and (ii) any and all
cancellations, buy backs, reversals, terminations or assignments of any Rate
Management Transaction.



Rate Management Requirement:

means the requirement that Borrower, at Borrower's cost and expense, enter into
a Rate Management Transaction affording interest rate risk protection acceptable
to the Administrative Agent for at least eighty-five percent (85%) of the
principal of the Loan.



Rate Management Transaction

: means any transaction (including an agreement with respect thereto) now
existing or hereafter entered into between the Borrower and the Lenders or
Affiliate thereof which is a rate swap, basis swap, forward rate transaction,
commodity swap, commodity option, equity or equity index swap, equity or equity
index option, bond option, interest rate option, foreign exchange transaction,
cap transaction, floor transaction, collar transaction, forward transaction,
currency swap transaction, cross-currency rate swap transaction, currency option
or any other similar transaction (including any option with respect to any of
these transactions) or any combination thereof, whether linked to one or more
interest rates, foreign currencies, commodity prices, equity prices or other
financial measures. The Lenders shall participate in each Rate Management
Transaction in accordance with their respective percentages.



Real Estate

: means that portion of the Project constituting real property.



Reportable Event

: means a reportable event as defined in Section 4043(c) (but not (c) (a) or
(ii)) of ERISA and the regulations issued under such section, with respect to a
Plan, excluding, however, such events as to which the Pension Benefit Guaranty
Corporation ("PBGC") by regulation waived the requirement of Section 4043(a) of
ERISA that it be notified within thirty (30) days of the occurrence of such
event, provided, however, that a failure to meet the minimum funding standard of
Section 412 of the Code and of Section 302 of ERISA shall be a Reportable Event
regardless of the issuance of any such waiver of the notice requirement in
accordance with either Section 4043(a) of ERISA or Section 412(d) of the Code.



Required Lenders

: mean Lenders holding Percentages which aggregate at least sixty percent (60%).



Revolving Credit Agreement

shall have the meaning provided in Article 12(n) of this Agreement.



Scheduled Commencement Date:

means May 1, 2007.



Scheduled Completion Date

: means the date which is thirty two (32) months following the Scheduled
Commencement Date, except that the applicable Scheduled Completion Date for the
Project may be extended by the period of any Unavoidable Delays; provided,
however, such extended period shall not exceed thirty (30) days due to any one
instance of Unavoidable Delay or ninety (90) days due to all Unavoidable Delays
in the aggregate.



Security Documents

: mean:



(a) the Deed of Trust;

(b) the Guaranty

(c) the Subsidiary Guaranty

(d) the Assignment of Agreements, Contracts and Permits;

(e) the Assignment of Leases and Rents;

(f) the Indemnity Agreement;

(g) the Estoppel Certificate and the Subordination, Non-Disturbance and
Attornment Agreement executed by the Tenant;

(h) Financing Statements perfecting the security interest of the Lenders in all
of the Borrower's interest in the fixtures which are a part of the Project and
all personal property owned by the Borrower and located on or in the Project
and/or necessary or useful in the operation of the Project or otherwise
associated with or arising from the Project;

(i) the security agreement satisfactory to the Administrative Agent which may be
combined with the Deed of Trust.

(j) all payment and performance bonds relating to the Project; and

(k) all estoppels, undertaking, consents, certificates, opinions,
acknowledgements and other documentation executed in connection with the
creation and perfection of the Lenders' security interest or otherwise required
to be delivered to Lender in connection with the Loan, including, without
limitation, a comfort letter from Principal acknowledging that the Principal
Application has been fully executed, is in full force and effect and no default
exists under the Principal Application and no reason exists to terminate the
Principal Application; consent by Principal to the assignment by the Borrower to
the Lenders of the Principal Application; and the agreement by Principal to
deliver to the Administrative Agent copies of all notices and correspondence to
the Borrower respecting the Principal Application (Administrative Agent may
require reissuance of such comfort letter from time to time).

Single Employer Plan

: means a Plan maintained by the Borrower or any member of the Controlled Group
for employees of the Borrower or any member of the Controlled Group.



Single Purpose Entity:

means a Person, other than an individual, estate or unincorporated association,
which is formed or organized solely to own and construct the Project, or to be
the Borrower hereunder, and does not engage in any business unrelated to the
foregoing, does not have any assets other than its interest in the Project, or
any Indebtedness other than the Loan, and as permitted by this Agreement or the
other Loan Documents, and holds itself out as being a Person separate and apart
from any other Person.



Soil Report

: The meaning set forth in Section 6.1(b)(9) of this Agreement.



Subsidiary

: of a Person means (i) any corporation more than 50% of the outstanding
securities having ordinary voting power of which shall at the time be owned or
controlled, directly or indirectly, by such Person or by one or more of its
Subsidiaries or by such Person and one or more of its Subsidiaries, or (ii) any
partnership, association, joint venture or similar business organization more
than 50% of the ownership interests having ordinary voting power of which shall
at the time be so directly or indirectly owned or controlled. Unless otherwise
expressly provided, all references herein to a "Subsidiary" shall mean a
Subsidiary of the Borrower.



Subsidiary Guaranty:

means the unconditional guaranty executed by each of the NewMarket Subsidiaries
by which the NewMarket Subsidiaries, jointly and severally, guaranty the payment
and performance by NewMarket of its obligations under the Guaranty, the
Indemnity Agreement and other Loan Documents.



Taxes

: mean any and all present or future taxes, duties, levies, imposts, deductions,
charges or withholdings, and any and all liabilities with respect to the
foregoing, but excluding Excluded Taxes and Other Taxes.



Tenant:

means MeadWestvaco, a Delaware corporation.



Title Insurer

: means Lawyers Title Insurance Corporation, or such other title insurance
company licensed in the Commonwealth of Virginia as may be approved by the
Administrative Agent in connection with the Loan.



Title Policy

: means an ALTA lender's title insurance policy, as more fully described in
Section 6.1(b)(1) of this Agreement.



Transferee

: is defined in Section 16.4.



Unavoidable Delays

: mean any delays due to strikes, acts of God, adverse weather conditions beyond
normally anticipated weather conditions, or other matters beyond the reasonable
control of the Borrower. The time period used to calculate the number of days of
such delay shall be the number of days of the actual delay unless the Borrower
fails to give notice of any such delay to the Administrative Agent within ten
(10) days after the Borrower obtains actual knowledge of the initial occurrence
of the event resulting in such delay, in which case the time period used to
calculate the number of days of such delay shall be the period from the date
such notice of the delay is given to the Administrative Agent through the final
day of such actual delay, and further provided, however, in no event shall an
Unavoidable Delay include lack of or inability to procure moneys to fulfill the
Borrower's obligations under this Agreement.



1.2 Use of Defined Terms. Defined terms may be used in the singular or the
plural. When used in the singular preceded by "a", "an", or "any", such term
shall be taken to indicate one or more members of the relevant class. When used
in the plural, such term shall be taken to indicate all members of the relevant
class.

1.3 Incorporation of Recitals. The Recitals appearing at the beginning of this
Agreement are incorporated herein and expressly made a part hereof.

1.4 Incorporation of Exhibits. All Exhibits hereto are incorporated herein and
expressly made a part hereof.

ARTICLE 2

TERMS OF THE LOAN AND DOCUMENTS

2.1 Agreement to Borrow and Lend. Subject to all of the terms, provisions and
conditions set forth in this Agreement, the Lenders agree to make and the
Borrower agrees to accept the Loan described in the Recitals of this Agreement.
Each Lender shall fund its Percentage of each disbursement of the proceeds of
the Loan and no Lender will be required to fund any amount which when aggregated
with amounts previously disbursed by such Lender would exceed such Lender's
then-current Commitment. The obligation of each Lender to fund its Percentage of
such disbursement shall be several and not joint. The Loan is not a revolving
credit facility and the Borrower shall not have the right to reborrow any
disbursements of the Loan repaid by the Borrower.

2.2 Advances. The Advances shall bear interest at the Interest Rate then in
effect from the date of the Advance until adjusted. The Interest Rate shall be
adjusted on the first day of each Interest Period and on any date upon which an
Event of Default shall occur.

2.3 Loan Documents. In consideration of the Lenders' entry into this Agreement
and the Lenders' agreement to make the Loan, the Borrower agrees that it will,
in sufficient time for review prior to the Loan Opening Date, execute (and
acknowledge, as appropriate) and deliver or cause to be executed and delivered
to the Administrative Agent with a copy for each Lender the following documents
and instruments in form and substance acceptable to the Administrative Agent:

(a) The Notes (each, a "Note") from the Borrower payable to the order of each
Lender, each in the form attached as Exhibit C hereto;

(b) The Security Documents;

(c) Consents to the Assignments of Agreements, Contracts, and Permits and
Undertakings from the General Contractor, the Architect, the Borrower's engineer
and such other parties as may be designated by Administrative Agent;

(d) Guaranty from the Guarantor and, the Subsidiary Guaranty executed by the
NewMarket Subsidiaries;

(e) Indemnity Agreement from the Borrower and Guarantor;

(f) Such other papers and documents as may be required by this Agreement or as
the Administrative Agent may require.

2.4 Term of the Loan. The unpaid principal balance, all accrued and unpaid
interest and all other sums due and payable under the Notes or other Loan
Documents, if not sooner paid, shall be paid in full on the Maturity Date.

2.5 Rates Applicable After Default. Notwithstanding anything to the contrary
contained in Section 2.2 from the date upon which an Event of Default occurs and
is continuing, the Administrative Agent shall, by notice to the Borrower,
declare that the Interest Rate shall be equal to the Default Rate.

2.6 Method of Payment and Late Fee; Payments Generally; Pro Rata Treatment;
Sharing of Set-offs. All payments of the Obligations hereunder shall be made,
without setoff, deduction, or counterclaim, in immediately available funds, free
and clear of any defenses, rights of set-off, counterclaim, or withholding or
deduction of taxes, to the Administrative Agent at the Administrative Agent's
address specified in Section 19.4, or at any other Lending Installation of the
Administrative Agent specified in writing by the Administrative Agent to the
Borrower, by 2 P.M. (Richmond, Virginia time) on the date when due and shall be
applied ratably by the Administrative Agent among the Lenders. Any amounts
received after such time on any date may, in the discretion of the
Administrative Agent, be deemed to have been received on the next succeeding
Business Day for purposes of calculating interest thereon. If any payment of
principal or interest is not received by Administrative Agent within seven (7)
days following its due date, the Borrower shall upon demand by Administrative
Agent pay a one time late fee for each such late payment to Administrative Agent
for the ratable benefit of the Lenders equal to 5% of such amount. Each payment
delivered to the Administrative Agent for the account of any Lender shall be
delivered by the Administrative Agent to such Lender in accordance with Section
15.13 hereof at its address specified on its signature page hereto or at any
Lending Installation specified in a notice received by the Administrative Agent
from such Lender. All payments hereunder shall be made in Dollars.

2.6.1 If at any time insufficient funds are received by and available to the
Administrative Agent to pay fully all amounts of principal, interest and fees
then due hereunder, such funds shall be applied (i) first, towards payment of
interest and fees then due hereunder, ratably among the Lenders entitled thereto
in accordance with the amounts of interest and fees then due to the Lenders,
(ii) second, all Rate Management Obligations then due under any Rate Management
Transaction, ratably among the Lenders entitled thereto in accordance with the
amounts of Rate Management Obligations then due to the Lenders, and (iii) third,
towards payment of principal then due hereunder, ratably among the Lenders
entitled thereto in accordance with the amounts of principal then due to the
Lenders.

2.6.2 If any Lender shall, by exercising any right of set-off or counterclaim or
otherwise, obtain payment in respect of any principal of or interest on any of
its Loan that would result in such Lender receiving payment of a greater
proportion of the aggregate amount of its Loan and accrued interest thereon than
the proportion received by any other Lender, then the Lender receiving such
greater proportion shall (i) pay to the other Lenders the amount sufficient
(together with interest) to balance the payments received by the Lenders in
accordance with their respective Percentages, or (ii) purchase (for cash at face
value) participations in the Loan of other Lenders to the extent necessary so
that the benefit of all such payments shall be shared by the Lenders ratably in
accordance with the aggregate amount of principal of and accrued interest on
their respective Loan; provided, that (i) if any such participations are
purchased and all or any portion of the payment giving rise thereto is
recovered, such participations shall be rescinded and the purchase price
restored to the extent of such recovery, without interest, and (ii) the
provisions of this paragraph shall not be construed to apply to any payment made
by the Borrower pursuant to and in accordance with the express terms of this
Agreement or any payment obtained by a Lender as consideration for the
assignment of or sale of a participation in its Loan to any assignee or
participant, other than to the Borrower or any Affiliate thereof (as to which
the provisions of this paragraph shall apply). The Borrower consents to the
foregoing and agrees, to the extent it may effectively do so under applicable
law, that any Lender acquiring a participation pursuant to the foregoing
arrangements may exercise against the Borrower rights of set-off and
counterclaim with respect to such participation as fully as if such Lender were
a direct creditor of the Borrower in the amount of such participation.

2.6.3 Unless the Administrative Agent shall have received notice from the
Borrower prior to the date on which any payment is due to the Administrative
Agent for the account of the Lenders hereunder that the Borrower will not make
such payment, the Administrative Agent may assume that the Borrower has made
such payment on such date in accordance herewith and may, in reliance upon such
assumption, distribute to the Lenders the amount or amounts due. In such event,
if the Borrower has not in fact made such payment (but without limiting the
obligation of the Borrower to do so), then each of the Lenders severally agrees
to repay to the Administrative Agent forthwith on demand the amount so
distributed to such Lender or Issuing Bank with interest thereon, for each day
from and including the date such amount is distributed to it to but excluding
the date of payment to the Administrative Agent, at the Federal Funds Rate.

2.6.4 If any Lender shall fail to make any payment required to be made by it
pursuant to Section 2.6.3 or 19.5.4, then the Administrative Agent may, in its
discretion (notwithstanding any contrary provision hereof), apply any amounts
thereafter received by the Administrative Agent for the account of such Lender
to satisfy such Lender's obligations under such Sections until all such
unsatisfied obligations are fully paid.

2.7 Notes. Each Lender is hereby authorized to record the principal amount of
its portion of the Loan and each repayment on the schedule attached to each of
its Notes, provided, however, that neither the failure to so record nor any
error in such recordation shall affect the Borrower's obligations under any such
Note.

2.8 Interest Payment Dates; Interest and Fee Basis. Interest accrued on each
Advance and all Rate Management Obligations shall be payable, in arrears, on
each Payment Date, commencing with the first such date to occur after the date
hereof and at the Maturity Date. Interest and commitment fees shall be
calculated for actual days elapsed on the basis of a 360-day year. Interest
shall be payable for the day an Advance is made but not for the day of any
payment on the amount paid if payment is received prior to 2:00 p.m. (Richmond,
Virginia time) at the place of payment. If any payment of principal of or
interest on an Advance shall become due on a day which is not a Business Day,
such payment shall be made on the next succeeding Business Day and, in the case
of a principal payment, such extension of time shall be included in computing
interest in connection with such payment.

2.9 Notification of Advances, Interest Rates, Prepayments and Commitment
Reductions. Promptly after receipt thereof, the Administrative Agent will notify
each Lender of the contents of the Borrowing Notice and repayment or prepayment
notice received by it hereunder. The Administrative Agent will notify each
Lender of the Interest Rate applicable to each Advance promptly upon
determination of such Interest Rate.

2.10 Lending Installations. Each Lender may book its portion of the Loan at any
Lending Installation selected by such Lender and may change its Lending
Installation from time to time. All terms of this Agreement shall apply to any
such Lending Installation and the Notes shall be deemed held by each Lender for
the benefit of such Lending Installation. Each Lender may, by written or telex
notice to the Administrative Agent and the Borrower, designate a Lending
Installation through which the Loan will be made by it and for whose account
payments of the Loan are to be made.

2.11 Non-Receipt of Funds by the Administrative Agent. Unless the Borrower or a
Lender, as the case may be, notifies the Administrative Agent prior to the date
on which it is scheduled to make payment to the Administrative Agent of (i) in
the case of a Lender, the proceeds of an Advance or (ii) in the case of the
Borrower, a payment of principal, interest or fees to the Administrative Agent
for the account of the Lenders, that it does not intend to make such payment,
the Administrative Agent may assume that such payment has been made. The
Administrative Agent may, but shall not be obligated to, make the amount of such
payment available to the intended recipient in reliance upon such assumption. If
such Lender or the Borrower, as the case may be, has not in fact made such
payment to the Administrative Agent, the recipient of such payment shall, on
demand by the Administrative Agent, repay to the Administrative Agent the amount
so made available together with interest thereon in respect of each day during
the period commencing on the date such amount was so made available by the
Administrative Agent until the date the Administrative Agent recovers such
amount at a rate per annum equal to (i) in the case of payment by a Lender, the
Federal Funds Rate until the second Business Day after such demand and the
Federal Funds Rate plus one percent for each day thereafter, or (ii) in the case
of payment by the Borrower, the Interest Rate applicable to the relevant
Advance.

ARTICLE 3

CHANGE IN CIRCUMSTANCES

3.1 Yield Protection. If, after the date hereof, the adoption of any law or any
governmental or quasi-governmental rule, regulation, policy, guideline or
directive (whether or not having the force of law), or any change in the
interpretation or administration thereof by any governmental or
quasi-governmental authority, central bank or comparable agency charged with the
interpretation or administration thereof, or compliance by any Lender or
applicable Lending Installation with any request or directive (whether or not
having the force of law) of any such authority, central bank or comparable
agency:

(a) subjects any Lender or any applicable Lending Installation to any tax, duty,
charge or withholding on or from payments due from the Borrower (excluding
Federal, state and local income, franchise or similar taxes on the income of any
Lender or applicable Lending Installation), or changes the basis of taxation of
payments to any Lender in respect of its Loan, or other amounts due it
hereunder, or

(b) imposes or increases or deems applicable any reserve, assessment, insurance
charge, special deposit or similar requirement against assets of, deposits with
or for the account of, or credit extended by, any Lender or any applicable
Lending Installation, or

(c) imposes any other condition the result of which is to increase the cost to
any Lender or any applicable Lending Installation of making, funding or
maintaining loans or reduces any amount receivable by any Lender or any
applicable Lending Installation in connection with loans, or requires any Lender
or any applicable Lending Installation to make any payment calculated by
reference to the amount of loans held, or interest received by it, by an amount
deemed material by such Lender,

then, within ten (10) days after written demand by such Lender, the Borrower
shall pay such Lender that portion of such increased expense incurred or
reduction in an amount received which such Lender determines is attributable to
making, funding and maintaining its Loan and its Commitment.

3.2 Changes in Capital Adequacy Regulations. If a Lender reasonably determines
the amount of capital required or expected to be maintained by such Lender, any
Lending Installation of such Lender or any corporation or other entity
controlling such Lender is increased as a result of a Change (as hereinafter
defined), then, within ten (10) days after written demand by such Lender, the
Borrower shall pay such Lender the amount necessary to compensate for any
shortfall in the rate of return on the portion on such increased capital which
such Lender determines is attributable to this Agreement, its Commitment, or its
obligation to make the Loan hereunder (after taking into account such Lender's
policies as to capital adequacy). "Change" means (i) any change after the date
of this Agreement in the Risk-Based Capital Guidelines or (ii) any adoption of
or change in any other law, rule, regulation, policy, guideline, interpretation,
or directive of any Official Body having jurisdiction after the date of this
Agreement which affects the amount of capital required or reasonably expected to
be maintained by any Lender or any Lending Installation or any corporation
controlling any Lender. "Risk-Based Capital Guidelines" means (i) the risk-based
capital guidelines in effect in the United States on the date of this Agreement,
including transition rules, and (ii) the corresponding capital regulations
promulgated by regulatory authorities outside the United States implementing the
July 1988 report of the Basle Committee on Banking Regulation and Supervisory
Practices Entitled "International Convergence of Capital Measurements and
Capital Standards," including transition rules, and any amendments to such
regulations adopted prior to the date of this Agreement.

3.3 Taxes.

 i.   All payments by the Borrower to or for the account of any Lender or the
      Administrative Agent hereunder or under any Note shall be made free and
      clear of and without deduction for any and all Taxes. If the Borrower
      shall be required by law to deduct any Taxes from or in respect of any sum
      payable hereunder to any Lender or the Administrative Agent, (a) the sum
      payable shall be increased as necessary so that after making all required
      deductions (including deductions applicable to additional sums payable
      under this Section 3.3) such Lender or the Administrative Agent (as the
      case may be) receives an amount equal to the sum it would have received
      had no such deductions been made, (b) the Borrower shall make such
      deductions, (c) the Borrower shall pay the full amount deducted to the
      relevant authority in accordance with applicable law and (d) the Borrower
      shall furnish to the Administrative Agent the original copy of a receipt
      evidencing payment thereof or other evidence of such payment satisfactory
      to the Administrative Agent as soon as practicable after any payment of
      Taxes or Other Taxes by the Borrower to the U.S. Internal Revenue Service
      or any other governmental authority of the United States or any other
      country or any political subdivision thereof, or, in any event, within
      thirty (30) days after such payment is made.
 ii.  In addition, other than Excluded Taxes, the Borrower hereby agrees to pay
      any present or future stamp or documentary taxes or recordation taxes and
      any other excise or property taxes, charges or similar levies which arise
      from any payment made hereunder or under the Note or from the execution or
      delivery of, or otherwise with respect to, this Agreement or any Note
      other than any sale or transfer of any Note by any Lender ("Other Taxes").
 iii. The Borrower hereby agrees to indemnify the Administrative Agent and each
      Lender for the full amount of Taxes or Other Taxes (including, without
      limitation, any Taxes or Other Taxes imposed on amounts payable under this
      Section 3.3 except as provided in Section 3.3(ii) above) paid by the
      Administrative Agent or such Lender and any liability (including
      penalties, interest and expenses) arising therefrom or with respect
      thereto, whether or not such Taxes or Other Taxes were correctly or
      legally imposed or asserted by the U.S. Internal Revenue Service or any
      other governmental authority of the United States or any other country or
      any political subdivision thereof. Payments due under this indemnification
      shall be made within five (5) Business Days after the date the
      Administrative Agent or such Lender makes demand therefor. A certificate
      as to the amount of such payment or liability delivered to the Borrower by
      a Lender or by the Administrative Agent on its own behalf or on behalf of
      a Lender, shall be conclusive absent manifest error.
 iv.  If the U.S. Internal Revenue Service or any other governmental authority
      of the United States or any other country or any political subdivision
      thereof asserts a claim that the Administrative Agent did not properly
      withhold tax from amounts paid to or for the account of any Lender
      (because the appropriate form was not delivered or properly completed,
      because such Lender failed to notify the Administrative Agent of a change
      in circumstances which rendered its exemption from withholding
      ineffective, or for any other reason), such Lender shall indemnify the
      Administrative Agent fully for all amounts paid, directly or indirectly,
      by the Administrative Agent as tax, withholding therefor, or otherwise,
      including penalties and interest, and including taxes imposed by any
      jurisdiction on amounts payable to the Administrative Agent under this
      Section 3.3(iv), together with all costs and expenses related thereto
      (including attorneys fees and time charges of attorneys for the
      Administrative Agent, which attorneys may be employees of the
      Administrative Agent). The obligations of the Lenders under this
      Section 3.3(iv) shall survive the payment of the Obligations and
      termination of this Agreement.

      ARTICLE 4

      LOAN EXPENSES, FEES AND ADVANCES;
      
      SECURITY OF DEED OF TRUST FOR SAME

      4.1 Loan Expenses. The Borrower agrees to pay all expenses incurred in
      connection with the Loan, including, without limitation, all Fees, and
      also including all recording charges, recording taxes, indebtedness or
      intangibles taxes, title insurance charges, costs of surveys, appraisals,
      costs for certified copies of instruments, cash deposits required to be
      made with the Title Insurer or other escrowee for administering
      disbursements of the Loan, fees, expenses and charges of Lenders'
      Inspecting Architect and any other architectural/engineering consultants,
      reasonable fees and expenses (including photocopying expenses) of the
      Administrative Agent's attorneys, and all costs and expenses incurred by
      the Administrative Agent in connection with the determination of whether
      the Borrower has satisfied any conditions precedent to the obligations of
      the Lenders under this Agreement. All such expenses, charges, costs and
      reasonable fees shall be the Borrower's obligation regardless of whether
      the Loan is disbursed in whole or in part unless such failure to disburse
      is due to the Lenders' wrongful failure to disburse hereunder.

      4.2 Time of Payment of Fees. The Borrower shall pay the fees and expenses
      described in the foregoing Section 4.1 at the Loan Opening Date and on
      demand at such subsequent times as the Administrative Agent may determine.
      The Lenders may require the payment of such fees and expenses as a
      condition to any Advance.

      4.3 Expenses and Advances Secured by Loan Documents. Any and all advances
      or payments made by the Lenders under this Agreement from time to time,
      and any amounts expended by the Lenders pursuant to Section 18.1(a) of
      this Agreement or for Lenders' Inspecting Architect's fees and attorneys'
      fees and expenses, if any, and all other Loan expenses and fees shall, as
      and when advanced or incurred by the Lenders or due to the Lenders,
      constitute additional indebtedness evidenced by the Notes and secured by
      the Security Documents and the other Loan Documents to the same extent and
      effect as if the terms and provisions of this Agreement were set forth
      therein, whether or not the aggregate of such indebtedness shall exceed
      the aggregate face amount of the Notes.

      ARTICLE 5

      
      
      
      
      REPRESENTATIONS AND WARRANTIES

      

      5.1 Representations and Warranties of the Borrower. To induce the Lenders
      to execute this Agreement and perform the obligations of the Lenders
      hereunder, the Borrower hereby represents and warrants to the Lenders as
      follows:

      (a) The Borrower has fee simple title to the Real Estate, subject only to
      the applicable Permitted Exceptions.

      (b) No litigation or proceedings are pending, or to the best of the
      Borrower's knowledge are threatened, against the Borrower or any Affiliate
      of the Borrower (i) which might affect the validity or priority of the
      liens of the Deed of Trust, (ii) which might materially affect the ability
      of the Borrower or the Guarantor to perform its respective obligations
      pursuant to and as contemplated by the terms and provisions of this
      Agreement and the other Loan Documents, or (iii) which might materially
      affect the operations or financial condition of the Borrower or the
      Guarantor. Without limitation of the foregoing, there are no pending or,
      to the best of the Borrower's knowledge, threatened proceedings or actions
      to revoke, attack, invalidate, rescind, or modify the zoning of the
      Project or any part thereof, or any building or other permits heretofore
      issued with respect thereto, or asserting that such zoning or permits do
      not permit the construction of the Project.

      (c) There are no pending civil (including actions by private parties),
      criminal, or administrative proceedings affecting the Project relating to
      environmental matters ("Environmental Proceedings") and the Borrower has
      no knowledge of any threatened Environmental Proceedings or any facts or
      circumstances which may give rise to any future Environmental Proceedings.

      (d) The factual matters upon which the opinion of counsel required by
      Section 6.1(b)(5) of this Agreement are predicated, are true in all
      respects.

      (e) The execution, delivery and performance of this Agreement and the
      other Loan Documents have not constituted (and will not, upon the giving
      of notice or lapse of time or both, constitute) a breach or default under
      any other agreement to which the Borrower or the Guarantor is a party or
      may be bound or affected, or a violation of any Law which may affect the
      Project, any part thereof, any interest therein, or the use thereof.

      (f) The Borrower and its agents have not entered into any leases or other
      arrangements for occupancy of space within the Project, other than the
      MeadWestvaco Lease furnished to the Administrative Agent. The MeadWestvaco
      Lease demises the entire leasable space of the Project to the Tenant. The
      MeadWestvaco Lease is in full force and effect, free from any default by
      the Borrower or the Tenant, and is binding and fully enforceable in
      accordance with its terms upon the Borrower and the Tenant. No other lease
      of space within the Project exists or is contemplated and no other lease
      of space within the Project shall be executed or otherwise committed to by
      the Borrower unless it has first been approved in form and substance by
      the Administrative Agent.

      (g) No condemnation of any portion of the Project and no denial of access
      to the Project from any point of access thereto, has commenced or, to the
      best of the Borrower's knowledge, is contemplated by any Governmental
      Authority.

      (h) The amounts set forth in the Budget attached hereto as Exhibit F, as
      amended from time to time in accordance with this Agreement, present a
      true, full and complete itemization by category of all costs, expenses and
      fees which the Borrower expects after all due inquiry and diligence will
      be required to be paid to complete the Construction of the Project.

      (i) All financial statements furnished to the Administrative Agent or the
      Lenders by the Borrower, any Affiliate of the Borrower, or the Guarantor
      are true, correct and complete in all material respects as of the date
      thereof and all other information previously furnished by the Borrower,
      any Affiliate of the Borrower, or the Guarantor to the Administrative
      Agent or the Lenders in connection with the Loan are true, complete and
      correct in all material respects and do not fail to state any material
      fact necessary to make the statements made not misleading.

      (j) No material adverse change in the operations or financial condition of
      the Borrower or the Guarantor has occurred since the date of the most
      recent financial statement provided by such entities.

      (k) The construction of the Project will not violate (i) any Law
      (including subdivision, zoning, building, environmental protection and
      wetlands protection Laws), or (ii) any building permits, restrictions of
      record, or any agreement affecting the Project or any part thereof.
      Neither the zoning nor any other right to construct or to use the Project
      is to any extent dependent upon or related to any other real estate.
      Without limiting the generality of the foregoing, all consents, licenses
      and permits and all other authorizations or approvals (collectively,
      "Governmental Approvals") required to complete the Construction of the
      Project in accordance with the Plans and Specifications have been obtained
      or will be obtained and the Borrower knows of no reason that would delay
      the issuance of such Governmental Approvals; all Construction of the
      Project will be performed in accordance in all material respects with the
      Plans and Specifications, all Laws and the Governmental Approvals, and all
      Laws relating to the Construction of the Project and operation of the
      Project shall comply with and all permits and licenses required for the
      operation of the Project which cannot be obtained until Construction of
      the Project is completed can be obtained if the Project is completed in
      accordance with the Plans and Specifications.

      (l) The Project will have water and electrical supply, storm and sanitary
      sewerage facilities, other required public utilities, fire and police
      protection, and means of appropriate access between the Project and public
      streets; to the best of the Borrower's knowledge none of the foregoing
      will be delayed or impeded by virtue of any requirements under any
      applicable Laws including environmental protection or control Laws so that
      the Construction of the Project could not be completed by the Scheduled
      Completion Date; that upon completion of the Construction of the Project,
      the Borrower shall have taken all reasonable actions to cause all of the
      foregoing to comply with all applicable Laws including environmental
      protection or control Laws.

      (m) No brokerage fees or commissions except those payable to SunTrust
      Bank's Commercial Mortgage Finance Group by the Borrower in connection
      with the issuance of the Principal Application are payable by or to any
      person in connection with this Agreement or the Loan to be disbursed
      hereunder.

      (n) When completed in accordance with the Plans and Specifications, no
      Improvements comprising the Project will encroach upon any building line,
      setback line, side yard line, or any recorded or visible easement (or
      other easement of which the Borrower has knowledge with respect to the
      Project), except as expressly permitted by the applicable Governmental
      Authority or as otherwise approved by Administrative Agent. Borrower shall
      have received all necessary and appropriate Governmental Approvals,
      easements and licenses required prior to constructing any overhangs or
      other structures which encroach upon or over setback restrictions,
      sidewalks or rights of way.

      (o) For all purposes the Project may be mortgaged, conveyed, and otherwise
      dealt with as an independent parcel.

      (p) The Loan is not being made for the purpose of purchasing or carrying
      "margin stock" within the meaning of Regulation T, U, or X issued by the
      Board of Governors of the Federal Reserve System, as at any time amended,
      and the Borrower agrees to execute all instruments necessary to comply
      with all the requirements of Regulation U of the Federal Reserve System,
      as at any time amended.

      (q) The assets of the Borrower are not "plan assets" of any employee
      benefit plan within the meaning of the Regulations set forth at 29 C.F.R.
      Section 2510.3-101.

      (r) (i) The Project is in a clean, safe and healthful condition, and,
      except for materials used in the ordinary course of construction,
      maintenance and operation of the Project is free of all Hazardous
      Material; (ii) the Borrower and, to the best knowledge of the Borrower, no
      other person or entity, has ever caused or permitted any Hazardous
      Material to be placed, held, located or disposed of on, under, at or in a
      manner to affect the Project, or any part thereof, except for materials
      used in the ordinary course of construction, maintenance and operation of
      the Project, and the Project has never been used (whether by the Borrower
      or, to the best knowledge of the Borrower, by any other person or entity)
      for any activities involving, directly or indirectly, the use, generation,
      treatment, storage, transportation, or disposal of any Hazardous Material,
      except for materials used in the ordinary course of construction,
      maintenance and operation of the Project; (iii) neither the Project nor
      the Borrower is subject to any existing, pending, or, to the best of the
      Borrower's knowledge, threatened investigation or inquiry by any
      Governmental Authority, and the Project is not subject to any remedial
      obligations under any applicable Laws pertaining to health or the
      environment; and (iv) to the best of the Borrower's knowledge, there are
      no underground tanks, vessels, or similar facilities for the storage,
      containment or accumulation of Hazardous Materials of any sort on or
      affecting the Project. Notwithstanding the foregoing, Borrower and Lenders
      are aware that the Phase I Environmental Site Assessment, dated April 6,
      2007, prepared by APEX Companies, LLC, discloses that past historical uses
      of the site indicate the possible presence of certain Hazardous Materials
      as disclosed therein, as well as the possible presence of underground
      storage tanks. Borrower has engaged Draper Aden Associates to further
      evaluate the environmental condition of the Project during excavation and
      Draper Aden Associates has concluded in its letter dated July 13, 2007 to
      the Borrower that further studies of the subsurface conditions at the
      Project are not warranted.

      (s) The Principal Application is in full force and effect. The Borrower
      has to this date fulfilled and performed and shall hereafter fulfill and
      perform each and every requirement then capable of performance. The
      Borrower has not received any notice that any condition thereunder must be
      performed which has not been timely performed. There exists no cause under
      the Principal Application to terminate the financing contemplated
      thereunder, or which could lead, after the giving of notice and passage of
      time, to the termination by Principal of the Principal Application.

      (t) No Default or Event of Default has occurred and is continuing.

      (u) The Borrower does not use any trade name other than its actual name
      set forth herein. The principal place of business of the Borrower is as
      stated in the Recitals to this Agreement.

      (v) The Borrower is not a "foreign person" within the meaning of
      Sections 1445 or 7701 of the Internal Revenue Code.

      (w) All statements set forth in the Recitals are true and correct in all
      material respects.

      5.2 Survival of Representations and Warranties. The Borrower agrees that
      all of its representations and warranties set forth in Section 5.1 of this
      Agreement will be true in all material respects, at the Loan Opening Date
      and, except with respect to matters which have been disclosed in writing
      to the Administrative Agent and approved by the Administrative Agent, upon
      each subsequent request for disbursement of the Loan as if made as of such
      date. Each request for disbursement hereunder shall constitute a
      reaffirmation of such representations and warranties as deemed modified in
      accordance with the disclosures made and approved, as aforesaid, as of the
      date of such request and disbursement. At Administrative Agent's request,
      the Borrower shall reaffirm such representations and warranties in writing
      prior to any disbursement hereunder.

      ARTICLE 6

      
      
      
      
      REQUIREMENTS PRECEDENT TO THE OPENING OF THE LOAN

      

      6.1 Loan Opening Conditions. The Borrower agrees that it will perform and
      satisfy all of the following conditions precedent before Loan Opening, and
      the Borrower agrees that the obligation of the Lenders to make the first
      Advance and thereafter to make further Advances, is conditioned upon the
      Borrower's full and complete performance or satisfaction of all such
      conditions precedent unless expressly waived by the Administrative Agent
      (with consent of all Lenders or Required Lenders for items requiring
      approval of all Lenders or Required Lenders), provided that Administrative
      Agent shall provide copies of all required items to any Lender requesting
      same even if approval of the Lenders is not required):

      (a) No Default or Event of Default shall have occurred under this
      Agreement or any of the Loan Documents and the Borrower and the Guarantor
      shall have timely complied with and performed all of their respective
      covenants, agreements and obligations under this Agreement and under the
      other Loan Documents which by their terms are required to have been
      complied with and performed by the Borrower and/or the Guarantor.

      (b) The Borrower shall have furnished to the Administrative Agent the
      following in sufficient time for review by the Administrative Agent and
      its counsel (and to the extent required below, the other Lenders) prior to
      the Loan Opening Date, all of which shall be in form and substance
      satisfactory to the Administrative Agent and its counsel (and to the
      extent required below, the other Lenders):

       1. ALTA Lender's extended coverage policies of title insurance
          (collectively, the "Title Policy"), on the 1992 or another form
          acceptable to Administrative Agent having an aggregate insured amount
          not less than the Loan Amount with a pending disbursement clause
          acceptable to the Administrative Agent and its counsel, issued by the
          Title Insurer, insuring the Deed of Trust as a valid and subsisting
          first priority lien on the Real Estate for the Project and all
          appurtenant easements, subject only to the Permitted Exceptions. The
          Title Policy shall (i) contain an ALTA Form 9 Endorsement or similar
          comprehensive endorsement; (ii) specifically insure the Administrative
          Agent for the benefit of the Lenders; (iii) insure that the surveys
          described in Section 6.1(b)(2) of this Agreement describe the same
          real estate as is covered by the Title Policy; (iv) include an
          endorsement providing full affirmative mechanics' lien coverage
          acceptable to the Administrative Agent and its counsel; and
          (v) contain such other endorsements as the Administrative Agent may
          reasonably require and are authorized to be issued in the Commonwealth
          of Virginia. At the Loan Opening, the Administrative Agent may accept
          in lieu of the Title Policy a commitment or commitments for the
          issuance of the Title Policy, "marked-up" and signed by the Title
          Insurer which is the legal equivalent of the Title Policy, as
          determined in the sole discretion of the Administrative Agent's
          counsel, establishing that the Title Insurer is prepared to issue the
          Title Policy on the terms stated above without qualification or
          conditions, and thereafter the final copy of the Title Policy shall be
          promptly issued. The Borrower shall deliver to the Administrative
          Agent a legible copy of all underlying documents and instruments
          referred to in the Title Policy or in any preliminary title report or
          commitment obtained from the recorder's office or other appropriate
          source.
      
          Appropriate provisions reasonably satisfactory to the Administrative
          Agent for coinsurance and/or reinsurance with direct access agreements
          shall also be obtained in amounts and with other title insurance
          companies satisfactory to the Administrative Agent. The Borrower
          agrees to deliver to the Title Insurer such other papers, instructions
          and documents as the Title Insurer may require for the issuance of the
          Title Policy in accordance with all requirements of this Agreement.
      
       2. Plat of survey of the Land made by a certified land surveyor licensed
          in the Commonwealth of Virginia satisfactory to the Administrative
          Agent, in triplicate, showing the boundaries of the Land and any and
          all improvements located therein. The survey shall be currently dated
          and shall be prepared in accordance with the standards issued by the
          American Land Title Association, bearing or accompanied by a proper
          certificate by the surveyor in the form attached hereto as Exhibit D,
          which certificate shall include the legal description of the Land and
          shall be made in favor of the Administrative Agent for the benefit of
          the Lenders and the Title Insurer. The surveys shall contain all
          additional items set forth in Table A to the Minimum Standard Detail
          Requirements for ALTA/ACSM Land Title Surveys (2005) which are
          required to be included in a boundary survey, except as approved by
          the Administrative Agent. The survey shall also show (1) the location
          of all adjacent public rights of way and the points of access to and
          from each of the same as well as all easements which burden the Land
          or which are appurtenant to the Land (identified by recording
          information relative to each document creating such an interest);
          (2) no encroachments by improvements located on adjoining property
          onto the Land, other than as are approved by the Administrative Agent
          and as to which the Administrative Agent has received affirmative
          coverage by endorsement to the Title Policy; (3) the delineation of
          any portion of the Land which is within the limits of the 100-year
          flood plain; and (4) such additional information as may be reasonably
          required by the Administrative Agent or the Title Insurer. The
          Borrower shall supply as a condition to any Advance after site
          excavation and/or pouring of concrete footings an update to the survey
          showing the location of the perimeter of the Improvements and a
          certificate by the surveyor that the perimeter of the Improvements
          lies solely within the boundaries of the Land, does not encroach on
          any other property or upon any right of way or setback line.
       3. The following with respect to insurance:

(i) Prior to the first advance of funds for any vertical improvement to the
Project (including poured concrete or other materials incorporated into the
foundation) or materials delivered to the Land, original or duplicate original
insurance policies for which the premiums have been fully prepaid, or, binders
evidencing that policies are in place and payment scheduled (which may be in
"builder's risk-all risk form" and which shall include all insurance required to
be carried by the Borrower, as "owner," under the provisions of all construction
contracts let by the Borrower). Such insurance shall insure the Project,
including all materials in storage and while in transit during the Construction
period, against loss or damage by fire or other casualty, with extended coverage
and with coverage for such other hazards (including "collapse", "explosion",
"earthquakes", "terrorism" and coverage in so-called "all-risk" form) as the
Administrative Agent may reasonably require both during and after the
construction period, and shall not contain any exclusions for testing
procedures. Such insurance may have a deductible not more than $150,000 and
shall contain a replacement cost and agreed amount endorsement, an endorsement
covering so-called "soft costs," and shall also contain an endorsement
permitting occupancy of the Project (except that the deductible amount and
liability limit for earthquake coverage and flood damage coverage may vary with
the consent of the Administrative Agent). Upon substantial completion of the
Project (such time as a temporary certificate of occupancy is issued for the
entire Project), the Borrower shall procure a policy of "All Risk" property
insurance written on the broad form with coverage in the full replacement cost
of the Project together with an agreed amount endorsement with such other
coverages and forms, including "terrorism coverage" as may be required by the
Administrative Agent;

(ii) If any portion of the Real Estate is located in an area designated by the
Secretary of Housing and Urban Development as having special flood hazards, then
the Borrower shall provide commercial flood insurance to the full extent
available through the Borrower's property insurer until such time as the
Borrower shall have caused those portions of the Land to be filled and graded to
an elevation above the 100-year flood zone and all applicable authorities have
removed such designation of those such portions of the Real Estate from all
flood zone maps, unless such requirements are waived in writing by the
Administrative Agent;

(iii) Certificates evidencing worker's compensation, employer's liability, and
commercial general liability insurance (including contractual liability) and, in
the case of the commercial general liability insurance, naming the
Administrative Agent for the benefit of the Lenders as additional insured, with
liability insurance limits of not less than $10,000,000 in the aggregate and
$5,000,000 per occurrence for personal injury and property damage, together with
such excess or umbrella coverage as the Administrative Agent may reasonably
require. The liability policy shall also contain a so-called "products-completed
operations endorsement";

(iv) Boiler and machinery insurance policies satisfactory to the Administrative
Agent commencing at such time as fixtures and equipment are connected and ready
for use;

(v) Upon substantial completion of the Project, loss of rents coverage in an
amount not less than the then current annual rent payable under the MeadWestvaco
Lease.

(vi) Certificates evidencing professional liability insurance obtained by
Architect covering the Architect and all architects and engineers identified in
the certification required under Section 7.1(e) of this Agreement.

All insurance required hereunder shall be with companies and in form, amounts
and with coverage and deductibles satisfactory to the Administrative Agent and
with a mortgagee's loss payable clause attached naming the Administrative Agent
for the benefit of the Lenders as mortgagee, loss payee and/or additional
insured. All companies shall have a current Best Insurance Guide rating of
"A-VIII" or better and shall be qualified to do business in Virginia. All
policies required hereunder shall endeavor to provide that the insurance
evidenced thereby shall not be cancelled without at least thirty (30) days'
prior written notice from the insurance carrier to the Administrative Agent,
except that ten (10) days' prior written notice shall be required if
cancellation is due to non-payment of premiums. Further, the Borrower shall
deliver proof of renewal of all insurance required hereunder at least ten (10)
days prior to the expiration of the existing insurance.

(4) Evidence reasonably satisfactory to the Administrative Agent that the
Project will have adequate water and electrical supply, storm and sanitary
sewerage facilities, other required public utilities, fire and police protection
and means of access between, to and from the Project to and from the adjacent
public rights of way. The Borrower also shall have furnished to the
Administrative Agent evidence satisfactory to the Administrative Agent that no
such supply or facilities will be delayed or impeded by virtue of any
requirements under any Laws including environmental protection or control Laws
and that all such facilities (existing and to be constructed) shall comply with
any and all applicable Laws including environmental protection and control Laws.

(5) An opinion from counsel for the Borrower and the Guarantor in form and
substance satisfactory to the Administrative Agent and its counsel, subject to
standard exceptions, qualifications and limitations and addressing such matters
as the Administrative Agent may reasonably require.

(6) Evidence satisfactory to the Administrative Agent that the Loan is fully and
duly authorized by the Borrower and that the individuals executing this
Agreement and the other Loan Documents on behalf of the Borrower or the
Guarantor, as the case may be, have been duly authorized by all appropriate
action to execute and deliver this Agreement and the Loan Documents on behalf of
the Borrower or the Guarantor, as the case may be.

(7) A budget of costs for the Project for the most recent completed fiscal
quarter and month, in form and substance reasonably satisfactory to the
Administrative Agent.

(8) Financial statements of the Borrower and the Guarantor in form and for the
periods as the Administrative Agent may reasonably request.

(9) All soil test reports (the "Soil Report") and site engineering reports in
the possession of the Borrower or its Affiliates.

(10) Environmental surveys including confirmation that no additional surveys or
investigations are recommended by any Phase I environmental site assessment,
which shall (a) demonstrate the absence of any existing or potential Hazardous
Material contamination or violations of environmental Laws at the Project,
except as acceptable to the Lenders in their sole and absolute discretion,
(b) include the results of all sampling or monitoring to confirm whether and to
what extent there may be existing or potential Hazardous Material contamination
at the Project, if any sampling or monitoring has been recommended (c) describe
response actions appropriate to remedy any existing or potential Hazardous
Material contamination, and report the estimated cost of any such appropriate
response, (d) confirm that any prior removal of Hazardous Material or
underground storage tanks from the Project was completed in accordance with
applicable Laws, and (e) confirm that the Land is not located in a wetlands
district;

(11) Evidence satisfactory to the Administrative Agent that the Land includes
all of the parcels required to develop the Project as contemplated by the Plans
and Specifications and that the Improvements comprising the Project once
completed and the contemplated uses of the Project are in compliance with all
applicable zoning, environmental laws and other Laws.

(12) Current searches of all Uniform Commercial Code financing statements filed
with the State Corporation Commission of the Commonwealth of Virginia and/or the
Recorder or Clerk of the Circuit Court of the City of Richmond, Virginia against
the Borrower as debtor, showing that no Uniform Commercial Code financing
statements are filed or recorded against the Borrower in which the collateral is
described as personal property or fixtures located on the Project or used in
connection with the Project.

(13) A copy of the management agreement for the Project, if any, and a copy of
any brokerage agreements with leasing agents relating to unleased space in the
Project, if any, together with a statement as to commissions earned to date and
commissions payable upon the happening of certain stated events all of which
shall be approved by the Administrative Agent.

(14) So-called "Long Form" Certificates of Good Standing for the Borrower and
its members and, if applicable, the constituent parties of such members, and the
Guarantor from the State Corporation Commission of the Commonwealth of Virginia,
together with (a) certified copies of the articles of organization and the
operating agreement for the Borrower and (b) certified copies of the certificate
of incorporation and bylaws for the Guarantor.

(15) An Appraisal of the Project by professional appraiser selected by, or
otherwise acceptable to, the Administrative Agent in compliance with FIRREA and
pursuant to written instructions of the Administrative Agent, and in all other
respects satisfactory to the Administrative Agent, reflecting an "upon
completion" market value of the Project.

(16) Evidence satisfactory to the Administrative Agent that as of the Loan
Opening, the Borrower has satisfied the Equity Requirement relating to the
contribution of the Land and funds payable by the Borrower at the initial
Advance.

(17) A written certification from the Borrower and the Guarantor stating that
all representations and warranties made in the Loan Documents are true and
correct and remain in full force and effect, and a representation that the
development and Construction of the Project is progressing in accordance with
the Construction Schedule and in accordance with the Budget.

(c) The Borrower shall have complied with the applicable requirements of
Articles 7 through 11 of this Agreement.

(d) The Borrower shall have paid in cash to the Administrative Agent (for itself
and for the benefit of the Lenders) all loan, commitment, syndication, arranging
and such other Fees as may be required by separate fee agreements by and between
the Borrower and the Administrative Agent.

ARTICLE 7

CONSTRUCTION PAYOUT REQUIREMENTS PRECEDENT


7.1 Required Documents. The Borrower shall cause each of the following to be
furnished to the Administrative Agent in sufficient time for review prior to the
first disbursement in connection with the Loan, all in form and substance
satisfactory to (or as otherwise waived by) the Administrative Agent:

(a) To the extent requested by the Administrative Agent, copies of all executed
Architectural and Engineering Documents, Construction Documents and Maintenance,
Management and Service Documents which are described on the statement referred
to in (b) below, including a guaranteed maximum price General Contract for the
Project and financial statements and references for the General Contractor. If
the General Contract has not been executed prior to the Opening of the Loan, the
Borrower shall submit all contracts with the General Contractor for the work
on-going or to be conducted under permits then issued, together with a detailed
schedule for the issuance of all remaining permits and for finalizing the
General Contract, together with a schedule of all trade or elements of the Work
thereunder which have not been Finalized. All of the foregoing to be subject to
the approval of the Administrative Agent.

(b) A statement from the Borrower setting forth a description of all
construction or management contracts related to the Project, let by the Borrower
to any Person in an aggregate amount equal to or greater than $1,000,000, or
such lower amount (but not lower than $500,000) as may be established by written
notice from the Administrative Agent to the Borrower.

(c) The Borrower shall deliver to the Administrative Agent: (i) the Borrower's
Requisition Certificate ("Borrower's Requisition Certificate"), and (ii) the
initial AIA Draw Forms executed by the General Contractor, the Borrower, the
Architect and approved by the Administrative Agent and the Lenders' Inspecting
Architect, covering all work done, and (iii) with waivers of lien from the
General Contractor and any subcontractors covering all work and materials for
which payments have been made prior to such time in forms and substance
satisfactory to the Title Company and the Administrative Agent.

(d) Photocopies of all building permits and all other permits or licenses issued
by any Governmental Authority which are required in connection with the
Construction of the Project related to the Loan Opening (including any and all
environmental protection and wetlands protection permits, if any) and
specifically including, the clearing, grading and erosion control permits issued
by the City of Richmond, Virginia.

(e) Plans and Specifications for the phases of construction of the Project
completed prior to Loan Opening or to be conducted within the thirty (30) days
following Loan Opening, together with a certificate of the Architect to the
Administrative Agent for the benefit of the Lenders which shall be in the form
attached as Exhibit E.

(f) Such documents as the Administrative Agent may reasonably require (i) to
evidence applications for disbursements of Loan proceeds, and (ii) to establish
the identity and power and authority of any person or persons who may be
authorized by the Borrower to execute such documents.

(g) A detailed critical path construction schedule depicting the dates scheduled
for commencement and completion of each phase of the work contemplated by the
General Contract ("Construction Schedule").

(h) A satisfactory report from Lenders' Inspecting Architect containing an
analysis of the Plans and Specifications, the Budget, and the Project Cost the
Construction Schedule, the General Contract and subcontracts and the Soil
Report.

(i) Evidence satisfactory to the Administrative Agent that the Project is
benefited or will be benefited at the appropriate time by such easements or
other rights as may be necessary for the Construction of the Project, vehicular
and pedestrian ingress and egress, the installation and maintenance of
utilities, parking and other site improvements, and the operation of the
Project. Such evidence shall consist of information shown on the survey and
endorsements to the Title Policy. If any off-site improvements are required for
development of the Project, then the Borrower shall also have provided such
information regarding such improvements as Administrative Agent may require,
including the funding source to pay for such improvements.

(j) Evidence satisfactory to the Administrative Agent that the Land includes all
of the parcels required to develop the Project as contemplated by the Plans and
Specifications, and that the Project, as so contemplated will be in compliance
with all applicable zoning and building codes (including set-back requirements),
environmental Laws and other Laws of applicable Governmental Authorities
(including requirements for parking, closure and/or vacation of rights-of-way)
and that any approvals thereof required from third parties or any Governmental
Authority have been obtained or, in the case of approvals relating to the
operation of the Project which cannot be obtained until completion of
Construction of the Project, evidence satisfactory to the Administrative Agent
that such approvals are obtainable. Such evidence shall include evidence that
any remediation measures suggested in the Environmental Survey have been
completed or are being diligently pursued to completion toward full compliance
with environmental Laws, in the Administrative Agent's reasonable judgment. Upon
completion of the Construction of the Project, the Borrower shall furnish the
Administrative Agent evidence satisfactory to the Administrative Agent that the
Project complies with the foregoing requirements. Such evidence (before and upon
completion of the Construction of the Project) shall consist of information
shown on the survey and endorsements to the Title Policy and copies of all
appropriate permits and certificates required to be issued by any Governmental
Authority.

7.2 Administrative Agent's Verification of Subcontracts. Borrower shall deliver
to Administrative Agent and Lenders' Inspecting Architect copies of all
subcontracts having a contract price in excess of $500,000. From time to time,
the Administrative Agent may forward to all or any contractors, architects,
engineers and other parties listed on the AIA Draw Forms, a contract
verification to ascertain the correctness of the amount of the contract for each
contractor, architect, engineer and any other party as contained on the
statement that is a party to contract with a contract price over $500,000. If
any discrepancy exists between the amounts as shown by the executed copies of
the contracts, the AIA Draw Forms, and the verification of contract forms, the
Administrative Agent shall have the right to require that such discrepancies be
eliminated to its full satisfaction either prior to or subsequent to
disbursement in connection therewith.

ARTICLE 8



BUDGET AND CONTINGENCY FUND



8.1 Budget. The Borrower has submitted to the Administrative Agent the Budget, a
copy of which is attached hereto as Exhibit F, specifying all costs and expenses
of every kind and nature whatsoever incurred or to be incurred by the Borrower
in connection with the Construction of the Project. The Borrower shall provide
back-up documentation upon request of the Administrative Agent with respect to
costs previously incurred. The Budget contains a breakdown of all hard and soft
costs for the Project. The Budget includes, in addition to the Budget Line Items
described in Section 8.2 of this Agreement, the Contingency described in
Section 8.3 of this Agreement. Unless otherwise required by Section 15.15(b),
all changes to the Budget shall in all respects be subject to the written
approval of the Administrative Agent which approval shall not be unreasonably
withheld, except that consent of Administrative Agent shall not be required for
any individual change in a Budget Line Item (but not including the Budget Line
Item for interest) not exceeding $250,000 provided that the aggregate amount of
all such changes does not exceed $750,000 and the Borrower provides evidence to
Administrative Agent that the amount remaining in the applicable Budget Line
Item is sufficient to pay the costs intended to be paid from such Budget Line
Item. Any changes in the Budget greater than $750,000 in any one instance or
$1,500,000 in the aggregate must be approved by the Required Lenders. The
approval of the initial Budget or changes thereto does not constitute a
representation or agreement of the Administrative Agent or the Lenders that all
such costs and expenses are accurate or properly reflected in the Budget, the
responsibility therefor being solely with the Borrower. No Advance or portion
thereof shall be funded for the payment of a cost of the Project unless the cost
is Finalized. The Budget and all Project Costs shall be Finalized on or before
July 1, 2008.

8.2 Budget Line Items. The Budget shall include as line items ("Budget Line
Items") the cost of all labor, services, materials, equipment, fixtures and
furnishings needed for the completion of the Construction, and shall include all
other costs, fees, and expenses relating in any way whatsoever to the
Construction or the furnishing, fixturing, equipping, use, or occupancy of the
Project, including the cost of architect fees, engineering fees, attorneys'
fees, leasing commissions, advertising and promotion expenses, interest, real
estate taxes, survey costs, title insurance premiums, premiums on other
insurance policies required to be furnished by the Borrower hereunder for the
Project, any other unpaid Loan expenses and fees referred to and described in
Article 4 of this Agreement, and procurement of all approvals, licenses and
permits necessary to make the Project ready for use and occupancy, and all other
sums due in connection with construction and operation of the Project, the Loan,
and this Agreement and the other Loan Documents. The Borrower agrees that all
proceeds of the Loan disbursed by Lender shall be used only for the Budget Line
Items for which such proceeds were disbursed.

The Lenders shall not be obligated to disburse any amount for any category of
costs set forth as a Budget Line Item unless such costs are Finalized or which
is greater than the amount set forth for such category in the applicable Budget
Line Item, subject to reallocations as provided herein. The Administrative
Agent, or the Required Lenders as applicable, reserves the right to add or
delete categories to or from the Budget and increase or decrease the amount set
forth in any particular Budget Line Item (other than the interest reserve Budget
Line Item which shall not be reallocated without the approval of all of the
Lenders), but agrees to be reasonable in making any such changes and to do so
only after reasonable consultation with the Borrower. If there is an excess of
any Budget Line Item over the actual costs incurred in connection with the work
associated with such Budget Line Item, as determined by the Administrative Agent
and Lenders' Inspecting Architect after such work has been completed, all such
costs have been paid in full and all mechanics liens have been released or
otherwise discharged to the satisfaction of the Administrative Agent, then
Administrative Agent may consent to such excess being reallocated to another
Budget Line Item at the Borrower's request.

The Borrower agrees that the Lenders may, at any time after the occurrence of an
Event of Default and for so long as such Event of Default continues, subject to
prior written notice to the Borrower, disburse the Budget Line Items for the
purposes for which they had been set aside, or for any other Project-related
purposes as the Administrative Agent may determine, either by payment of such
items or by reimbursement to the Borrower for payments actually made by the
Borrower for such items.

8.3 Contingency. The Budget shall also contain line items designated as the
"Contractor's Contingency" , "Market Escalations" and/or otherwise
(collectively, the "Contingency") which shall represent an amount reasonably
necessary to provide assurances to the Lenders that additional funds are
available to be used with the Administrative Agent's or the Required Lenders'
consent as applicable if additional costs and expenses are incurred or
additional interest accrues on the Loan, or unanticipated events or problems
occur. The Contingency shall at no time be less than five percent (5.0%) of the
then unfunded Project Costs.

The Borrower agrees that subject to the Borrower's limited right under
Section 8.1 and Section 8.2 to make reallocations among Budget Line Items
without the consent of the Administrative Agent, the decision with respect to
utilizing portions of the Contingency in order to keep the Loan in balance shall
be made by the Administrative Agent or the Required Lenders, as applicable, in
their respective sole discretion, and that the Borrower may be required to make
a Deficiency Deposit (as defined in Article 9) even if funds remain in the
Contingency. In addition, the Borrower agrees that the Lenders may, at any time
that an Event of Default has occurred and is continuing and from time to time
without notice to the Borrower, disburse any portion of the Contingency for the
Project-related purpose as the Administrative Agent may determine.

ARTICLE 9



LOAN BALANCING



Anything contained in this Agreement to the contrary notwithstanding, it is
expressly understood and agreed that the Loan shall at all times be "in balance"
on a Budget Line Item by Budget Line Item and an aggregate basis, subject to
reallocations as permitted expressly herein. The Loan shall be deemed to be "in
balance" only at such time and from time to time as the Administrative Agent may
determine that the then-undisbursed portion of the Loan, less an amount equal to
the then-remaining Contingency for the Loan plus the unfunded portion of
Borrower's Equity Requirement to be contributed subsequent to such
determination, equals or exceeds the amount necessary to pay for (i) all work
done (and not theretofore paid for) or to be done in connection with the
completion of the Construction for the Project, in accordance with the Plans and
Specifications (based on the "Agent's Estimate of the Cost of Construction" (as
hereinafter defined)), including the installation of all other fixtures and
equipment required for the Borrower's operation of the Project, and (ii) all
other costs (including interest on the Loan) incurred and not theretofore paid
for, or to be incurred in connection with the Project, as applicable (to the
extent revenues from the Project will not in the Administrative Agent's judgment
be sufficient to pay such costs and expenses) until the breakeven leasing date.

The Borrower agrees that prior to Loan Opening, the Administrative Agent shall
have the right to make (and thereafter from time to time the Administrative
Agent shall have the right to revise), in its reasonable discretion, an estimate
of the Project Cost which estimate is herein sometimes called "Agent's Estimate
of the Cost of Construction". In the first instance, Agent's Estimate of the
Cost of Construction shall be made upon the basis of the Budget, then-current
Plans and Specifications, the General Contract for the Project executed
subcontracts and purchase orders, or, in those instances where subcontracts or
purchase orders have not yet been let, upon the basis of either written bids
with responsible contractors, tradesmen and material suppliers satisfactory to
the Administrative Agent or the Administrative Agent's estimate of such costs,
and shall take into account such allowances for reserves and contingencies as
the Administrative Agent shall deem appropriate. Thereafter, the Agent's
Estimate of the Cost of Construction will take into account, in addition to the
Budget, the applicable General Contract, outstanding bulletins and addenda,
subcontracts and purchase orders and other considerations which the
Administrative Agent, in its discretion, deems relevant or likely to have an
impact upon the Project Cost, including current costs for and availability of
materials and supplies, the provisions of construction contracts, subcontracts
and purchase orders, the ability of the General Contractor to perform under the
applicable General Contract, and the ability of parties to perform under and in
accordance with the terms of the contracts, subcontracts and purchase orders. If
there is an "identity of interest" between the Borrower and any of the
Borrower's contractors, any contract between parties having such "identity of
interest" shall be regarded solely as an estimate for the purpose of this
Article 9. There shall be deemed to be an "identity of interest" if the Borrower
shall act as a contractor in its own name or through a separate person or entity
in which it or any entity related to it has a substantial interest or control.

The Borrower agrees that if for any reason the Loan at any time is not in
balance, regardless of the cause, the Borrower shall, within ten (10) Business
Days after written request by the Administrative Agent, deposit from its own
funds the amount of the deficiency with the Administrative Agent (the
"Deficiency Deposit") or reallocate the Contingency, subject to Section 8.2,
which Deficiency Deposit shall first be disbursed before any further
disbursement of the proceeds of the Loan shall be made. The Deficiency Deposit
made by the Borrower shall not earn interest prior to disbursement by the
Administrative Agent.

ARTICLE 10



LENDERS' OBLIGATION TO DISBURSE PROCEEDS OF LOAN



10.1 Loan Opening. Upon the Borrower's compliance with and satisfaction of all
conditions precedent to the Loan Opening set forth herein, the Lenders shall
make the initial disbursement of the Loan hereunder.

10.2 Conditions to Disbursement After Loan Opening. After the Loan Opening, the
Borrower shall be entitled to receive further successive disbursements of the
proceeds of the Loan (but not final disbursement of the proceeds of the Loan)
within seven (7) Business Days after each successive compliance with all
applicable conditions precedent thereto contained in Articles 6, 7 and 11, as
applicable, and provided that:

(a) at the time of each such disbursement no Default shall have occurred and be
continuing under this Agreement or any of the Loan Documents and, if required by
the Administrative Agent, the Administrative Agent shall have received a
certificate of the Borrower to such effect;

(b) the Borrower shall have furnished or caused to be furnished to the
Administrative Agent a date-down endorsement to the Title Policy without
exception as to mechanics' liens or other intervening matters, or any other
title policy endorsement that the Administrative Agent may reasonably require;

(c) the Borrower shall have satisfied the requirements of Article 11 if such
disbursement is for costs of Construction of the Project and the Borrower shall
have furnished documentation satisfactory to the Administrative Agent for
non-construction costs for which such disbursement is requested;

(d) all representations and warranties of the Borrower shall have been
reaffirmed as being true in all material respects pursuant to Section 5.2 of
this Agreement;

(e) the Loan is "in balance" as required by Article 9 of this Agreement; and

(f) the Administrative Agent shall not have received a claim of lien, unless the
Borrower has "bonded-off" such lien in the Circuit Court of the City of
Richmond, Virginia, in accordance with Virginia law, or if the Administrative
Agent in its sole discretion consents, the Borrower has provided title insurance
over such lien claim or other security in connection therewith or otherwise
provides evidence regarding the nature of such claim of lien satisfactory to the
Administrative Agent in its sole discretion.

Such disbursements shall be made no more frequently than once in each calendar
month (except for additional disbursements solely for payment of interest
accrued on the Loan), and, at the Administrative Agent's option, may be made
directly to the person or persons entitled to such disbursement.

10.3 Notice to Lenders of New Advances. Upon determination that the conditions
to an Advance set forth in Section 10.2 have been satisfied, the Administrative
Agent shall provide each of the Lenders with written notice not later than 10:00
a.m. (Richmond, Virginia time) at least three (3) Business Days before the
Borrowing Date for the Advance, specifying:

(a) the Borrowing Date, which shall be a Business Day, of such Advance, and

(b) the aggregate amount of such Advance.

Not later than noon (Richmond, Virginia time) on each Borrowing Date, each
Lender shall make available its Percentage of the Advance, in funds immediately
available in Richmond, Virginia to the Administrative Agent at its address
specified below. The Administrative Agent thereupon will make the funds so
received from the Lender available to the Borrower at the Administrative Agent's
aforesaid address.

10.4 Optional Method for Payment of Interest. The Borrower hereby authorizes the
Administrative Agent and Lenders from time to time to disburse proceeds of the
Loan and funds from the Rate Management Account to pay all then accrued interest
on the Notes, regardless of whether the Borrower shall have specifically
requested a disbursement of such amount. The Administrative Agent shall provide
the Borrower with an appropriate notice after amounts are disbursed from the
Rate Management Account. Any such disbursement of proceeds of the Loan, if made,
shall be added to the outstanding principal balance of the Notes. The
authorization hereby granted, however, shall not obligate the Lenders to make
disbursements of the Loan for interest payments nor prevent the Borrower from
paying accrued interest from its own funds.

ARTICLE 11



CONSTRUCTION PAYOUT REQUIREMENTS
WITH RESPECT TO ALL DISBURSEMENTS



11.1 Applicability of Sections. The provisions contained in this Article 11
shall apply to all disbursements of the proceeds of the Loan.

11.2 Documents to be Furnished for Each Disbursement. As a condition precedent
to each disbursement of the proceeds of the Loan, the Borrower shall furnish or
cause to be furnished to the Administrative Agent and the Lenders' Inspecting
Architect, as applicable, the following documents covering each disbursement, in
form and substance reasonably satisfactory to the Administrative Agent:

(a) The AIA Draw Forms on a form acceptable to the Administrative Agent,
executed and acknowledged by the Borrower, General Contractor and the Architect
covering all work for which disbursement is to be made to a date specified
therein, and covering all work otherwise paid for or to be paid for in
connection with the Project;

(c) Contractor's and Subcontractors' waivers of liens through the last payment
date, in a form and substance acceptable to the Title Company and the
Administrative Agent, and all other statements and forms required for compliance
with the mechanics' lien laws of the state in which the Project is located,
together with a job cost report, summarizing all such invoices, contracts, or
other supporting data (and copies of such invoices, contracts and other
supporting data as Administrative Agent may reasonably request);

(d) The Borrower's Requisition Certification, together with a disbursement
request summary, executed on behalf of the Borrower by the manager of the
Borrower, for such disbursement of proceeds of the Loan with appropriate back-up
documentation (such as paid invoices) as Administrative Agent may reasonably
request;

(e) Copies of any Change Orders, whether proposed (in which case the Borrower
shall provide a narrative describing the reasons for and the affects, including
increased costs, cost savings and time delays, as well as any affect on permits
and governmental approvals resulting from the proposed Change Order) or
executed, which have not been previously furnished to the Administrative Agent;

(f) Copies of all construction subcontracts in excess of $500,000 which have
been executed since the last disbursement, together with any performance and
payment bonds obtained with respect thereto;

(g) Photocopies of all building permits and all other permits or licenses issued
by any Governmental Authority which are required in connection with the
Construction of the Project which have not previously been submitted to the
Administrative Agent and which are required to lawfully proceed with the
construction activities to be conducted over the next thirty (30) day period
(including any and all environmental protection and wetlands protection permits,
if any);

(h) Such other documentation as may be required by the Title Insurer if it is
administering the disbursements and which may be necessary to enable the Title
Insurer to issue a date-down endorsement and any other endorsements required by
the Administrative Agent;

(i) If any significant dispute or a dispute which could reasonably be expected
to become significant arises between or among the Borrower, the General
Contractor, or any other contractor, subcontractor and/or material supplier, a
written summary of the nature of such dispute;

(j) Copies of all plans and specifications which have been issued by the
Architect, approved by Lender's Inspecting Architect and as to which all costs
have been Finalized since the date of the last disbursement; and

(k) An updated Construction Schedule to the extent there has been any change
thereto since the date of the last Advance, together with notice and additional
explanation of any occurrence of delay in the prosecution of construction in
accordance with the Construction Schedule including Unavoidable Delay.

The Borrower shall also furnish to the Administrative Agent, from time to time,
supplementary statements advising the Administrative Agent of any material
changes in the information covered by the statement from the Borrower describing
all contracts let by the Borrower previously furnished pursuant to
Section 7.1(b) of this Agreement. If no such supplementary statement is
furnished in connection with any disbursement, the Administrative Agent shall
have the right to require the Borrower to certify in writing that no material
changes have occurred since the most recent statement previously furnished.

The Borrower shall make available to the Administrative Agent for inspection and
copying at any reasonable time and at a reasonably convenient location or
locations all lien waivers and releases, mechanics' lien affidavits, invoices,
certifications and other documentation supporting the Borrower's requests for
disbursements hereunder, relating to the Construction of the Project and not
otherwise delivered to the Administrative Agent under this Section 11.2.

11.3 Administrative Agent's Right to Employ Lenders' Inspecting Architect. The
Administrative Agent shall have the right to employ Lenders' Inspecting
Architect to review the Plans and Specifications and all other matters related
to the Construction of the Project, and to inspect all such Construction and the
progress of the same. All fees and expenses of Lenders' Inspecting Architect
shall be borne by the Borrower as an expense of the Loan.

11.4 Retainages. At the time of each disbursement of the proceeds of the Loan, a
percentage of the total amount then due the General Contractor and the various
contractors, subcontractors and material suppliers for costs of Construction of
the Project shall be withheld from the amount disbursed as hereinafter set
forth. Each issuance of the AIA Draw Forms shall provide for a retention of ten
percent (10%) of the amount due. The Borrower may also, with the approval of the
Administrative Agent, authorize early release of retention for contractors who
have completed their work satisfactorily, including all punch list work, as
verified by Lenders' Inspecting Architect, and delivered final waivers of lien.

11.5 Payments Directly to Contractors and Subcontractors. The Administrative
Agent may, in its sole discretion, at any time that an Event of Default has
occurred and is then continuing, after notice to and reasonable consultation
with the Borrower, make payments for the cost of the Construction of the Project
directly to the General Contractor, any subcontractor, material supplier or any
vendor of fixtures, equipment, furniture, furnishings and other property.

11.6 Disbursement for Offsite Materials. The Lenders shall not be obligated to
make any disbursements of the Loan to pay for any materials to be used in or for
the Construction of the Project, unless and until such materials are delivered
to the Project, or are incorporated in the Project, provided that the Lenders
shall make disbursements for materials stored off-site so long as all of the
requirements of Section 11.7 are satisfied with respect to such disbursement (in
addition to other requirements for disbursements contained herein), and the
aggregate amount disbursed for materials stored off site shall not exceed
$1,000,000, or such greater amount as the Administrative Agent has approved in
writing.

11.7 Conditions For Disbursements for Stored Materials. Any requests for
disbursements which in whole or in part relate to materials, equipment or
furnishings which are owned by the Borrower and are not incorporated into the
Project as of the date of the request for disbursement but are to be temporarily
stored at the Project, or temporarily stored off-site subject to the conditions
of this Section 11.7, shall be made to the extent the request relates to such
stored materials so long as the request is accompanied by evidence reasonably
satisfactory to the Administrative Agent (i) that such stored materials are
included within the coverages of insurance policies carried by the Borrower or
other insurance which has been approved by the Administrative Agent, (ii) that
the ownership of such materials is vested in Borrower free of any liens and
claims of third parties, and (iii) that such materials are protected against
theft or damage. The Administrative Agent may require a separate security
agreement and Uniform Commercial Code financing statements to cover any such
materials, equipment or furnishings so stored at the Project and such other
information and assurances as the Administrative Agent may reasonably require.

ARTICLE 12



BORROWER'S AGREEMENTS



12. The Borrower further covenants and agrees as follows:

(a) Conditions to Opening of Loan Must be Satisfied on or Prior to Loan Opening
Date. All conditions precedent to the Loan Opening shall be complied with prior
to the Loan Opening Date. If such conditions are not complied with as of such
date, Administrative Agent may (and at the request of the Required Lenders
shall) terminate the obligations of the Lenders hereunder by written notice to
the Borrower.

(b) Construction. (i) The Construction of the Project has commenced, or shall
commence on or before the Scheduled Commencement Date, and will continue with
diligence and continuity and substantially in accordance with the Construction
Schedule subject to Unavoidable Delays, (ii) the Construction of the Project
will be completed in a good and workmanlike manner free of defects and liens,
and the Project will be equipped with fixtures and equipment, all in accordance
with the Plans and Specifications (or with any changes thereto or refinements
and completeness thereof that may be consistent with the amenities and levels of
finish previously described to the Administrative Agent and as are approved in
writing by the Administrative Agent) and all requirements of Governmental
Authorities, including all requirements and conditions set forth in all permits,
licenses and other governmental approvals which have been obtained or are
required to be obtained for the Construction and operation of the Project, and
(iii) all improvements comprising the Project will be fully completed not later
than the date set forth in the Construction Schedule for completion of such
improvements, subject to Unavoidable Delays. All Governmental Approvals for
every aspect and phase of the Project, except for the tenant finish elements
thereof, shall have been finally and unconditionally issued on or before June 1,
2008.

(c) Changes in Plans and Specifications. No future changes will be made in the
Plans and Specifications without the prior written approval of the
Administrative Agent provided, however, that the Borrower may make changes to
the Plans and Specifications if (i) the Borrower notifies the Administrative
Agent in writing of such change on or before the next draw of an Advance;
(ii) the Borrower obtains the approval of all parties whose approval is
required, including sureties, and Governmental Authorities to the extent
approval from such parties is required; (iii) the structural integrity of the
Project is not affected; (iv) no material change in architectural appearance is
effected; (v) the performance of the mechanical, electrical, and life safety
systems of the Project are not adversely affected; (vi) the change shall not
cause any delay in the completion of construction in accordance with the
Construction Schedule approved by the Administrative Agent; and (vii) the cost
of or reduction resulting from any one such change does not exceed $250,000 and
the aggregate change in cost of all such changes (whether any individual change
results in a reduction or increase in cost) does not exceed $750,000. The
Administrative Agent's approval of changes in the Plans and Specifications shall
be deemed given within fifteen (15) Business Days after the Administrative Agent
receives the applicable request for approval, unless such request is sooner
rejected in whole or in part or a request for an extension of time to consider
the request is sooner made.

(d) Extras and Contract Changes. No future changes in any contract with the
General Contractor or any other direct contractor with the Borrower shall be
made and no extras will be allowed to any of the foregoing except with the prior
written consent of the same by the Administrative Agent unless the change shall
not cause any delay in the completion of construction in accordance with the
Construction Schedule approved by the Administrative Agent and the cost of each
such change or extra is less than $250,000 and the aggregate cost of all such
changes and extras does not exceed $750,000; provided that the Borrower shall in
all cases give the Administrative Agent a summary of the status of any
negotiations relating to Change Orders, as required under Section 11.2(e) of
this Agreement, and shall notify the Administrative Agent promptly if an extra
or other Change Order has been granted to the General Contractor or such other
direct contractor, regardless of whether the Administrative Agent's consent is
required hereunder. Any changes in the Budget greater than $750,000 in any one
instance or $1,500,000 in the aggregate must be approved by the Required
Lenders. The Administrative Agent's approval of changes in any contract or of
any shall be deemed given within fifteen (15) Business Days after the
Administrative Agent receives the applicable request for approval, unless such
request is sooner rejected or a request for an extension of time to consider the
request is sooner made.

(e) Inspection by Administrative Agent. The Borrower will cooperate (and will
cause the General Contractor to cooperate) with the Administrative Agent in
arranging for inspections of the progress of the Construction of the Project by
Lenders' Inspecting Architect and other representatives of the Administrative
Agent and Lenders, from time to time, and the Borrower will cooperate (and will
cause any managing agent and tenants to cooperate) with the Administrative Agent
in arranging for inspections, from time to time, of the Project by the
Administrative Agent and its agents and representatives.

(f) Construction Liens and Contest Thereof. The Borrower will not suffer or
permit any construction or mechanics' lien claims to be filed or otherwise
asserted against the Project, and will promptly discharge the same if any claims
for lien or any proceedings for the enforcement thereof are filed or commenced;
provided, however, that the Borrower shall have the right to contest in good
faith and with due diligence the validity of any such lien or claim upon
"bonding-off" the lien in the Circuit Court of the City of Richmond, Virginia in
accordance with applicable Virginia law or, if the Administrative Agent in its
discretion consents, furnishing to the Title Insurer such security or indemnity
as it may require to induce the Title Insurer to issue its Title Policy insuring
against all such claims, liens or proceedings; and provided further that the
Lenders will not be required to make any further disbursements of the proceeds
of the Loan unless any construction lien claims shown by any title insurance
commitments or interim binders or certifications have been released or insured
against by the Title Insurer.

(g) Settlement of Construction Lien Claims. If the Borrower shall fail promptly
to discharge any construction or mechanic's lien claim filed or otherwise
asserted or to contest any such claims and give security or indemnity in the
manner provided in Section 12(f) hereof, or, having commenced to contest the
same, and having given such security or indemnity, shall thereafter fail to
prosecute such contest in good faith or with due diligence, or fail to maintain
such indemnity or security so required by the Title Insurer for its full amount,
or, upon adverse conclusion of any such contest, shall fail to cause any
judgment or decree to be satisfied and lien to be promptly released, then, and
in any such event, the Administrative Agent may, at its election (i) procure the
release and discharge of any such claim and any judgment or decree thereon,
without inquiring into or investigating the amount, validity or enforceability
of such lien or claim and (ii) effect any settlement or compromise of the same,
or may furnish such security or indemnity to the Title Insurer, and any amounts
so expended by the Administrative Agent and/or the Lenders, including premiums
paid or security furnished in connection with the issuance of any surety company
bonds, shall be deemed to constitute disbursements of the Loan proceeds
hereunder (even if the total amount of disbursements would exceed the aggregate
face amount of the Notes).

(h) Renewal of Insurance. The Borrower shall timely pay all premiums on all
insurance policies required under this Agreement from time to time; and when and
as additional insurance is required from time to time during the term of the
Loan and when and as any policies of insurance may expire, furnish to the
Administrative Agent, premiums prepaid, additional and renewal insurance
policies in companies, coverage and amounts satisfactory to the Administrative
Agent, all in accordance with Section 6.1(b)(3) of this Agreement.
Notwithstanding this Section 12(h), if the Borrower has failed to maintain
insurance, the Administrative Agent shall have the right (but not the
obligation), following written notice to the Borrower, to place and maintain
insurance required to be placed and maintained by the Borrower hereunder and
treat the amounts expended therefor as additional disbursements of proceeds of
the Loan (even if the total amount of disbursements would exceed the aggregate
face amount of the Notes).

(i) Payment of Taxes. The Borrower shall pay all special assessments and all
real estate taxes, assessments and charges of every kind upon the Project
(including any additional property included in the same tax parcel as any
portion of the Project) before the same become delinquent; provided, however,
that the Borrower shall have the right to pay any such tax under protest or to
otherwise contest any such tax, assessment or charge but only if (i) the
Borrower has complied with any statutory conditions precedent to bringing such a
challenge, including, if required, but not limited, to paying the amount in good
faith admitted as due and owing, so that such contest has the effect of
preventing the collection of such taxes so contested and also preventing the
sale or forfeiture of the Project or any part thereof or any interest therein,
(ii) the Borrower has notified the Administrative Agent in writing in advance of
its intent to contest such taxes, and (iii) the Borrower has deposited security
in form and amount satisfactory to the Administrative Agent, in its judgment,
and increases the amount of such security so deposited promptly after the
Administrative Agent's request therefor. If the Borrower fails to commence such
contest or, having commenced to contest the same, and having deposited such
security required by the Administrative Agent for its full amount, shall
thereafter fail to prosecute such contest in good faith or with due diligence,
shall fail to meet the above-described requirements, or, upon adverse conclusion
of any such contest, shall fail to pay such tax, assessment or charge, the
Administrative Agent may, at its election (but shall not be required to),
following written notice to the Borrower, pay and discharge any such tax,
assessment or charge, and any interest or penalty thereon, and any amounts so
expended by the Administrative Agent and/or the Lenders shall be deemed to
constitute disbursements of the Loan proceeds hereunder (even if the total
amount of disbursements would exceed the aggregate face amount of the Notes).

(j) Personal Property. (i) All of the personal property, fixtures, furnishings,
furniture, attachments and equipment delivered upon, attached to, used or to be
used in connection with the Construction of the Project for which disbursements
of the proceeds of the Loan have been made (excluding property owned by tenants
or any property manager), and all of the Borrower's personal property, fixtures,
furnishings, furniture, attachments and equipment located on or used in
connection with the Project, shall always be located at the Project, and shall
also be kept free and clear of all chattel mortgages, conditional vendor's liens
and all other liens, encumbrances and security interests of any kind whatever,
(ii) the Borrower will be the owner or lessee of all such personal property,
fixtures, attachments and equipment, and (iii) the Borrower shall, from time to
time, but not more than once annually (except for required date down
endorsements to the Title Policy) unless an Event of Default has occurred and is
continuing, furnish the Administrative Agent with evidence of such ownership
reasonably satisfactory to the Administrative Agent, including searches of
applicable public records. The provisions of this paragraph notwithstanding, the
Borrower shall retain the right to replace all such personal property, fixtures,
furnishings, furniture, attachments and equipment from time to time in the
ordinary course of business with items of equal or greater value and utility.

(k) Proceedings to Enjoin or Prevent Construction. If any proceedings are filed
seeking to enjoin or otherwise prevent or declare unlawful the Construction of
the Project or the occupancy, maintenance or operation of the Project or any
portion thereof, or any other proceedings of the nature described in
Section 5.1(b) of this Agreement are filed, the Borrower shall give immediate
notice thereof to the Administrative Agent and, at the Borrower's sole expense
shall cause such proceedings to be vigorously contested and, if necessary,
appealed, in good faith. Without limiting the generality of the foregoing, the
Borrower shall resist the entry or seek the stay of any temporary or permanent
injunction that may be entered and act in good faith to bring about a favorable
and speedy disposition of all such proceedings, as well as any other proceedings
of the nature described in Section 5.1(b) of this Agreement.

(l) Fees and Expenses. If at any time hereafter prior to repayment of the Loan
in full, the Administrative Agent employs counsel for advice or other
representation (regardless of whether any suit has been or shall be filed and
whether or not other legal proceedings have been or shall be instituted and, if
such suit is filed or legal proceedings instituted, through all administrative,
trial, and appellate levels) with respect to the Loan, the Project or any part
thereof, the Construction of the Project, this Agreement or any of the Loan
Documents or to protect, collect, lease, sell, take possession of, or liquidate
the Project, or to attempt to enforce any security interest or lien on the
Project, or to enforce any rights of the Lenders or any of the Borrower's
obligations hereunder or those of any other person, firm or corporation which
may be obligated to the Lenders by virtue of this Agreement or any other
agreement, instrument or document heretofore or hereafter delivered to the
Administrative Agent and/or the Lenders by or for the benefit of the Borrower,
then, in any such event, all of the reasonable attorneys' fees and expenses
arising from such services, and all reasonable expenses, costs and charges
relating thereto, shall be paid by the Borrower on demand and, if the Borrower
fails to so pay such fees, costs and expenses, payment thereof by the
Administrative Agent and/or the Lenders shall be deemed to constitute
disbursement of the proceeds of the Loan hereunder (even if the total amount of
disbursements would exceed the aggregate face amount of the Notes) and shall
constitute additional indebtedness of the Borrower to the Lenders, payable on
demand and secured by the Deed of Trust and the other Loan Documents. This
provision shall survive the termination or release of any or all of the Loan
Documents. The Borrower also agrees that following the occurrence of an Event of
Default, they shall pay all the fees and expenses incurred by the Lenders
(including reasonable attorneys' fees and expenses) in connection with the
collection and enforcement of the Loan.

(m) Actions for Protection of the Lenders Only. The authority herein conferred
upon the Administrative Agent, and any action taken by the Administrative Agent,
to inspect the Project, to procure waivers, releases or affidavits, to approve
contracts, subcontracts and purchase orders, to approve Plans and
Specifications, and to approve leases and all other documents and instruments
submitted to Administrative Agent, will be exercised and taken by the
Administrative Agent and by Lenders' Inspecting Architect for their own
protection and the protection of the Lenders only and may not be relied upon by
the Borrower or any other party for any purposes whatsoever; and neither of the
Administrative Agent nor Lenders' Inspecting Architect shall be deemed to have
assumed any responsibility to the Borrower or any other party with respect to
any such action herein authorized or taken by the Administrative Agent or
Lenders' Inspecting Architect or with respect to the proper construction of
improvements on the Project, performance of contracts, subcontracts or purchase
orders by any contractor, subcontractor or material supplier, prevention of
mechanics' liens from being claimed or asserted against the Project or
performance under any lease or other agreement. Any review, investigation or
inspection conducted by either Administrative Agent, any Lender, Lenders'
Inspecting Architect, any architectural or engineering consultants retained by
any Administrative Agent or the Lenders or any agent or representative of the
Administrative Agent or the Lenders in order to verify independently the
Borrower's satisfaction of any conditions precedent to disbursement of the Loan
under this Agreement, the Borrower's performance of any of the covenants,
agreements and obligations of the Borrower under this Agreement, or the truth of
any representations and warranties made by the Borrower hereunder (regardless of
whether or not the party conducting such review, investigation or inspection
should have discovered that any of such conditions precedent were not satisfied
or that any such covenants, agreements or obligations were not performed or that
any such representations or warranties were not true), shall not affect (or
constitute a waiver by the Lenders of) (i) any of the Borrower's representations
and warranties under this Agreement or reliance of the Lenders thereon, or
(ii) reliance of the Lenders upon any certifications of the Borrower, the
General Contractor or the Architect required under this Agreement or any other
facts, information or reports furnished either Administrative Agent or the
Lenders by the Borrower hereunder.

(n) Furnishing Information. The Guarantor hereby reaffirms and restates its
warranties and representations under Section 4.4 of the Second Amended and
Restated Revolving Credit Agreement dated as of December 21, 2006, among the
Guarantor, SunTrust Bank (as Administrative Agent and as a Lender), and the
other Lenders and parties thereto (the "Revolving Credit Agreement"). The
Guarantor shall comply with the covenants contained in Article VI of the
Revolving Credit Agreement and shall provide to the Lenders at Loan Opening and
thereafter as required below, the following:

(i) as soon as available and in any event within 90 days after the end of each
fiscal year of Guarantor, a copy of the annual audited report for such fiscal
year for the Guarantor and its subsidiaries, containing a consolidated balance
sheet of the Guarantor and its subsidiaries as of the end of such fiscal year
and the related consolidated statements of income, stockholders' equity and cash
flows (together with all footnotes thereto) of the Guarantor and its
subsidiaries for such fiscal year;

(ii) as soon as available and in any event within 45 days after the end of each
fiscal quarter of each fiscal year of the Guarantor, an unaudited consolidated
balance sheet of the Guarantor and its subsidiaries as of the end of such fiscal
quarter and the related unaudited consolidated statements of income and cash
flows of the Guarantor and its subsidiaries for such fiscal quarter and the then
elapsed portion of such fiscal year, setting forth in each case in comparative
form the figures for the corresponding quarter (subject to changes resulting
from audit and normal year-end adjustment) and the corresponding portion of
Guarantor's previous fiscal year;

(iii) concurrently with the delivery of the financial statements referred to in
clauses (i) and (ii) above, a Compliance Certificate (in the form required by
the Revolving Credit Agreement) signed by the chief executive officer and the
principal financial officer of the Guarantor.

Additionally, the Borrower and the Guarantor will:

(i) promptly supply the Administrative Agent with such information relating to
the development, construction and operation of the Project as the Administrative
Agent may hereafter request from time to time;

(ii) promptly notify the Administrative Agent of any Default or Event of Default
of which it is aware under this Agreement or under any of the Loan Documents,
including any event or circumstance which results in the information which has
been provided by it to the Administrative Agent or the Lenders including an
untrue statement of material fact or omitting to state any material fact or any
fact necessary to make the statements therein, in the light of the circumstances
under which they were made, not misleading and in such event the Borrower shall
promptly furnish to the Administrative Agent updated or revised information
which will correct such untrue statement or include such omitted fact;

(iii) promptly notify the Administrative Agent of any material adverse change in
its financial condition, and maintain a standard and modern system of accounting
in accordance with GAAP;

(iv) promptly notify the Administrative Agent of any material adverse change in
connection with the development, construction or operation of the Project;

(v) at any time during regular business hours upon prior written notice permit
the Administrative Agent, Lenders or any of their respective agents or
representatives to have access to and examine all of its books and records
regarding the development, construction and operation of the Project other than
legally privileged information; and

(vi) permit the Administrative Agent or Lenders to copy and make abstracts from
any and all of such books and records with respect to the Project.

Upon and after the date Tenant first occupies the Project, the Borrower shall
submit to the Lenders within forty-five (45) days following the end of each
calendar quarter, quarterly operating statements and within ninety (90) days
after each calendar year an annual operating statement and balance sheet in such
form and containing such reasonable details as are required by the
Administrative Agent. All such operating statements shall be certified by the
manager of the Borrower.

(o) Documents of Further Assurance. The Borrower shall, from time to time, upon
the Administrative Agent's request, execute, deliver, record and furnish such
documents as the Administrative Agent may reasonably deem necessary or desirable
to (i) perfect and maintain perfected as valid liens upon the Project, the liens
granted by the Borrower to the Administrative Agent for the benefit of the
Lenders under the other Loan Documents as contemplated by this Agreement,
(ii) correct any errors of a typographical nature or inconsistencies which may
be contained in any of the Loan Documents, and (iii) consummate fully the
transaction contemplated under this Agreement.

(p) Furnishing Reports. The Borrower shall provide the Administrative Agent
promptly after Administrative Agent's request for such items, copies of all
inspections, reports, test results and other information received by the
Borrower from time to time in the ordinary course of business from its
employees, agents, representatives, architects, engineers, the General
Contractor and any other parties involved in the Construction of the Project,
the design, development or operation of the Project, which in any way relate to
the Project or the Construction of the Project, or any part thereof (other than
legally privileged information).

(q) Operation of the Project. As long as any portion of the Loan remains
outstanding, from and after the date of the Construction of the Project has been
substantially completed, the Project shall be operated as a "Class A" office
building in a manner consistent with industry practice, and in accordance with
the Borrower's prudent business judgment.

(r) Leases. The Borrower shall not enter into any lease other than the
MeadWestvaco Lease except on a standard form approved by Administrative Agent
(with such modifications as are not material). The Borrower shall not further
assign and shall not make any modification to or agree to terminate the
MeadWestvaco Lease.

(s) Management Agents' and Brokers' Contracts. The Borrower shall not engage a
management agent without first obtaining the prior consent of the Administrative
Agent, which shall not be unreasonably withheld, of such management agent and
the management agreement by which the agent is retained. The Borrower shall not
enter into, modify, amend, waive in any respect any provision of, terminate or
cancel any management contracts for the Project, without the prior written
approval of the Administrative Agent. After the occurrence and during the
continuance of an Event of Default, the Administrative Agent may, in its sole
discretion, require the Borrower to terminate any management agreement and
retain a manager acceptable to Administrative Agent.

(t) Furnishing Notices. The Borrower shall provide the Administrative Agent with
copies of all notices pertaining to the Project or any part thereof received by
the Borrower (or its agents or representatives) from any Governmental Authority
or from any insurance company providing insurance on the Project and all other
notices, within five (5) Business Days after such notices are received.

(u) Correction of Defects. Within thirty (30) days after the Borrower acquires
knowledge of or is given notice of a material defect in workmanship or in
materials in the Project or any departure from the Plans and Specifications, or
any other requirement of this Agreement, the Borrower will proceed with
diligence to correct all such defects and departures unless otherwise permitted
by the Administrative Agent or this Agreement. The Borrower shall complete such
corrections within ninety (90) days after the Borrower acquires such knowledge
or is given such notice, or, if such corrections cannot be completed within
ninety (90) days, such additional period of time (but in no event more than an
additional ninety (90) days) as it shall take with diligence to complete such
corrections. Upon the Borrower acquiring knowledge of such defect or departure
(other than as a result of written notice to the Borrower from the
Administrative Agent or as permitted by this Agreement), the Borrower shall
promptly advise the Administrative Agent in writing of such matter and the
measures being taken to make such corrections along with an estimate of the time
of completion. Prior to a subsequent disbursement of any proceeds of the Loan,
the Borrower shall advise the Administrative Agent of the status of any
corrections which have not been completed. The disbursement of any proceeds of
the Loan shall not constitute a waiver of the Lenders' right to require
compliance with this covenant with respect to any such defect or departure from
the Plans and Specifications or any other requirements of this Agreement, nor
shall anything in this Section 12(u) affect the Borrower's obligation to
complete the Construction of the Project on or before the Scheduled Completion
Date.

(v) No Additional Debt. The Borrower shall not, without the prior written
consent of all Lenders, incur any Indebtedness (whether personal or nonrecourse,
secured or unsecured) other than the Obligations, customary trade payables paid
within sixty (60) days after they are incurred, and other contracts appropriate
to completion of construction of the Project and not relating to borrowed money.

(w) Hold Disbursements in Trust. The Borrower shall receive and hold in trust
for the sole benefit of the Lenders (and not for the benefit of any other
person, including the General Contractor or any subcontractors) all advances
made hereunder directly to the Borrower, for the purpose of paying costs in
accordance with the Budget until such costs are paid in accordance with the
Budget. The Borrower shall use the proceeds of the Loan solely for the payment
of costs as specified in the Budget. The Borrower will pay all other costs,
expenses and fees relating to the acquisition, equipping, fixturing, use and
operation of each of the Project.

(x) Indemnification. The Borrower shall indemnify, defend and hold the
Administrative Agent and each Lender, and their respective officers, directors,
employees, agents and advisors (each an "Indemnified Party"), harmless from and
against all claims, injury, damage, loss, costs (including attorneys' fees and
costs (including, but not limited to, in-house counsel fees or the allocated
costs of such in-house counsel)) and liability of any and every kind to any
persons or property by reason of (i) the Construction of the Project or other
work contemplated herein; (ii) the operation or maintenance of the Project;
(iii) any other action or inaction by, or matter which is the responsibility of,
the Borrower, with respect to the Project; and (iv) the breach of any
representation or warranty or failure to fulfill any of the Borrower's
obligations under this Agreement or any other Loan Document with respect to the
Project.

(y) Prohibition Against Cash Distributions and Application of Cash Flow. The
Borrower shall apply all cash flow from the Project first to pay expenses of the
Project, including amounts due to the Administrative Agent or the Lenders
pursuant to the Loan Documents, all real estate taxes and insurance premiums,
all maintenance expenses required to keep the improvements of the Project in
good working order, all operating expenses, including expenses for sufficient
personnel to lease, manage and maintain the Project, and all required capital
improvements and marketing expenses. No cash flow from the Project shall be
distributed to any partners, members or shareholders of the Borrower or applied
to the payment of any obligations, debts or expenses not set forth on the Budget
unless there exists no Default or Event of Default hereunder or under the Loan
Documents and all of the items identified in the preceding sentence have been
paid on a current basis.

(z) Insurance Reporting Requirements. The Borrower shall promptly notify the
insurance carrier or agent therefor (with a copy of such notification being
provided to the Administrative Agent) if there is any increase in hazard
relating to the Project, suspension of construction, or transfer of ownership.

(aa) Compliance With Laws. The Borrower shall promptly comply with all Laws of
any Governmental Authority having jurisdiction over the Borrower, the Project
applicable to the Construction of the same or the Project.

(bb) As-Built Surveys. No later than ninety (90) days after completion of
Construction of the Project, the Borrower shall furnish to Administrative Agent
an as-built ALTA survey of the Project.

(cc) Organizational Matters. Without the prior written consent of the
Administrative Agent, the Borrower shall not permit or suffer any amendment or
modification of the operating agreement or articles of organization of the
Borrower, except as is required to satisfy Section 12(hh)(16) hereinafter and
without the prior written consent of the Required Lenders, the Borrower shall
not enter into any partnership or joint venture or merge or consolidate with or
into any other Person.

(dd) Alterations. Without the prior written consent of the Administrative Agent,
the Borrower shall not make any alterations to the Project, except as
contemplated hereby in connection with the Construction of the Project.

(ee) Lost Note. The Borrower shall, if any Note is mutilated, destroyed, lost,
or stolen, promptly deliver to the applicable Lender, in substitution therefor,
a new promissory note containing the same terms and conditions as such Note with
a notation thereon of the unpaid principal accrued and unpaid interest, provided
the applicable Lender agrees in writing to indemnify the Borrower for any
claims, causes of action, or loss relating to such lost Note.

(ff) Hazardous Materials. The Borrower shall comply with the terms of the
Indemnity Agreement with respect to Hazardous Materials.

(gg) Asbestos. The Borrower shall not install nor permit to be installed in the
Project any asbestos-containing product. The Borrower shall defend, indemnify,
and save the Administrative Agent and the Lenders harmless from all loss, costs
(including attorneys' fees and costs (including, but not limited to, in-house
counsel fees or the allocated costs of such in-house counsel)), damages and
reasonable expenses asserted or proven against the Administrative Agent or any
Lender by any party, as a result of the presence of a substance, and any removal
or compliance with Laws. The foregoing indemnification shall be recourse
obligation of the Borrower and shall survive repayment of the Notes.

(hh) Single Purpose Entity. The Borrower shall at all times maintain its
separate and distinct identity and abide by the Single Purpose Entity
requirements set forth hereinafter. The operating agreement of the Borrower
shall expressly provide that the Borrower shall be bound by each of the
requirements hereinafter and no amendment to the operating agreement or any
other organizational document of the Borrower shall be made which would have the
effect of terminating or modifying any of the below requirements without the
prior written consent of the Lenders.

(1) The Borrower at all times since its formation will continue to be, a duly
formed and existing limited liability company and a Single Purpose Entity. The
Borrower at all times since its formation will continue to be duly qualified as
a limited liability company, in each jurisdiction in which such qualification
was or may be necessary for the conduct of its business.

(2) The Borrower at all times since its formation has complied and will continue
to comply in all material respects with the provisions of its organizational
documents and the laws of its jurisdiction of formation relating to limited
liability companies.

(3) All material formalities regarding the existence of the Borrower as a Single
Purpose Entity have been observed since its formation and will continue to be
observed.

(4) The Borrower has at all times since its formation accurately maintained, and
will continue to accurately maintain, its operating statements relating to the
Project and organizational documents, separate from those of any other Person.
The Borrower has maintained and will maintain separate resolutions and
agreements. The Borrower has not at any time since its formation commingled, and
will not commingle, its assets with those of any other Person.

(5) The Borrower has at all times since its formation paid, and will continue to
pay, its own liabilities from its own separate assets.

(6) The Borrower was organized solely for the purpose described in the
definition of Single Purpose Entity and as set forth in this Agreement and the
Borrower will not engage in any business unrelated to acting as the Borrower
hereunder which is inconsistent with or in violation of this Section 12(hh)(6)
or this Agreement.

(7) The Borrower has not, nor will it have, any assets other than its interest
in the Loan and its ownership interest in the Project, as applicable, and assets
related thereto.

(8) Except as otherwise provided in the organizational documents for the
Borrower or as contemplated in this Agreement, the Borrower has not, nor will
it, engage in, seek or consent to any dissolution, winding up, liquidation,
consolidation, merger, asset sale, transfer of equity interest of the Borrower,
or amendment of the organizational documents of the Borrower.

(9) The Borrower shall not file a bankruptcy or insolvency petition or otherwise
institute insolvency proceedings with respect to itself or to any other entity
in which it has a direct or indirect legal or beneficial ownership interest,
dissolve, liquidate, consolidate, merge, or sell all or substantially all of its
assets or any other entity in which it has a direct or indirect legal or
beneficial ownership interest, engage in any other business activity, or amend
its organizational documents.

(10) The Borrower has at all times since its formation identified itself, and
will continue to identify itself, in all dealings with the public, under the
Borrower's own name and as a separate and distinct entity. The Borrower has not
at any time since its formation identified itself, nor will it identify itself,
as being a division or a part of any other entity. The Borrower has not at any
time since its formation identified, nor will it identify, any other Person as
being a division or part of the Borrower. The Borrower has not and nor will it
fail to correct any known misunderstanding regarding the separate identity of
such entity. The Borrower has conducted and will conduct its business in its own
name.

(11) The Borrower has at all times since its formation, and will continue to be,
adequately capitalized in light of the nature of its business.

(12) The Borrower has not at any time since its formation assumed or guaranteed,
nor will it assume or guarantee, the liabilities of any other Person, other than
as provided in the Loan Documents. The Borrower has not at any time since its
formation acquired, nor will it acquire, obligations or securities of any other
Persons. The Borrower has not at any time since its formation made, nor will it
make, loans or advances to any Person. The Borrower has not, nor will it, pledge
its assets for the benefit of any other Person or entity, except in favor of the
Administrative Agent for the benefit of the Lenders.

(13) The Borrower has not at any time since its formation entered into nor was a
party to, nor will the Borrower enter into or be a party to, any transaction
with any Affiliate, except in the ordinary course of business of the Borrower on
terms which are no less favorable to the Borrower than would be obtained in a
comparable arms-length transaction with an unrelated third party.

(14) The Borrower has no Indebtedness other than the Indebtedness to the
Administrative Agent and the Lenders under the Loan Documents.

(15) The Borrower has allocated and will allocate fairly and reasonably any
overhead for shared office space.

(16) Borrower and Guarantor shall take all actions necessary to cause Borrower
to be and Borrower shall be a "bankruptcy remote special purpose entity" as
shall be required by Principal and its counsel in connection with the financing
contemplated by the Principal Application within thirty (30) months after the
date of this Agreement. In connection with the Loan Opening, counsel to the
Borrower shall include in its opinion letter delivered to the Lenders an opinion
to the effect that there is no impediment under any applicable law, rule or
regulation, order, judgment, contract or agreement by which Borrower, Borrower's
member or Guarantor is subject to, governed by or bound under and there is no
impediment under any organizational documents of or binding upon Borrower,
Guarantor or Borrower's member which would prevent Borrower from becoming a
"bankruptcy remote special purpose entity" as contemplated under the Principal
Application, and except for the consent of any independent manager or director
of Borrower or Borrower's member to be hereafter appointed, no action by or
approval from any party other than Borrower, Guarantor and Borrower's member is
required as a predicate to Borrower becoming a "bankruptcy remote special
purpose entity" as contemplated by the Principal Application within thirty (30)
months after the date of this Agreement.

(ii) Primary Operating Account. The Borrower agrees to maintain its Primary
Operating Account with the Administrative Agent.

(jj) Principal Application. The Borrower shall do all things required to
maintain the Principal Application in full force and effect and shall take no
action and shall not omit to take all actions to assure that no cause for
termination of the Principal Application shall occur. The Borrower shall not
modify, amend or terminate the Principal Application and shall not acquiesce to
any modification, amendment or termination of the Principal Application, except
with the prior approval and consent of all of the Lenders. The Borrower shall
provide to the Administrative Agent copies of all notices and or correspondence
relating to or otherwise respecting in any way the Principal Application
promptly after receipt of the same.

ARTICLE 13



DAMAGE AND CONDEMNATION



13.1 Application of Insurance Proceeds. In the event of any loss or damage to
any portion of the Project due to fire or other casualty, the Administrative
Agent shall have the right, but not the obligation, jointly with the Borrower to
settle insurance claims for more than $500,000 and if the Administrative Agent
elects not to participate in the settlement of such claim then the Borrower
shall have the right to settle such claim and such settlement shall be subject
to the Administrative Agent's prior written approval. The Borrower shall have
the right to settle claims for less than such amount. If (i) no Event of Default
exists hereunder at the time of such fire or casualty and at the time such
proceeds would be disbursed; (ii) the Project can be restored to economic
viability within a reasonable period of time, as determined in the
Administrative Agent's judgment, but in any event no later than ninety (90) days
prior to the earlier to occur of the Maturity Date or the date upon which the
Principal Application shall expire; (iii) the Tenant agrees in writing that the
MeadWestvaco Lease shall remain in full force and effect and shall not terminate
so long as the Borrower exercises reasonable diligence in prosecuting the repair
and restoration of the Project; and (iv) the Borrower complies with all
conditions set forth in Section 13.2 of this Agreement; then the Borrower shall
be entitled to use the proceeds of settlement of fire and casualty insurance
claims to rebuild the Project. In all other cases, the Administrative Agent
shall have the right (but not the obligation) to collect, retain and apply to
the indebtedness of the Borrower under this Agreement all insurance proceeds
(after deduction of all expense of collection and settlement, including
reasonable attorneys' and adjusters' fees and expenses), and if such proceeds
are insufficient to pay such amount in full, to declare the balance remaining
unpaid on the Notes to be due and payable forthwith and to avail themselves of
any of the remedies afforded under the Loan Documents as in the case of any
Event of Default. Any proceeds remaining after payment in full of the
Obligations shall be paid by the Administrative Agent to the Borrower or the
party then entitled thereto.

13.2 Borrower's Obligation to Rebuild and Use of Proceeds Therefor. If the
Administrative Agent does not elect to or is not entitled to apply fire or
casualty insurance proceeds to the Obligations, as provided under Section 13.1
of this Agreement, the Administrative Agent shall have the right (but not the
obligation) to collect and retain, in an interest bearing account, all proceeds
and after deduction of all expenses of collection and settlement, including
attorneys' and adjusters' fees and expenses, to release the same with interest
to the Borrower periodically provided that the Borrower shall:

(a) Expeditiously repair and restore all damage to the portion of the Project,
as applicable, in question resulting from such fire or other casualty, including
completion of the Construction of the Project, as applicable, if such fire or
other casualty shall have occurred prior to completion, so that the Project will
be completed in accordance with the Plans and Specifications by the Scheduled
Completion Date as extended by the period of delay resulting from such casualty;
and

(b) If the proceeds of fire or casualty insurance (and the undisbursed available
proceeds of the Loan for Construction of the Project) are, in the Administrative
Agent's reasonable judgment, insufficient to (i) maintain the Loan in balance in
accordance with the provisions of Article 9 of this Agreement (if the damage
occurs to the Project during the Construction period) or (ii) complete the
repair and restoration of the buildings, structures and other improvements
constituting the Project, if the damage occurs thereto after Construction of the
Project is completed, then the Borrower shall promptly deposit with the
Administrative Agent the amount of such deficiency, which amount shall in fact
be used to restore the Project or otherwise be returned to the Borrower.

If such fire or other casualty shall have occurred to the Project during the
Construction period, then all proceeds of fire or casualty insurance and funds
deposited with the Administrative Agent shall first be fully disbursed before
the disbursement of any further proceeds of the Loan.

Any request by the Borrower for a disbursement by the Administrative Agent of
fire or casualty insurance proceeds and funds deposited by the Borrower pursuant
to this Section 13.2 shall be treated by the Administrative Agent as if such
request were for an advance of the Loan hereunder, and the disbursement thereof
shall be conditioned upon the Borrower's compliance with and satisfaction of the
same conditions precedent as would be applicable under this Agreement for an
advance of the Loan.

13.3 Condemnation. The Borrower shall promptly give the Lenders notice of the
actual or threatened commencement of any proceeding for the Condemnation of the
Project of which the Borrower has knowledge and shall deliver to the Lenders
copies of any and all papers served in connection with such proceedings. The
Administrative Agent may participate in any such proceedings on behalf of the
Lenders, and the Borrower shall from time to time deliver to the Administrative
Agent all instruments requested by it to permit such participation. No
settlement or comprise of any offer or award in respect of any Condemnation may
be made by Borrower without the prior written consent of the Administrative
Agent. The Borrower shall, at its expense, diligently prosecute any such
proceedings, and shall consult with the Administrative Agent, its attorneys and
experts, and cooperate with them in the carrying on or defense of any such
proceedings. Upon the occurrence of an Event of Default, the Borrower's right to
participate in the Condemnation proceedings or negotiations in respect of any
settlement or compromise of any offer or award in respect of Condemnation shall
automatically terminate, in which case the Administrative Agent, on behalf of
the Lenders, shall have the exclusive authority and right to participate in such
proceedings and negotiate any compromise or settlement of any offer or award.
Notwithstanding any taking by any public or quasi-public authority through
Condemnation or otherwise (including but not limited to any transfer made in
lieu of or in anticipation of the exercise of such taking), the Borrower shall
continue to pay the Obligations at the time and in the manner provided for its
payment in the Notes and in this Agreement and the Obligations shall not be
reduced until any award in respect of the Condemnation (the "Award") shall have
been actually received and applied by the Lenders, after the deduction of
expenses of collection, to the reduction of discharge of the Obligations. If the
Project or any portion thereof is taken by a condemning authority, the Borrower
shall promptly commence and diligently prosecute the restoration of the Property
in accordance with the procedures contained in Section 13.2 of this Agreement,
regardless of whether the Lenders make any portion of the Award available to the
Borrowers for such purpose. If the Project is sold, through foreclosure or
otherwise, prior to the receipt by the Lenders of the Award, the Lenders shall
have the right, regardless of whether a deficiency judgment on the Notes shall
have been sought, recovered or denied, to receive the Award, or a portion
thereof sufficient to pay any portion of the Obligations remaining unsatisfied.

ARTICLE 14



FINAL DISBURSEMENT



14.1 Final Disbursement. The Lenders shall make the final disbursements for
costs of Construction of the Project, if (and only if) all of the following
conditions (the "Completion Conditions") have been complied with and satisfied:

(a) The Project shall have been substantially completed in accordance with the
Plans and Specifications and is ready for occupancy;

(b) The Borrower shall have furnished the Administrative Agent with copies of
all licenses and permits required by any Governmental Authority having
jurisdiction for the occupancy of the Project, and for the operation thereof,
including copies of the final certificates of occupancy;

(c) The Borrower shall have furnished to the Administrative Agent certificates
from the Borrower and the General Contractor, each dated at or about the date of
completion of the Project, certifying that (i) no notices of any claimed
violations of Laws arising from the Construction or operation of the Project
which have not been cured were served upon the party making such certification
or to such party's knowledge any contractor or subcontractor or their respective
agents or representatives and (ii) the party making such certification is not
aware of any circumstances which could give rise to the issuance of any such
notice of claimed violation;

(d) The Borrower shall have furnished to the Administrative Agent a plat of
survey of the Project, "as built," showing all paving, driveways, fences and
exterior improvements and otherwise in compliance with Section 6.1(b)(2) of this
Agreement;

(e) The Borrower shall have furnished to the Administrative Agent a satisfactory
certificate of substantial completion from the Architect covering the completion
date of the Project and stating that (i) the Project has been completed
substantially in accordance with the Plans and Specifications, and (ii) the
Project as so completed complies with all applicable Laws as set forth in the
architect's certificate delivered pursuant to Section 7.1(h) of this Agreement;

(f) The Administrative Agent shall have received a satisfactory certificate from
Lenders' Inspecting Architect to the effect that the Project has been
satisfactorily completed substantially in accordance with the Plans and
Specifications;

(g) All fixtures, furniture, furnishings, equipment and other property
contemplated under the Budget and Plans and Specifications to be incorporated
into or installed in the Project shall have been incorporated or installed free
and clear of all liens and security interests other than the Permitted
Exceptions and filings related to equipment leases, and except those in favor of
the Lenders, and that all of such property is in good working order, free from
material defects;

(h) The Borrower shall have furnished to the Administrative Agent a so-called
comprehensive endorsement to the Title Policy, if one has not been previously
furnished;

(i) The Borrower shall have furnished to the Administrative Agent final waivers
and releases of lien and such affidavits from all contractors, subcontractors
and material suppliers performing any of the Construction of the Project, in
form satisfactory to the Administrative Agent and the title company;

(j) The Borrower shall have furnished to the Administrative Agent insurance in
form and amount with companies satisfactory to the Administrative Agent in
accordance with the requirements of this Agreement and the Deed of Trust,
including so-called "loss of rents" insurance for a period of not less than
twelve (12) months, naming the Administrative Agent for the benefit of the
Lenders as additional insureds, in form and amount satisfactory to the
Administrative Agent;

(k) The Tenant shall have taken occupancy of the premises demised under the
MeadWestvaco Lease; shall have delivered, an estoppel certificate satisfactory
in all respects to the Administrative Agent and its counsel, the Lenders and
Principal, acknowledging, among other things, its unconditional acceptance of
its premises (subject to completion of ordinary punch list items and its rights
under applicable warranties); and shall have commenced paying rent as due under
the MeadWestvaco Lease. The Tenant shall not have filed a petition seeking
relief under the United States Bankruptcy Code or under any other state or
Federal law seeking reorganization or relief from its creditors and shall not be
subject to any involuntary petition filed under the United States Bankruptcy
Code or other state or Federal insolvency law.

(l) All other requirements of this Agreement for disbursement of proceeds of the
Loan shall have been satisfied and complied with.

ARTICLE 15



THE ADMINISTRATIVE AGENT AND THE LENDERS



15.1 Appointment. SunTrust Bank shall be the Administrative Agent hereunder and
under each other Loan Document. Each of the Lenders authorizes the
Administrative Agent to act as the contractual representative of such Lender in
such capacity. Notwithstanding the use of the defined term "Administrative
Agent", it is expressly understood and agreed that the Administrative Agent
shall not have any fiduciary responsibilities to any Lender by reason of this
Agreement or any other Loan Document and that the Administrative Agent is merely
acting as the contractual representative of the Lenders with only those duties
as are expressly set forth in this Agreement and the other Loan Documents. In
its capacity as the Lenders' contractual representative, the Administrative
Agent (i) does not hereby assume any fiduciary duties to any of the Lenders,
(ii) is a "representative" of the Lenders within the meaning of Section 9-105 of
the Uniform Commercial Code and (iii) is acting as an independent contractor,
the rights and duties of which are limited to those expressly set forth in this
Agreement and the other Loan Documents. Each of the Lenders hereby agrees to
assert no claim against the Administrative Agent on any agency theory or any
other theory of liability for breach of fiduciary duty, all of which claims each
Lender hereby waives.

15.2 Powers.. The Administrative Agent shall have and may exercise such powers
under the Loan Documents as are specifically delegated to the Administrative
Agent by the terms of each thereof, together with such powers as are reasonably
incidental thereto.

15.3 General Immunity. Neither the Administrative Agent nor any of its
directors, officers, agents or employees shall be liable to the Lenders or any
Lender for any action taken or omitted to be taken by it or them hereunder or
under any other Loan Document or in connection herewith or therewith, except for
its or their own gross negligence or willful misconduct as determined in a
final, nonappealable judgment by a court of competent jurisdiction.

15.4 No Responsibility for Loans, Recitals, Etc. Neither the Administrative
Agent nor any of its respective directors, officers, agents or employees shall
be responsible for or have any duty to ascertain, inquire into, or verify
(i) any statement, warranty or representation made in connection with any Loan
Document or any borrowing hereunder; (ii) the performance or observance of any
of the covenants or agreements of any obligor under any Loan Document,
including, without limitation, any agreement by an obligor to furnish
information directly to each Lender; (iii) the satisfaction of any condition
specified herein, except receipt of items required to be delivered to the
Administrative Agent; (iv) the validity, effectiveness or genuineness of any
Loan Document or any other instrument or writing furnished in connection
therewith; or (v) the value, sufficiency, creation, perfection or priority of
any interest in any collateral security. The Administrative Agent shall make
reasonable efforts to disclose to the Lenders information that is not required
to be furnished by the Borrower to the Administrative Agent at such time, but is
voluntarily furnished by the Borrower to any officer of the Administrative Agent
who is familiar with and involved in the origination or administration of the
Loan.

15.5 Action on Instructions of Lenders. The Administrative Agent shall in all
cases be fully protected in acting, or in refraining from acting, hereunder and
under any other Loan Document in accordance with its authority hereunder or in
accordance with the requisite consent of the Lenders as may be required
hereunder unless such action or inaction requires the consent of all the Lenders
and any action taken or failure to act pursuant to such authority shall be
binding on all of the Lenders and on all holders of the Notes. The
Administrative Agent shall be fully justified in failing or refusing to take any
action hereunder and under any other Loan Document unless it shall first be
indemnified to its satisfaction by the Lenders pro rata against any and all
liability, cost and expense that it may incur by reason of taking or continuing
to take any such action.

15.6 Employment of Agents and Counsel. The Administrative Agent may execute any
of its duties hereunder and under any other Loan Document by or through
employees, agents, and attorneys-in-fact and shall not be answerable to the
Lenders, except as to money or securities received by it or its authorized
agents, for the default or misconduct of any such parties. The Administrative
Agent shall be entitled to advice of counsel concerning all matters pertaining
to the agency hereby created and their duties hereunder and under any other Loan
Document. The Administrative Agent selected, and the other Lenders consent to
the selection of Hirschler Fleischer as the Administrative Agent's counsel for
all matters in connection with the Loan, the Project and the transactions.

15.7 Reliance on Documents; Counsel. The Administrative Agent shall be entitled
to rely upon any Note, notice, consent, certificate, affidavit, letter,
telegram, statement, paper or document believed by it to be genuine and correct
and to have been signed or sent by the proper person or persons, and, in respect
to legal matters, upon the opinion of counsel selected by the Administrative
Agent, which counsel may be employees of the Administrative Agent.

15.8 Reimbursement and Indemnification. The Lenders agree to reimburse and
indemnify the Administrative Agent (in its respective capacity as Administrative
Agent but not as Lender) ratably in proportion to their respective Commitments
(i) for any amounts not reimbursed by the Borrower for which the Administrative
Agent is entitled to reimbursement by the Borrower under the Loan Documents
including expenses in connection with the preparation, execution, delivery of
the Loan Documents (but without limiting the obligation of the Borrower to do
so), (ii) for any other expenses incurred by the Administrative Agent on behalf
of the Lenders, in connection with the administration and enforcement of the
Loan Documents and (iii) for any liabilities, obligations, losses, damages,
penalties, actions, judgments, suits, costs, expenses or disbursements of any
kind and nature whatsoever which may be imposed on, incurred by or asserted
against the Administrative Agent in any way relating to or arising out of the
Loan Documents or any other document delivered in connection therewith or the
transactions contemplated thereby, or the enforcement of any of the terms
thereof or of any such other documents, provided that no Lender shall be liable
for any of the foregoing to the extent they arise from the gross negligence or
willful misconduct of the Administrative Agent as determined in a final,
nonappealable judgment by a court of competent jurisdiction. The obligations of
the Lenders under this Section 15.8 shall survive payment of the Obligations and
termination of this Agreement.

15.9 Rights as a Lender. The Administrative Agent shall have the same rights and
powers and the same duties and obligations hereunder and under any other Loan
Document as any Lender and may exercise the same as though it were not the
Administrative Agent, and the term "Lender" or "Lenders" shall, at any time when
the Administrative Agent is a Lender, unless the context otherwise indicates,
include the Administrative Agent in its individual capacity. The Administrative
Agent and any Lender may accept deposits from, lend money to, and generally
engage in any kind of trust, debt, equity or other transaction, in addition to
those contemplated by this Agreement or any other Loan Document, with the
Borrower or any of its respective Subsidiaries in which the Borrower or such
Subsidiaries are not restricted hereby from engaging with any other Person.

15.10 Lender Credit Decision. Each Lender acknowledges that it has,
independently and without reliance upon the Administrative Agent or any other
Lender and based on the financial statements prepared by the Borrower and/or the
Guarantor and such other documents and information as it has deemed appropriate,
made its own credit analysis and decision to enter into this Agreement and the
other Loan Documents. Each Lender also acknowledges that it will, independently
and without reliance upon any of the Administrative Agent or any other Lender
and based on such documents and information as it shall deem appropriate at the
time, continue to make its own credit decisions in taking or not taking action
under this Agreement and the other Loan Documents.

15.11 Administrative Agent. The Administrative Agent may resign at any time by
giving written notice thereof to the Lenders and the Borrower, such resignation
to be effective upon the appointment of a successor Administrative Agent or, if
no successor Administrative Agent has been appointed, thirty (30) days after the
retiring Administrative Agent gives notice of its intention to resign. The
Administrative Agent may be removed by the good faith and defensible
determination of the Required Lenders that the Administrative Agent has
performed its duties hereunder in a grossly negligent or intentionally wrongful
manner, and for no other cause. Upon any such resignation or removal, the
Required Lenders shall have the right to appoint, on behalf of the Lenders, a
successor Administrative Agent. If no successor Administrative Agent shall have
been so appointed by the Required Lenders within thirty (30) days after the
resigning Administrative Agent's giving notice of its intention to resign, then
the resigning Administrative Agent may appoint, on behalf of the Lenders, a
successor Administrative Agent. Notwithstanding the previous sentence, the
Administrative Agent may at any time without the consent of the Borrower or any
Lender, appoint any of its Affiliates which is a commercial bank as a successor
Administrative Agent hereunder. If the Administrative Agent has resigned or been
removed and no successor Administrative Agent has been appointed, the Lenders
may perform all the duties of the Administrative Agent hereunder and the
Borrower shall make all payments in respect of the Obligations to the applicable
Lender and for all other purposes shall deal directly with the Lenders. No
successor Administrative Agent shall be deemed to be appointed hereunder until
such successor Administrative Agent has accepted the appointment. Any such
successor Administrative Agent shall be a commercial bank having capital and
retained earnings of at least $100,000,000. Upon the acceptance of any
appointment as Administrative Agent hereunder by a successor Administrative
Agent, such successor Administrative Agent shall thereupon succeed to and become
vested with all the rights, powers, privileges and duties of the resigning
Administrative Agent. Upon the effectiveness of the resignation or removal of
the Administrative Agent, the resigning or removed Administrative Agent shall be
discharged from its duties and obligations hereunder and under the Loan
Documents. After the effectiveness of the resignation or removal of an
Administrative Agent, the provisions of this Article 15 shall continue in effect
for the benefit of such Administrative Agent in respect of any actions taken or
omitted to be taken by it while it was acting as the Administrative Agent
hereunder and under the other Loan Documents.

15.12 Lender Appointment. The "Percentage" of the Loan owned by each Lender
shall be as set forth next to each Lender's signature herein, as updated from
time to time by the Administrative Agent to reflect transfers of Percentages
pursuant to Section 16.3 of this Agreement. Except as expressly set forth in
Section 15.19 below, (i) the respective interests of the Lenders in the Loan
shall be of equal priority with one another and no party shall have priority
over the other and (ii) all payments received from the Borrower from and after
the date hereof on account of principal or interest under the Loan shall be
shared on a pro rata basis among the Lenders in accordance with their respective
Percentages.

15.13 Payments Received. All payments received by the Administrative Agent from
the Borrower for the account of the Lenders shall be disbursed to the applicable
Lenders on the same Business Day such payment is received in good funds by the
Administrative Agent (provided, however, that if the Administrative Agent
receives a payment after 2 p.m. (Richmond, Virginia time) on a given Business
Day, its receipt shall be deemed to have occurred on the next succeeding
Business Day). If payments received by the Administrative Agent from the
Borrower are not disbursed to the applicable Lenders on the same Business Day of
receipt (provided, however, that if the Administrative Agent receives a payment
after 2 p.m. (Richmond, Virginia time) on a given Business Day, its receipt
shall be deemed to have occurred on the next succeeding Business Day), such
funds shall be invested overnight by the Administrative Agent and each Lender
will receive its Percentage of any interest so earned at a rate equal to the
Federal Funds Rate until the second Business Day after such receipt and the
Federal Funds Rate plus one percent (1%) for each day thereafter. The
Administrative Agent will be required to provide to each Lender prior to the
funding of each advance a disbursement request summary and the Administrative
Agent will deliver to each Lender promptly following the funding of each Advance
the following documents pertaining to each Advance: the AIA draw forms received
by the Administrative Agent, a copy of the Borrower's Requisition Certificate, a
copy of the so-called "datedown" endorsement to the Title Policy received by the
Administrative Agent, any consultants' reports received by the Administrative
Agent, a listing of invoices (to the extent available) and such items in
Administrative Agent's possession as a Lender may reasonably request.

15.14 Documents. It is acknowledged and agreed that (i) the Administrative Agent
shall provide to the other Lenders all documents including the Loan Documents
received from the Borrower with respect to the satisfaction of the conditions to
the Loan Opening, and (ii) the determination by each Lender of whether the
conditions to the Loan Opening have been satisfied shall be for the benefit of
each such Lender only, and may not be relied on by any other party. The
Administrative Agent shall be principally responsible for communicating with the
Borrower and other third parties.

15.15 Authority. The Administrative Agent, as described herein, shall have all
rights and duties with respect to collection and administration of the Loan, the
security therefor and the exercise of remedies with respect thereto for the
ratable benefit of the Lenders, except, to the extent otherwise expressly set
forth herein. The Lenders agree that the Administrative Agent shall make all
determinations as to whether to grant or withhold approvals under the Loan
Documents and as to compliance with the terms and conditions of the Loan
Documents, except to the extent otherwise expressly set forth therein or herein.
The Administrative Agent will promptly deliver to the Lenders copies of any
default notices or other material notices sent to the Borrower or the Guarantor
under the terms of the Loan Documents and will promptly provide to the Lenders
copies of any material notices received from the Borrower or the Guarantor. The
Administrative Agent shall not, however, take the following actions without
first obtaining the consent of Lenders holding the required Percentages, as set
forth below:

(a) The Administrative Agent shall not, without first obtaining the consent of
Lenders holding Percentages totaling 100% of the Loan, take any of the following
actions:

(i) decrease the interest rate or extend the maturity date set forth in the Loan
Documents,

(ii) unless obliged to do so upon satisfaction of the Loan, release any
collateral for the Loan, or release any guaranty or indemnity agreement or
release or modify the liability of any Person liable for the payment of any sum
owing under the Loan or for the performance of any obligation under any Loan
Document,

(iii) increase the Loan Amount or the aggregate Loan Commitments (other than as
a result of an advance which the Administrative Agent directs to be made after a
Default to protect the value of the Project, unless directed to the contrary by
the Required Lenders),

(iv) forgive or reduce any principal, interest or fees due under the Loan or
extend the time for payment of any such principal, interest or fees,

(v) permit the Borrower to further encumber or hypothecate all or any portion of
the Project, except to the extent expressly permitted under the Loan Documents,
or permit or consent to any pledge, assignment, or encumbrance of any equity or
economic interest in the Borrower or any member of Borrower,

(vi) change the Percentage or Commitment of any Lender, except in connection
with a transfer of a Lender's interest permitted under this Agreement,

(vii) take any action specifically requiring the consent of all Lenders under
any of the other terms of this Agreement.

(b) The Administrative Agent shall not, without first obtaining the consent of
the Required Lenders, take any of the following actions:

(i) make any amendment to this Section 15.15 or any change to the definition of
Required Lenders or to the number of Lenders required to approve any action
pursuant to this Agreement, or

(ii) amend, supplement or otherwise modify in any material respect any of the
Loan Documents or execute a written waiver of any material provision of the Loan
Documents, including without limitation any waiver of the balancing requirements
under Article 9 of this Agreement, provided that such amendment, supplement,
modification or waiver does not require the consent of all the Lenders under
Section 15.15(a) above,

(iii) make any reallocation of the interest reserve line item in the Budget,

(iv) permit the Borrower to transfer any direct or indirect interest in the
Project or permit the Guarantor to transfer any direct or indirect interest in
the Borrower except to the extent expressly permitted under the Loan Documents,

(v) approve any modification of the MeadWestvaco Lease, and

(vi) approve or grant its consent to any change in the Budget, the Plans or
Specifications, or any Change Order having the effect of increasing the Project
Cost by more than $750,000 in any one instance or more than $1,500,000 in the
aggregate.

(c) The Administrative Agent shall, promptly upon determining there is
sufficient cause therefor, unless all the Lenders shall have approved otherwise,
make the demands which are contemplated under Section 18.1(f) (relating to the
required principal curtailment upon an Event of Default under Section 17(o) and
Article 9 (relating to any Deficiency Deposit) of this Agreement.

As to any matters which are specifically subject to the consent of the Required
Lenders, as set forth above or elsewhere in this Agreement, the Administrative
Agent shall not be permitted or required to exercise any discretion or to take
any action except upon the receipt of the written consent to such action by the
Lenders holding the required Percentages, which written instructions shall be
binding upon the Lenders.

As to any matter which is subject to a vote of the Lenders, any of the Lenders
may require the Administrative Agent to initiate such a vote. In such event, the
Administrative Agent shall conduct a vote in accordance with the provisions of
the next paragraph. The Administrative Agent shall be bound by the results of
such vote, so long as the action the Lenders have voted in favor of is
permissible under the Loan Documents and under applicable law, and subject to
the obligation of each Lender to contribute its Percentage of all expenses and
liabilities incurred in connection therewith as more fully set forth below, if
any.

All communications from the Administrative Agent to the Lenders requesting the
Lenders' approval (i) shall be given in the form of a written notice to each
Lender, (ii) shall be accompanied by a detailed description of the matter as to
which such approval is requested, and (iii) shall include the recommendation of
the Administrative Agent. Each Lender shall reply within ten (10) Business Days
after written request for approval, or such lesser time as may be reasonably
determined by the Administrative Agent due to time constraints in the Loan
Documents and specified in the request for approval. If any Lender fails to
reply to a request for approval from the Administrative Agent within ten (10)
Business Days, such Lender shall be deemed to have approved any matters set
forth in the request for approval.

Subject to the foregoing limitations, each Lender hereby appoints and
constitutes the Administrative Agent as its agent with full power and authority
to exercise on behalf of such Lender any and all rights and remedies which such
Lender may have with respect to, and to the extent necessary under applicable
law for, the enforcement of the Loan Documents, including the right to exercise,
or to refrain from exercising, any and all remedies afforded to such Lender by
the Loan Documents or which such Lender may have as a matter of law.

Each Lender shall be responsible for its Percentage of any out-of-pocket costs,
expenses or liabilities incurred by the Administrative Agent in connection with
the Loan, the protection of any security for the Loan, the enforcement of the
Loan Documents or the management or operation of the Project after acquisition
of title thereto, except for liability resulting from Administrative Agent's
gross negligence or willful misconduct as determined in a final, nonappealable
judgment of a court of competent jurisdiction. Each Lender shall, within five
(5) days after a written demand therefor accompanied with a description of the
amounts payable, contribute its respective Percentage share of the out-of-pocket
costs and expenses incurred by the Administrative Agent in accordance with the
terms of this Agreement, including, but not limited to, fees of receivers or
trustees, court costs, title company charges, filing and recording fees,
appraisers' fees and fees and expenses of attorneys.

15.16 Borrower Default. Promptly after the Administrative Agent or any Lender
acquires actual knowledge that a Default or an Event of Default has occurred,
such party shall notify the other Lenders in writing of such Default or an Event
of Default. Promptly after the Administrative Agent acquires actual knowledge of
the occurrence of a Default or an Event of Default, the Administrative Agent
shall give such notice of the Default or the Event of Default to the Borrower
and any other parties to whom notice is required to be provided under this
Agreement. The Administrative Agent shall send a copy of such notice to all
Lenders promptly after sending such notice.

Promptly and, in any event, within thirty (30) days after the Administrative
Agent acquires actual knowledge that a Default has occurred, the Administrative
Agent shall evaluate the circumstances of such Default, its impact on the
Borrower and the courses of action available to the Lenders, which may include
such responses as entering into a forbearance agreement for a period of time,
establishing certain additional credit or collateral safeguards in exchange for
a waiver of such Default or determining the timing and order of enforcement of
the remedies available to the Lenders.

The Administrative Agent shall, upon completing such evaluation, forward to each
Lender a detailed written proposal outlining the course of action that the
Administrative Agent is recommending and the reasons therefor. Each Lender shall
either approve or disapprove of the Administrative Agent's proposal by written
notice to the Administrative Agent within fifteen (15) Business Days after its
receipt of such proposal. If any Lender fails to deliver its written notice of
approval or disapproval within such period, the Administrative Agent is
authorized to treat such failure to respond as a direction from such Lender to
proceed in accordance with the Administrative Agent's proposal. Notwithstanding
the foregoing and subject to Section 15.15(a), if at any time after the
Administrative Agent forwards the detailed written proposal to the Lenders, the
Required Lenders direct the Administrative Agent to exercise certain remedies,
then the Administrative Agent shall commence to exercise such remedies as
specified in such direction.

Unless the Required Lenders disapprove of the Administrative Agent's proposal,
the Administrative Agent shall proceed with its proposal in due course in the
same manner the Administrative Agent generally implements similar proposals for
loans held for its own account. If either (i) the Administrative Agent's
proposal is disapproved by Lenders holding more than sixty percent (60%) of the
total Percentages and no alternative is approved within a reasonable time
thereafter or (ii) the proposal is approved but the Administrative Agent is
unable to accomplish the goals of such proposal within a period of time deemed
reasonable by the Administrative Agent, the Administrative Agent is authorized
in each such case, after so notifying the Lenders in writing, to proceed to
exercise the rights and remedies granted to the Lenders by the Loan Documents or
under law with respect to acceleration of the Obligations, appointment of a
receiver, foreclosure of and realization on the Deed of Trust and the other
Security Documents and collection on the Guaranty. The Lenders acknowledge that
the Administrative Agent's right to take enforcement action shall not obligate
the Administrative Agent to commence immediately any specific enforcement
procedure.

The Lenders agree to cooperate in good faith and in a commercially reasonable
manner in connection with the exercise by the Administrative Agent of the rights
granted to the Lenders by law and the Loan Documents, including, but not limited
to, providing necessary information to the Administrative Agent with respect to
the Obligations, preparing and executing necessary affidavits, certificates,
notices, instruments and documents and participating in the organization of
applicable entities to hold title to the Project. Each Lender agrees that it
shall subscribe to and accept its Percentage of the ownership interests in any
entity organized to hold title to the Project and each such Lender agrees that
the nature of such entity shall be determined by the Required Lenders. The
Administrative Agent is hereby authorized to act for and on behalf of the
Lenders in all day-to-day matters with respect to the exercise of rights
described herein such as the supervision of attorneys, accountants, appraisers
or others acting for the benefit of all of the Lenders in connection with
litigation, foreclosure, realization of all or any security given as collateral
for the Loan or other similar actions.

15.17 Acquisition of the Project. If the Lenders acquire the Project either by
foreclosure or deed in lieu of foreclosure, then the Lenders agree to negotiate
in good faith to reach agreement in writing relating to the ownership,
operation, maintenance, marketing, and sale of the Project. The Lenders agree
that such agreement shall be consistent with the following:

(a) The Project will not be held as a long term investment but will be marketed
in an attempt to sell the Project in a time period consistent with the
regulations applicable to national banks or state banks for owning real estate.
Current appraisals of the Project shall be obtained by the Administrative Agent
from time to time during the ownership period at the Lenders' expense (without
diminishing or releasing any obligation of the Borrower to pay for such costs
and expenses) and an appraised value shall be established and updated from time
to time based on such appraisals.

(b) Certain decision-making with respect to the day to day operations of the
Project will be delegated to management and leasing agents. All agreements with
such management and leasing agents will be subject to the approval of the
Administrative Agent. All material decisions reserved to the owner in such
agreements will also be subject to the approval of the Required Lenders. The day
to day supervision of such agents shall be done by the Administrative Agent.

(c) All expenses incurred by the Administrative Agent and Lenders in connection
with the Project shall be allocated among the Lenders pro rata in accordance
with their respective Percentages. If any Lender does not pay its pro rata share
of such expenses, such Lender shall be subject to the terms of Section 15.19
below.

(d) All proceeds received by the Administrative Agent or any Lender from the
operation, sale or other disposition of the Project (net of expenses incurred by
the Administrative Agent in connection therewith and any reserves deemed
reasonably necessary by the Required Lenders for potential obligations of the
Lenders with respect to the Project, and subject to Section 15.19 below) shall
be paid promptly to the Lenders in accordance with each Lender's Percentage.

(e) All expenditures and other actions taken with respect to the Project shall
at all times be subject to the regulations and requirements pertaining to
national banks or state banks applicable thereto. Without limiting the
generality of the foregoing, all necessary approvals from regulatory authorities
in connection with any expenditure of funds by the Lenders shall be a condition
to such expenditure.

15.18 Standard of Care. The Administrative Agent, in its management and
administration of the Loan, or in connection with the exercise of any rights and
remedies under the Loan Documents or at law, shall use the same diligence and
care as customarily used by the Administrative Agent with respect to loans held
by it entirely for its own respective account as a commercially prudent lender.
The Administrative Agent shall not have any fiduciary duties hereunder to any of
the Lenders. Without limiting the foregoing, the Administrative Agent may rely
upon the advice of counsel considering legal matters and upon written or
telephonic communication that it believes in good faith to be genuine and
correct and sent or made, as the case may be, by the proper party or parties.

15.19 Lender Default. If any Lender (a "Defaulting Lender") fails to fund its
Percentage of any Advance on or before the time required pursuant to this
Agreement, or fails to pay the Administrative Agent, within five (5) days of
demand (which demand shall be accompanied by invoices or other reasonable back
up information demonstrating the amount owed), such Lender's Percentage of any
out-of-pocket costs, expenses or disbursements incurred or made by the
Administrative Agent pursuant to the terms of this Agreement (the aggregate
amount which the Defaulting Lender fails to pay or fund is referred to as the
"Defaulted Amount"), then, in addition to the rights and remedies that may be
available to the other Lenders (the "Non-Defaulting Lenders") at law and in
equity:

(a) the Defaulting Lender's right to participate in the administration of the
Loan and the Loan Documents, including without limitation, any rights to vote
upon, consent to or direct any action of the Administrative Agent or the Lenders
shall be suspended and such rights shall not be reinstated unless and until such
default is cured (and all decisions which are subject to receiving a vote of a
required percentage of the Lenders shall be approved if voted in favor of by the
required percentage of the Non-Defaulting Lenders), provided, however, that if
the Administrative Agent is a Defaulting Lender, the Administrative Agent shall
continue to have all rights provided for in this Agreement and the other Loan
Documents with respect to the administration of the Loan;

(b) any or all of the Non-Defaulting Lenders shall be entitled (but shall not be
obligated) to fund the Defaulted Amount, and collect interest at the Default
Rate on the Defaulted Amount from the Defaulting Lender (after crediting all
interest actually paid by the Borrower on the Defaulted Amount from time to
time) from amounts otherwise payable to the Defaulting Lender for the period
from the date on which the payment was due until the date on which payment is
made;

(c) if the Defaulted Amount is funded by any Non-Defaulting Lenders pursuant to
Section 15.19(b) above, the Defaulting Lender's interest in the Loan and the
Loan Documents and proceeds thereof shall be subordinated to the interest of the
Non-Defaulting Lenders in the Loan and the Loan Documents without necessity for
executing any further documents, provided that such Defaulting Lender's interest
in the Loan and the Loan Documents and the proceeds thereof shall no longer be
so subordinated if the Defaulted Amount funded by the Non-Defaulting Lenders
(and all interest which has accrued pursuant to Section 15.19(b) above) shall be
repaid in full;

(d) to achieve such subordination, (x) the Administrative Agent shall deduct
from the interest due to the Defaulting Lender on its subordinated interest in
the Loan the excess of interest on the Defaulted Amount at the rate specified in
Section 15.19(b) above over the interest actually received from the Borrower by
the Non-Defaulting Lenders which funded the Defaulted Amount on account of their
portion of the Defaulted Amount for the same time period and (y) all amounts
received by the Administrative Agent on account of principal (or reimbursement
for amounts otherwise advanced) which would otherwise be payable to the
Defaulting Lender shall be paid pari passu to the Non-Defaulting Lenders until
the Defaulted Amount and all interest thereon has been repaid in full, and

(e) if, following the payment in full of all amounts due pursuant to Section
15.19(c) above to the Non-Defaulting Lenders who have funded all or any portion
of any Defaulted Amount, there remains any unfunded Defaulted Amount which has
not been funded by the Non-Defaulting Lenders or the Defaulting Lender (the
"Unfunded Defaulted Amount"), then a portion of the Defaulting Lender's interest
in the Loan and the Loan Documents and the proceeds thereof equal to the amount
of the Unfunded Defaulted Amount (together with interest thereon at the rate
applicable to the Defaulted Amount from time to time pursuant to the Loan
Documents) shall be subordinated to the interests of the Non-Defaulting Lenders
unless and until such Unfunded Defaulted Amount is funded either by one or more
Non-Defaulting Lenders or by the Defaulting Lender. Such portion of the
Defaulting Lender's interest, including any proceeds or distributions related
thereto, may be used to fund to the Borrower the Unfunded Defaulted Amount if
and when needed for costs of the Project.

(f) in addition to the rights and remedies provided above, if the Defaulting
Lender fails to pay the Defaulted Amount immediately upon the Administrative
Agent's demand therefor, the Administrative Agent shall promptly notify the
Borrower and the Borrower shall immediately pay the Defaulted Amount to the
Administrative Agent together with interest at the rate then accruing under the
Note.

Nothing herein contained shall be deemed or construed to waive, diminish or
limit, or prevent or estop any Lender from exercising or enforcing, any rights
or remedies which may be available at law or in equity as a result of or in
connection with any default under this Agreement by a Defaulting Lender. In
addition, no Lender shall be deemed to be a Defaulting Lender if such Lender
refuses to fund its Percentage of any Advance being made after any
bankruptcy-related Event of Default under Section 17(j) of this Agreement due to
the lack of bankruptcy court approval for such Advance.

15.20 Receipt and Maintenance of Documents. Each Lender acknowledges that it has
received, reviewed and approved the form of the Loan Documents. The
Administrative Agent on behalf of the Lenders shall hold executed originals of
all of the Loan Documents, other than the originals of the Notes, each of which
shall be delivered to the Lender named therein. The Administrative Agent
represents to the Lenders that the Administrative Agent has received, and shall
at all times maintain, possession of the originals of the Guaranty, the Title
Policy insuring the Deed of Trust and the Borrower's insurance certificates for
the benefit of the Lenders. The Administrative Agent agrees to maintain
appropriate accounting records reflecting the Lenders' respective interests in
the Loan and shall report to the Lenders at such reasonable times as may be
requested by the Lenders. The Lenders and their respective accountants and
consultants shall be permitted to examine and make copies of or take extracts
from books and records at reasonable times upon prior written notice to the
Administrative Agent.

15.21 No Representations. Each Lender acknowledges and agrees that the
Administrative Agent has not made any representations or warranties, express or
implied, with respect to any aspect of the Loan, including, without limitation
(i) the existing or future solvency or financial condition or responsibility of
the Borrower or the Guarantor, (ii) the payment or collectability of the Loan,
(iii) the validity, enforceability or legal effect of the Loan Documents, or any
title insurance policy (including the Title Policy) or the survey furnished by
the Borrower, or (iv) the validity or effectiveness of the liens created by the
Deed of Trust or other security interests required by, or created by, this
Agreement or the other Loan Documents.

Each Lender has made or caused to be made an independent investigation of each
of the Project, the Borrower and the Guarantor and their creditworthiness, and
all other matters affecting its decision to make its Percentage of the Loan.
Each Lender acknowledges that the Administrative Agent may be a lender to the
Guarantor under other credit facilities and as a result may from time to time
have information regarding the Guarantor that is not available to the Lenders
under the Loan. Each Lender acknowledges that notwithstanding the fact that the
Administrative Agent may have made available to it certain information contained
in the Administrative Agent's files and certain memoranda prepared by the
Administrative Agent for its general use with respect to the Loan, the
Administrative Agent has made no representations or warranties, oral or written,
upon which any Lender has relied or is entitled to rely and no Lender has relied
in any manner upon any such materials which may have been made available to it
by the Administrative Agent or upon any judgment, determination or statements of
the Administrative Agent in entering into this Agreement.

15.22 No Relation. The relationship between the Administrative Agent and the
other Lenders is not intended by the parties to create, and shall not create,
any trust, joint venture or partnership relation between them.

15.23 Joint-Lead Arrangers and Documentation Agents. Each Lender hereby
designates PNC Bank, National Association as Documentation Agent and agrees that
the Documentation Agent shall have no duties or obligations in such capacity
under any Loan Documents to any Lender or to the Borrower, Guarantor or any
NewMarket Subsidiary. Each Lender hereby appoints SunTrust Bank and LaSalle Bank
National Association as Co-Lead Arrangers and agrees that the Co-Lead Arrangers
shall have no duties or obligations in such capacity under any Loan Document to
any Lender or to the Borrower, Guarantor or any NewMarket Subsidiary.

ARTICLE 16



BENEFIT OF AGREEMENT; ASSIGNMENTS; PARTICIPATIONS



16.1 Successors and Assigns. Subject to the restrictions on transfer and
assignment contained in this Article 16, the terms and provisions of the Loan
Documents shall be binding upon and inure to the benefit of the Borrower and the
Lenders and their respective successors and assigns. The Administrative Agent
may treat the payee of any Note as the owner thereof for all purposes hereof
unless and until such payee complies with Section 16.3 in the case of an
assignment thereof or, in the case of any other transfer, a written notice of
the transfer is filed with the Administrative Agent. Any assignee or transferee
of a Note agrees by acceptance thereof to be bound by all the terms and
provisions of the Loan Documents. Any request, authority or consent of any
Person who at the time of making such request or giving such authority or
consent is the holder of any Note, shall be conclusive and binding on any
subsequent holder, transferee or assignee of such Note or of any Note or Notes
issued in exchange therefor.

16.2 Participations.


16.2.1 Permitted Participants; Effect. A Lender shall not sell to one or more
banks or other entities ("Participants") participating interests in such
Lender's interest in the Loan without the prior written consent of the
Administrative Agent which shall not be unreasonably withheld or delayed. No
participation interest shall be sold to any bank that has not been formed and is
not legally existing under the laws of the United States of America or a state
thereof and that is not a member of the United States Federal Reserve Bank
System. Upon any such sale by a Lender of participating interests to a
Participant, such Lender's obligations under the Loan Documents shall remain
unchanged, such Lender shall remain solely responsible to the other parties
hereto for the performance of such obligations, such Lender shall remain the
holder of any such Note for all purposes under the Loan Documents, all amounts
payable by the Borrower under this Agreement shall be determined as if such
Lender had not sold such participating interests, and the Borrower and the
Administrative Agent shall continue to deal solely and directly with such Lender
in connection with such Lender's rights and obligations under the Loan
Documents.

16.2.2 Benefit of Set-off. The Borrower agrees that each Participant shall be
deemed to have the right of set-off provided in Section 19.19 subject to the
same limitations thereof in respect of its participating interest in amounts
owing under the Loan Documents to the same extent as if the amount of its
participating interest were owing directly to it as a Lender under the Loan
Documents, provided that each Lender shall retain the right of set-off provided
in Section 19.19 with respect to the amount of participating interests sold to
each Participant.

16.3 Assignments.


16.3.1 Permitted Assignments. Any Lender may, with the prior written consent of
the Administrative Agent, which shall not be unreasonably withheld or delayed in
accordance with applicable law, at any time assign to one or more banks or other
entities (collectively, "Purchasers") all or any part of its rights and
obligations under the Loan Documents, provided that the amount of any such
assigned interest shall not be less than one hundred percent (100%) of the
Lender's interest. No interest shall be assigned to any Lender that has not been
formed and is not legally existing under the laws of the United States of
America or a state thereof and that is not a member of the United States Federal
Reserve Bank System, except that no such consent from the Administrative Agent
shall be required for (i) any assignment to a Person directly or indirectly
controlling, controlled by or under direct or indirect common control with the
assigning Lender, or (ii) the pledge or assignment by a Lender of such Lender's
Notes and other rights under the Loan Documents to any Federal Reserve Bank in
accordance with applicable law. The Borrower shall execute any and all documents
which are customarily required by such Lender (including, without limitation, a
replacement promissory note) in connection with any such sale, provided that the
Borrower shall not bear any of the expenses in connection with the preparation
of such documents. Each assigning Lender shall be released from its obligations
under this Agreement. Any Lender selling its rights and obligation hereunder in
a transaction requiring the consent of the Administrative Agent shall pay to the
Administrative Agent a fee of $3,500.00 per assignee to reimburse the
Administrative Agent for its involvement in such assignment.

16.3.2 Effect; Effective Date. On and after the effective date of a permitted
assignment, the purchaser receiving such assignment shall for all purposes be a
Lender party to this Agreement and any other Loan Document executed by the
Lenders and shall have all the rights and obligations of a Lender under the Loan
Documents, to the same extent as if it were an original party hereto, and no
further consent or action by the Borrower, the Lenders or the Administrative
Agent shall be required to release the transferor Lender with respect to the
percentage of the Commitment and Advances assigned to such Purchaser to the
extent of any obligations with respect thereto arising after the date of such
assignment. Upon the consummation of any assignment to a Purchaser pursuant to
this Section 16.3, the transferor Lender, the Administrative Agent and the
Borrower shall make appropriate arrangements so that replacement Notes are
issued to such transferor Lender and new Notes or, as appropriate, replacement
Notes, are issued to such Purchaser, in each case in principal amounts
reflecting their respective Commitments, as adjusted pursuant to such
assignment.

16.4 Dissemination of Information. The Borrower authorizes each Lender to
disclose to any Participant or Purchaser or any other Person acquiring an
interest in the Loan Documents (each a "Transferee") and any prospective
Transferee any and all information in such Lender's possession concerning the
Borrower, the Guarantor, the Project, provided that each such Transferee and
Prospective Transferee expressly agrees in writing, simultaneously with or in
advance of receipt of such information, to the confidentiality provisions set
forth in Section 19.18 hereof.

16.5 Prohibition of Sale and Assignments by the Borrower. The Borrower shall not
assign or attempt to assign directly or indirectly its rights under this
Agreement. The Borrower will not suffer nor permit the Project nor any part
thereof nor any of its interest or rights in the Project to be assigned, sold,
pledged, encumbered, transferred, hypothecated or otherwise disposed of,
directly or indirectly, until the provisions of this Agreement have been fully
complied with and the Loan and all other sums evidenced by the Notes and/or
secured by the Deed of Trust and other Loan Documents, have been repaid in full.

16.6 Prohibition of Transfers of Interests in the Borrower. No party directly or
indirectly owning an interest in the Borrower shall suffer or permit any of such
interest to be assigned, sold, pledged, encumbered, transferred, hypothecated or
otherwise disposed of until the provisions of this Agreement have been fully
complied with and the Loan and all other sums evidenced by the Notes and/or
secured by the Deed of Trust and other Loan Documents have been repaid in full,
except as permitted by Section 12(cc) hereof.

16.7 Prohibition of Transfers in Violation of ERISA. In addition to the
prohibitions set forth in Sections 16.5 and 16.6 above and in the Deed of Trust,
and not in limitation thereof, the Borrower shall not assign, sell, pledge,
encumber, transfer, hypothecate or otherwise dispose of its interest or rights
in this Agreement or in the Project, or attempt to do any of the foregoing or
suffer any of the foregoing, nor shall any party owning a direct or indirect
interest in the Borrower assign, sell, pledge, encumber, transfer, hypothecate
or otherwise dispose of any of its rights or interest (direct or indirect) in
the Borrower, attempt to do any of the foregoing or suffer any of the foregoing,
if such action would cause the Loan, or the exercise of any of the Lenders'
rights in connection therewith, to constitute a prohibited transaction under
ERISA or the Code (unless the Borrower furnishes to the Administrative Agent a
legal opinion reasonably satisfactory to the Administrative Agent that the
transaction is exempt from the prohibited transaction provisions of ERISA and
the Code). The Borrower agrees to indemnify, defend and hold the Lenders free
and harmless from and against all losses, costs (including attorneys' fees and
expenses (including, but not limited to, in-house counsel fees or the allocated
costs of such in-house counsel), taxes, damages (including consequential
damages), and expenses the Lenders may suffer by reason of the investigation,
defense and settlement of claims and in obtaining any prohibited transaction
exemption under ERISA necessary or desirable in the Administrative Agent's
reasonable judgment or by reason of a breach of the foregoing prohibitions. The
foregoing indemnification shall be a recourse obligation of the Borrower and the
Guarantor and shall survive repayment of the Notes.

ARTICLE 17



EVENTS OF DEFAULT



The occurrence of any one or more of the following shall constitute an "Event of
Default," as such term is used herein:

(a) If the Borrower fails to repay any sum due under any Note, this Loan
Agreement or any other Loan Document (whether principal, interest or other sum
evidenced thereby and/or owing thereunder) as and when due;

(b) If at any time the Administrative Agent or the Lenders' Inspecting Architect
reasonably determines that any Construction of the Project was not performed
substantially in conformance with the Plans and Specifications, and the Borrower
failed to cause the same to be corrected to the satisfaction of the
Administrative Agent and the Lenders' Inspecting Architect within thirty (30)
days after discovery of such nonconformance;

(c) If there occurs any discontinuance of Construction for a continuous period
of ten (10) days unless such discontinuance of such Construction of the Project
is the result of any Unavoidable Delay and then only for the period of such
Unavoidable Delay;

(d) If at any time or times hereafter any representation or warranty (including
the representations and warranties of the Borrower set forth in Article 5 except
Section 5.1(j) of this Agreement or elsewhere in the Loan Documents), statement,
report or certificate now or hereafter made by the Borrower is not true and
correct in any material respect;

(e) If all or substantially all of the assets of the Borrower, the Guarantor or
the General Contractor are attached, seized, subjected to a writ of distress
warrant, or are levied upon, or come into the possession of any receiver,
trustee, custodian or assignee for the benefit of creditors, and the same is not
vacated, stayed, dismissed, set aside or otherwise remedied within forty-five
(45) days after the occurrence thereof provided that the occurrence of the
foregoing with respect to the General Contractor shall only permit the Lenders
to suspend their funding obligations hereunder until such condition is corrected
to the satisfaction of the Administrative Agent in its sole discretion, and
shall not constitute, by itself, an Event of Default;

(f) If the Borrower, the Guarantor or the General Contractor is enjoined,
restrained or in any way prevented by any court order from constructing or
operating the Project, or if a notice of lien, levy or assessment is filed of
record with respect to all or any part of the property of the Borrower, the
Guarantor or the General Contractor by any Governmental Authority, which could
affect the performance of the obligations of the Borrower hereunder or under the
Loan Documents or if any proceeding is filed or commenced seeking to enjoin,
restrain or in any way prevent the foregoing parties from conducting all or a
substantial part of their respective business affairs and failure to vacate,
stay, dismiss, set aside or remedy the same;

(g) If the Borrower fails to make the Deficiency Deposit with Administrative
Agent within the time and in the manner required by Article 9 above;

(h) If any petition is filed by or against the Borrower, the Guarantor or the
General Contractor under the United States Bankruptcy Code or any similar state
or Federal Law, whether now or hereafter existing (and, in the case of
involuntary proceedings, failure to cause the same to be vacated, stayed or set
aside within forty-five (45) days after filing);

(i) If any assignment, pledge, encumbrance, transfer, hypothecation or other
disposition is made in violation of Section 16.5, Section 16.6, or Section 16.7
of this Agreement or in violation of prohibitions against disposition of any
interest in the Project, or in the Borrower;

(j) If the Borrower or the Guarantor shall fail to pay any recourse debt owed by
it in excess of $250,000, or if there is otherwise any continuing default with
respect thereto, or is in default under any agreement with any Lender and such
failure or default continues after any applicable grace or cure period specified
in the instrument or agreement relating thereto, provided nothing herein shall
authorize the Borrower to incur additional debt unless permitted by
Section 12(v) hereof;

(k) If a default occurs under any of the Loan Documents and such default
continues beyond the applicable grace period, if any, contained therein;

(l) The Borrower shall fail within thirty (30) days to pay, bond-off or
otherwise discharge any judgments or orders for the payment of money in an
amount which, when added to all other judgments or orders outstanding against
the Borrower would exceed $100,000 in the aggregate, which have not been stayed
on appeal or otherwise appropriately contested in good faith and for which
adequate reserves are maintained by the Borrower in accordance with GAAP;

(m) The Borrower or any other member of the Controlled Group shall have been
notified by the sponsor of a Multiemployer Plan that it has incurred withdrawal
liability to such Multiemployer Plan in an amount which, when aggregated with
all other amounts then required to be paid to Multiemployer Plans by the
Borrower as withdrawal liability (determined as of the date of such
notification), exceeds $100,000 or requires payments exceeding $25,000 per
annum;

(n) The Borrower or any other member of the Controlled Group shall have been
notified by the sponsor of a Multiemployer Plan that such Multiemployer Plan is
in reorganization or is being terminated, within the meaning of Title IV of
ERISA, if as a result of such reorganization or termination the aggregate annual
contributions of the Borrower and the other members of the Controlled Group
(taken as a whole) to all Multiemployer Plans which are then in reorganization
or being terminated have been or will be increased over the amounts contributed
to such Multiemployer Plans for the respective plan years of each such
Multiemployer Plan immediately preceding the plan year in which the
reorganization or termination occurs by an amount exceeding $25,000;

(o) Termination of Lease. If, regardless of cause, fault or reason, the
MeadWestvaco Lease is terminated, or if the Borrower commits any action or omits
to take any action which act or omission gives rise to the right of the Tenant
to terminate the MeadWestvaco Lease, or as a result of any action or omission by
Borrower, the Tenant fails to accept occupancy under the MeadWestvaco Lease or
fails to commence paying rent when and as otherwise required under the
MeadWestvaco Lease;

(p) Termination of Principal Application. If, regardless of cause, fault or
reason, the Principal Application is terminated by the Borrower or Principal, or
if the Borrower commits any action or omits to take any action which act or
omission could give rise to Principal's right to terminate the Principal
Application upon the giving of notice and/or the passage of time;

(q) Delay or Failure to Timely Comply. If the Project is not timely completed on
or before the Scheduled Completion Date or if prosecution of construction is
delayed to such an extent that the Administrative Agent reasonably determines
that the Project cannot be completed on or before the Scheduled Completion Date
and Borrower fails to provide adequate assurance to the Lenders as determined by
the Administrative Agent that the Project shall be timely completed without any
adverse affect on the MeadWestvaco Lease or the Principal Application.

(r) Other Nonmonetary Default. If any nonmonetary default or breach of covenant
not otherwise governed by subsections (b)-(q) above occurs and the Borrower
fails to cure and remedy the same within fifteen (15) Business Days after
receipt of written notice of such default or breach.

ARTICLE 18



LENDERS' REMEDIES IN EVENT OF DEFAULT



18.1 Remedies Conferred Upon Lenders. Upon the occurrence and during the
continuance of an Event of Default, the Lenders shall, in addition to all
remedies conferred upon the Lenders by law and by the terms of the Notes, Deed
of Trust and the other Loan Documents, have the right but not the obligation to
pursue any one or more of the following remedies concurrently or successively,
it being the intent hereof that all such remedies shall be cumulative and that
no such remedy shall be to the exclusion of any other:

(a) Complete the Construction of the Project and take any other action whatever
which, in the Administrative Agent's sole judgment, is necessary or appropriate
to fulfill the covenants, agreements and obligations of the Borrower under this
Agreement and the Loan Documents, including the right to (x) avail itself of and
procure performance of existing contracts and subcontracts, including the
General Contract, and (y) let any contracts with the same contractors and
subcontractors or others and to employ watchmen to protect the Project from
injury. Without restricting the generality of the foregoing, and for the purpose
aforesaid, the Borrower hereby irrevocably appoints and constitutes the
Administrative Agent its lawful attorney in fact with full power of substitution
in the premises, which appointment is coupled with an interest and cannot be
revoked, but which, though present and unconditional, the Administrative Agent
agrees that it shall not exercise the power prior to the occurrence of an Event
of Default, and agrees that the Administrative Agent shall be entitled to
(i) complete the Construction of the Project, (ii) use unadvanced funds
remaining in the Loan or which may be reserved, escrowed or set aside for any
purpose whatever at any time, to complete the Construction of the Project,
(iii) advance funds in excess of the aggregate face amount of the Notes, to
complete the Construction of the Project, (iv) make changes in the Plans and
Specifications which shall be necessary or desirable to complete the
Construction of the Project in substantially the manner contemplated by the
Plans and Specifications, (v) retain or employ such new general contractors,
subcontractors, architects, engineers and inspectors as may be required for the
foregoing purposes, (vi) pay, settle or compromise all existing bills and claims
the nonpayment of which might result in liens or security interests on the
Project, or prevent such bills and claims from resulting in liens against the
Project or security interests against fixtures, furnishing, furniture or
equipment or other property, or as may be necessary or desirable for the
completion of the Construction of the Project and equipping and furnishing of
the Project or for the clearance of title, (vii) execute all applications and
certificates which may be required by any of the Loan Documents,
(viii) prosecute and defend all actions or proceedings connected with or
relating to the Project, (ix) take possession of and lease and operate the
Project, and (x) do any and every reasonable act which the Borrower might do in
its own behalf in connection with, or relating to, the Project;

(b) Withhold further disbursement of the proceeds of the Loan and/or terminate
the Commitments;

(c) Declare the principal sum remaining unpaid under the Notes, together with
accrued interest thereon, to be immediately due and payable;

(d) Use and apply any monies deposited by the Borrower with the Administrative
Agent, regardless of the purpose for which the same was deposited, to cure any
condition constituting or giving rise to such default (however, the default
shall not be deemed cured or waived as a result thereof) or to apply on account
of any indebtedness under this Agreement which is due and owing to the Lenders;

(e) Exercise the right to adjust the Interest Rate to the Default Rate and to
charge late charges under the Note;

(f) If any Event of Default under Section 17(o) occurs, the Borrower shall
immediately upon demand by the Administrative Agent pay on account of the
principal of the Loan an amount which is the greater of (a) Forty Million and
00/100 Dollars ($40,000,000.00), or (b) such amount as is necessary to reduce
the principal amount of the Loan to an amount not greater than seventy five
percent (75%) of the fair market value of the Project as of the date of such
Event of Default as determined by an Appraisal of the Project based on the
discounted cash flow from the Project using then current market rents to be
ordered and approved by the Lenders after the occurrence of such Event of
Default;

(g) Exercise or pursue any other right or remedy permitted under this Agreement
or any of the Loan Documents or conferred upon the Administrative Agent or the
Lenders by operation of Law.

18.2 Non-Waiver of Remedies. No waiver of any breach or default hereunder shall
constitute or be construed as a waiver by the Lenders of any subsequent breach
or default or of any breach or default of any other provision of this Agreement.

ARTICLE 19



GENERAL PROVISIONS



19.1 Captions. The captions and headings of various Articles and Sections of
this Agreement and Exhibits pertaining hereto are for convenience only and are
not to be considered as defining or limiting in any way, the scope or intent of
the provisions hereof.

19.2 Merger. This Agreement and the Loan Documents and instruments delivered in
connection herewith, as may be amended from time to time in writing, constitute
the entire agreement of the parties with respect to the Project and the Loan,
and all prior discussions, negotiations and document drafts are merged herein
and therein. Neither the Lenders nor any employee of any Lender has made or is
authorized to make any representation or agreement upon which the Borrower may
rely. The Borrower agrees that it has not and will not rely on any custom or
practice of any Lender, or on any course of dealing with any Lender, in
connection with the Loan unless such matters are set forth in this Agreement or
the Loan Documents.

19.3 Modification of Agreement. Subject to Section 15.15 hereof, any provisions
of this Agreement may be amended or waived if, but only if, such amendment or
waiver is in writing and is signed by the Borrower and the Administrative Agent.
The Borrower shall be entitled to rely on any amendment or waiver executed by
the Borrower and by the Administrative Agent, regardless of whether or not such
execution is authorized under the terms and conditions of Article 15.

19.4 Notices. Any notice, demand, request or other communication which any party
hereto may be required or may desire to give hereunder shall be in writing,
addressed as follows and shall be deemed to have been properly given if hand
delivered, if sent by reputable overnight courier (effective the Business Day
following delivery to such courier) or if mailed (effective two Business Days
after mailing) by United States registered or certified mail, postage prepaid,
return receipt requested:

If to Borrower:

Foundry Park I, LLC

330 South Fourth Street

Richmond, Virginia 23219

Attention: Mr. David A. Fiorenza

Mr. Bruce R. Hazelgrove, III

Facsimile: (804) 788-5519

with a copy to:

Williams Mullen

1021 East Cary Street

Two James Center, 16th Floor

Richmond, Virginia 23219

Attention: Matthew E. Cheek

Facsimile: (804) 783-6507

If to Administrative Agent:

SunTrust Bank

Real Estate Finance Group

919 East Main Street, 8th Floor

Richmond, Virginia 23219

Attention: Rene B. Shepperson, Senior Vice President

Facsimile: (804) 782-7986

with a copy to:

Hirschler Fleischer

2100 East Cary Street

Richmond, Virginia 23223

Attention: Michael H. Terry

Facsimile: (804) 644-0957

If to the Lenders:

SunTrust Bank

At the address set forth above

LaSalle Bank National Association

135 South LaSalle Street, Suite 1140

Chicago, Illinois 60603

Attention: Lora Backofen, Senior Vice President &

Division Head, Commercial Banking

Facsimile: 312-904-6546

with a copy to:

LaSalle Bank National Association

Commercial Real Estate

135 South LaSalle Street, Suite 1152

Chicago, Illinois 60603

Attention: Tina Morris

Facsimile: 312-904-4686

PNC Bank, National Association

PNC Real Estate Finance

808 17th Street, N.W., Floor 2

Washington, D.C. 20006

Attention: Ben Adams, Assistant Vice President

Facsimile: 202-835-5223

with a copy to:

PNC Real Estate Finance

500 First Avenue, 4th Floor

Pittsburg, Pennsylvania 15219

Attention: Colleen Mannerino

Facsimile: 412-705-2124

If to any Lender, at its address set forth on the signature page hereof;

or at such other address as the party to be served with notice may have
furnished in writing to the party seeking or desiring to serve notice as a place
for the service of notice. Notices given in any other fashion shall be deemed
effective only upon receipt. Anything to the contrary notwithstanding, any
notice by the Borrower to the Administrative Agent with respect to the selection
of an interest rate shall be deemed effective only upon receipt by the
Administrative Agent or upon telephonic notice of such selection in accordance
with Section 2.7 hereof.

19.5 Expenses; Indemnification.

19.5.1 The Borrower shall pay (i) all out-of-pocket costs and expenses of the
Administrative Agent and its Affiliates, including the fees, charges and
disbursements of counsel for the Administrative Agent and its Affiliates, in
connection with the syndication of the credit facilities provided for herein,
the preparation and administration of the Loan Documents and any amendments,
modifications or waivers thereof (whether or not the transactions contemplated
in this Agreement or any other Loan Document shall be consummated), and (ii) all
out-of-pocket costs and expenses (including, without limitation, the reasonable
fees, charges and disbursements of outside counsel and in-house counsel fees or
the allocated costs of such in-house counsel) incurred by the Administrative
Agent or any Lender in connection with the enforcement or protection of its
rights in connection with this Agreement, including its rights under this
Section 19.5, or in connection with the Loan made hereunder, including all such
out-of-pocket expenses incurred during any workout, restructuring or
negotiations in respect of the Loan.

19.5.2 The Borrower shall indemnify the Administrative Agent (and any sub-agent
thereof) and each Lender and each other Indemnified Party against, and hold each
Indemnified Party harmless from, any and all losses, claims, damages,
liabilities and related expenses (including the reasonable fees, charges and
disbursements of any counsel for any Indemnified Party), and shall indemnify and
hold harmless each Indemnified Party from all fees and time charges and
disbursements for attorneys who may be employees of any Indemnified Party,
incurred by any Indemnified Party or asserted against any Indemnified Party by
any third party or by the Borrower or the Guarantor arising out of, in
connection with, or as a result of (i) the execution or delivery of this
Agreement, any other Loan Document or any agreement or instrument contemplated
hereby or thereby, the performance by the parties hereto of their respective
obligations hereunder or thereunder or the consummation of the transactions
contemplated hereby or thereby, (ii) the Loan or the use or proposed use of the
proceeds therefrom, (iii) any actual or alleged presence or release or discharge
of Hazardous Materials on or from any property owned or operated by the
Borrower, or any Hazardous Materials Claim related in any way to the Borrower,
or (iv) any actual or prospective claim, litigation, investigation or proceeding
relating to any of the foregoing, whether based on contract, tort or any other
theory, whether brought by a third party or by the Borrower or the Guarantor,
and regardless of whether any Indemnified Party is a party thereto, provided
that such indemnity shall not, as to any Indemnified Party, be available to the
extent that such losses, claims, damages, liabilities or related expenses are
determined by a court of competent jurisdiction by final and nonappealable
judgment to have resulted from the gross negligence or willful misconduct of
such Indemnitee.

19.5.3 The Borrower shall pay, and hold the Administrative Agent and each of the
Lenders harmless from and against, any and all present and future stamp,
documentary, recordation and other similar taxes with respect to this Agreement
and any other Loan Documents, any collateral described therein, or any payments
due thereunder, and save the Administrative Agent and each Lender harmless from
and against any and all liabilities with respect to or resulting from any delay
or omission to pay such taxes.

19.5.4 To the extent that the Borrower fails to pay any amount required to be
paid to the Administrative Agent under Sections 19.5.1, 19.5.2 or 19.5.3 hereof,
each Lender severally agrees to pay to the Administrative Agent, as the case may
be, such Lender's pro rata share based on such Lender's Percentage (determined
as of the time that the unreimbursed expense or indemnity payment is sought) of
such unpaid amount; provided, that the unreimbursed expense or indemnified
payment, claim, damage, liability or related expense, as the case may be, was
incurred by or asserted against the Administrative Agent in its capacity as
such.

19.5.5 To the extent permitted by applicable law, the Borrower shall not assert,
and the Borrower hereby waives, any claim against any Indemnified Party, on any
theory of liability, for special, indirect, consequential or punitive damages
(as opposed to actual or direct damages) arising out of, in connection with or
as a result of, this Agreement or any agreement or instrument contemplated
hereby, the transactions contemplated therein, the Loan or the use of proceeds
thereof.

19.5.6 All amounts due under this Section 19.5 shall be payable promptly after
written demand therefor.

19.6 Governing Law. THIS AGREEMENT SHALL BE GOVERNED BY AND CONSTRUED UNDER THE
INTERNAL LAWS (AS OPPOSED TO THE LAWS OF CONFLICTS) OF THE COMMONWEALTH OF
VIRGINIA.

19.7 Reimbursement for Loan Expenses. The Lenders are hereby authorized, without
any specific request or direction by the Borrower, to make disbursements from
time to time in payment of or to reimburse the Lenders for all expenses and fees
of the Loan (regardless of whether, at such time, there may be any undisbursed
amounts of the Loan allocated in the Budget for the same) that the Borrower is
obligated to pay pursuant to this Agreement.

19.8 Acquiescence Not to Constitute Waiver of Lender's Requirements. Each and
every covenant and condition for the benefit of the Lenders contained in this
Agreement may be waived by the Lenders (and as provided herein, by the
Administrative Agent), provided, however, that to the extent that a Lender may
have acquiesced in any noncompliance with any construction or nonconstruction
conditions precedent to the Loan Opening or to any subsequent disbursement of
Loan proceeds, such acquiescence shall not be deemed to constitute a waiver by
such Lender of such requirements with respect to any future disbursements of
proceeds of the Loan.

19.9 Disclaimer by Lenders.

(a) This Agreement is made by the Borrower, the Guarantor and the Lenders (and
the successors and assigns and participants, if any of the Lenders), and no
other person or persons shall have any benefits, rights or remedies under or by
reason of this Agreement, or by reason of any actions taken by the Lenders
pursuant to this Agreement. Except for labor or services performed or materials
supplied at the Lenders' direction after the Lenders have (or a receiver on
behalf of Lenders has) taken possession of the Land and exercised their rights
hereunder to cause the completion of the Construction of the Project after an
Event of Default has occurred, the Lenders shall not be liable to any
contractors, subcontractors, supplier, laborer, architect, engineer, tenant or
other party for labor or services performed or materials supplied in connection
with the Construction of the Project. The Lenders shall not be liable for any
debts or claims accruing in favor of any such parties against the Borrower or
others or against the Project, except as provided in the preceding sentence. The
Borrower is not, nor shall be, an agent of any Lender for any purposes. Except
as expressly set forth in the Loan Documents, the Lenders are not and shall not
be an agent of the Borrower for any purposes. The Lenders, by making the Loan or
taking any action pursuant to any of the Loan Documents, shall not be deemed a
partner or a joint venturer with the Borrower or fiduciary of the Borrower. The
Lenders shall not be deemed to be in privity of contract with any contractor or
provider of services to the Project, nor shall any payment of funds directly to
a contractor or subcontractor or provider of services be deemed to create any
third-party beneficiary status or recognition of same by the Lenders.

(b) The Lenders shall have no liability, obligation or responsibility whatsoever
with respect to the Construction of the improvements at the Project, except as
provided in Section 19.9(a). Any inspections of the Construction of the Project
made by or through the Lenders are for purposes of administration of the Loan
only and the Borrower is not entitled to rely upon the same with respect to the
quality, adequacy or suitability of materials or workmanship, conformity to the
Plans and Specifications, state of completion or otherwise; the Borrower shall
make its own inspections of such construction to determine that the quality of
the Project and all other requirements of such construction are being performed
in a manner satisfactory to the Borrower and in conformity with the Plans and
Specifications and all other requirements; and the Borrower shall promptly
notify the Administrative Agent, in writing, should the same not be in
conformity with the Plans and Specifications and all other requirements.

(c) By accepting or approving anything required to be observed, performed,
fulfilled or given to the Lenders pursuant to the Loan Documents, including any
certificate, statement of profit and loss or other financial statement, survey,
appraisal, lease or insurance policy, the Lenders shall not be deemed to have
warranted or represented the sufficiency, legality, effectiveness or legal
effect of the same, or of any term provision or condition thereof, and such
acceptance or approval thereof shall not constitute a warranty or representation
to anyone with respect thereto by the Lenders.

(d) Neither the Administrative Agent nor any Lender undertakes or assumes any
responsibility or duty to the Borrower to select, review, inspect, supervise,
pass judgment upon or inform the Borrower of any matter in connection with the
Project, including without limitation matters relating to the quality, adequacy
or suitability of: (i) the Plans and Specifications, (ii) architects,
contractors, subcontractors and materialmen employed or utilized in connection
with the construction of the improvements at the Project, or the workmanship of
or the materials used by any of them, or (iii) the progress or course of
Construction of the Project and their conformity or nonconformity with the Plans
and Specifications; and the Borrower shall rely entirely upon its own judgment
with respect to such matters, and any review, inspection, supervision, exercise
of judgment or supply of information to the Borrower by the Lenders in
connection with such matters is for the protection of the Lenders only and
neither the Borrower nor any third party is entitled to rely thereon.

(e) The Lenders owe no duty of care to protect the Borrower against negligent,
faulty, inadequate or defective building or construction.

(f) Except due to a Lender's gross negligence or willful misconduct as
determined in a final, nonappealable judgment of a court of competent
jurisdiction, no Lender shall be directly or indirectly liable or responsible
for any loss, claim, cause of action, liability, indebtedness, damage or injury
of any kind or character to any person or property arising from any construction
on, or occupancy or use of, all or any portion of the Project, including without
limitation any loss, claim, cause of action, liability, indebtedness, damage or
injury caused by, or arising from: (i) any defect in any building, structure,
grading, fill, landscaping or other improvements thereon or in any on-site or
offsite improvement or other facility therein, thereon or relating thereto;
(ii) any act or omission of the Borrower or any of the Borrower's agents,
employees, independent contractors, licensees or invitees; (iii) any accident at
the Project or any fire, flood or other casualty or hazard thereon; (iv) the
failure of the Borrower, any of the Borrower's licensees, employees, invitees,
agents, independent contractors or other representatives to maintain all or any
portion of the Project in a safe condition; and (v) any nuisance made or
suffered on any part of the Project. Nothing in this Section 19.9(f) shall
release Lenders from any liability or responsibility to third parties they may
incur in causing the completion of the Construction of the Project if the
Lenders exercise their rights to do so hereunder after an Event of Default has
occurred or their actions after taking title to the Project by foreclosure, deed
in lieu of foreclosure or otherwise.

19.10 Right of Lenders to Make Advances to Cure the Borrower's Defaults. If the
Borrower shall fail to perform in a timely fashion any of the Borrower's
covenants, agreements or obligations contained in this Agreement or the Loan
Documents, after applicable notice and cure provided for under this Agreement or
the Loan Documents, the Lenders may (but shall not be required to) perform any
of such covenants, agreements and obligations provided such performance may be
taken before the expiration of any cure period in the case of an emergency.
Proceeds of the Loan advanced by the Lenders in the exercise of their judgment
that the same are needed to complete the Project or to protect their security
for the Loan are deemed to be obligatory advances hereunder and any amounts
expended (whether by disbursement of undisbursed proceeds of the Loan or
otherwise) by the Lenders in so doing, including any amounts expended by the
Lenders pursuant to Section 18.1(a) of this Agreement shall constitute
additional indebtedness evidenced and secured by the Notes, the Deed of Trust
and the other Loan Documents.

19.11 Definitions Include Amendments. Definitions contained in this Agreement
which identify documents, including the Loan Documents, shall be deemed to
include all amendments and supplements to such documents from the date hereof,
and all future amendments and supplements thereto entered into from time to time
to satisfy the requirements of this Agreement or otherwise with the consent of
the Administrative Agent. Reference to this Agreement contained in any of the
foregoing documents shall be deemed to include all amendments and supplements to
this Agreement.

19.12 Time Is of the Essence. Time is hereby declared to be of the essence of
this Agreement and of every part hereof.

19.13 Execution in Counterparts. This Agreement may be executed in any number of
counterparts and by different parties hereto in separate counterparts, each of
which when so executed shall be deemed to be an original and all of which taken
together shall constitute one and the same agreement.

19.14 Jurisdiction. With respect to any suit, action or proceedings relating to
this Agreement, the Project or any of the Loan Documents, or the transactions
contemplated hereby or thereby, or for recognition or enforcement of any
judgment ("Proceedings") each party irrevocably and unconditionally submits to
the non-exclusive jurisdiction of the state and Federal courts located in the
Commonwealth of Virginia and any appellate court from any thereof.

19.14.1 Each of the parties hereto hereby irrevocably and unconditionally agrees
that all claims in respect of any such action or proceeding may be heard and
determined in such Virginia state court or, to the extent permitted by
applicable law, such Federal court. Each of the parties hereto agrees that a
final judgment in any such action or proceeding shall be conclusive and may be
enforced in other jurisdictions by suit on the judgment or in any other manner
provided by law. Nothing in this Agreement or any other Loan Document shall
affect any right that the Administrative Agent or any Lender may otherwise have
to bring any action or proceeding relating to this Agreement or any other Loan
Document against the Borrower or its properties in the courts of any
jurisdiction.

19.14.2 Each party irrevocably and unconditionally waives any objection which it
may now or hereafter have to the laying of venue of any such suit, action or
proceeding described in Section 19.14.1 and brought in any court referred to in
Section 19.14.1. Each of the parties hereto irrevocably waives, to the fullest
extent permitted by applicable law, the defense of an inconvenient forum to the
maintenance of such action or proceeding in any such court.

19.14.3 Each party to this Agreement irrevocably and unconditionally consents to
the service of process in the manner provided for notices in Section 19.4.
Nothing in this Agreement or in any other Loan Document will affect the right of
any party hereto to serve process in any other manner permitted by law.

19.15 Taxes. Any recording and other similar taxes (specifically excluding
franchise, income or similar taxes) or other similar assessments or charges
payable or ruled payable by any governmental authority incurred in connection
with the consummation of the transactions contemplated by this Agreement shall
be paid by the Borrower, together with interest and penalties, if any.

19.16 Severability. The parties hereto intend and believe that each provision in
this Agreement comports with all applicable local, state and Federal laws and
judicial decisions. However, if any provision or provisions, or if any portion
of any provision or provisions, in this Agreement is found by a court of law to
be in violation of any applicable local, state, or Federal law, statute,
ordinance, administrative or judicial decision, or public policy, and if such
courts declare such portion, provision, or provisions of this Agreement to be
illegal, invalid, unlawful, void or unenforceable as written, then it is the
intent of all parties hereto that such portion, provision, or provisions shall
be given force to the fullest possible extent that they are legal, valid and
enforceable, and that the remainder of this Agreement shall be construed as if
such illegal, invalid, unlawful, void, or unenforceable portion, provision, or
provisions were not contained therein, and that the rights, obligations, and
interests of the Borrower and the Lenders under the remainder of this Agreement
shall continue in full force and effect. All agreements herein are expressly
limited so that in no contingency or event whatsoever, whether by reason of
advancement of the proceeds of the Loan, acceleration of maturity of the unpaid
principal balance of the Loan, or otherwise, shall the amount paid or agreed to
be paid to the Administrative Agent, the Lenders or the holders of the Notes for
the use, forbearance or detention of the money to be advanced hereunder exceed
the highest lawful rate permissible under applicable laws. If, from any
circumstances whatsoever, fulfillment of any provision hereof at the time
performance of such provisions shall be due, shall involve transcending the
limit of validity prescribed by law which a court of competent jurisdiction may
deem applicable hereto, then, ipso facto, the obligation to be fulfilled shall
be reduced to the limit of such validity and if from any circumstance the
Administrative Agent, the Lenders or the holders of the Notes shall ever receive
as interest an amount which would exceed the highest lawful rate, such amount
which would be excessive interest shall be applied to the reduction of the
unpaid principal balance due hereunder and not to the payment of interest.

19.17 Waiver of Jury Trial. THE BORROWER, ADMINISTRATIVE AGENT AND EACH LENDER
EACH HEREBY KNOWINGLY AND UNCONDITIONALLY WAIVES, TO THE FULLEST EXTENT
PERMITTED BY APPLICABLE LAW, ANY RIGHT TO A TRIAL BY JURY IN ANY ACTION OR
PROCEEDING INVOLVING DIRECTLY OR INDIRECTLY, ANY MATTER (WHETHER SOUNDING IN
TORT, CONTRACT OR OTHERWISE) IN ANY WAY ARISING OUT OF, RELATED TO OR CONNECTED
WITH THIS AGREEMENT OR ANY OTHER LOAN DOCUMENTS OR THE LENDING RELATIONSHIP
WHICH IS THE SUBJECT OF THIS AGREEMENT AND AGREE THAT ANY SUCH ACTION OR
PROCEEDING SHALL BE TRIED BEFORE A COURT AND NOT BEFORE A JURY. EACH PARTY
HERETO (A) CERTIFIES THAT NO REPRESENTATIVE, AGENT OR ATTORNEY OF ANY OTHER
PARTY HAS REPRESENTED, EXPRESSLY OR OTHERWISE, THAT SUCH OTHER PARTY WOULD NOT,
IN THE EVENT OF LITIGATION, SEEK TO ENFORCE THE FOREGOING WAIVER, AND
(B) ACKNOWLEDGES THAT IT AND THE OTHER PARTIES HERETO HAVE BEEN INDUCED TO ENTER
INTO THIS AGREEMENT AND THE OTHER LOAN DOCUMENTS BY, AMONG OTHER THINGS, THE
MUTUAL WAIVERS AND CERTIFICATIONS IN THIS SECTION.

19.18 Confidentiality. Each Lender agrees to take normal and reasonable
precautions and exercise due care to maintain the confidentiality of all
non-public information provided to it by the Borrower or by any other Person on
the Borrower's behalf in connection with the Loan Documents or the Project and
agree and undertake that neither it nor any of its Affiliates shall disclose any
such information for any purpose or in any manner other than pursuant to the
terms contemplated by the Loan Documents. Lender may disclose such information
(1) at the request of any regulatory authority with jurisdiction over Lender or
in connection with an examination of such Person by any such authority, (2)
pursuant to subpoena or other process of a court having jurisdiction over
Lender, (3) when required to do so in accordance with the provisions of any
applicable law, (4) at the express direction of any other governmental
authority, with jurisdiction over Lender, of any State of the United States of
America or of any other jurisdiction in which such Person conducts its business,
(5) to such Person's independent auditors, attorneys and other professional
advisors which agrees to be bound by this Section 19.18, (6) if such information
has become public other than through disclosure by such Person or Lender, (7) in
connection with any litigation involving such Person, and (8) to any Affiliate
of such Person which agrees to be bound by this Section 19.18. Notwithstanding
the foregoing, the Borrower authorizes Lender to disclose to any prospective or
actual Transferee such financial and other information in its possession (i)
which has been delivered to such Person pursuant to the Loan Documents or which
has been delivered to such Person by the Borrower prior to entering into the
Loan Documents, or (ii) which is reasonably necessary to effectuate the purposes
of this Agreement and the Loan Documents; provided that, unless otherwise agreed
by the Borrower, such Transferee shall agree to keep such information
confidential to the same extent required of Lender hereunder.

19.19 Set-Off.

(a) If an Event of Default shall have occurred, each Lender shall have the
right, provided that it obtains prior approval from the Administrative Agent
(and without such approval such set-off shall be deemed null and void), at any
time and from time to time without notice to the Borrower (except as provided in
Section 19.19(c)), any such notice being hereby expressly waived, to set-off and
to appropriate or apply any and all deposits of money or property or any other
indebtedness at any time held or owing by such Lender to or for the credit or
the account of the Borrower against and on account of all outstanding
obligations hereunder or under the other Loan Documents and all obligations
which from time to time may become due hereunder or under the other Loan
Documents and all other obligations and liabilities of the Borrower under this
Agreement or under the other Loan Documents, irrespective of whether such Lender
shall have made any demand hereunder or under the other Loan Documents and
whether the obligations and liabilities shall have matured.

(b) Each Lender agrees that if it shall, by exercising any right of set-off or
counterclaim or otherwise, receive payment of a proportion of the aggregate
amount of principal, interest or fees due with respect to any Note held by it
which is greater than the proportion received by any other Lender in respect of
the aggregate amount of principal, interest or fees due with respect to any Note
held by such other Lender, the Lender receiving such proportionately greater
payment shall purchase such participations in the Notes held by the other
Lenders and such other adjustments shall be made as may be required so that all
such payments of principal, interest or fees with respect to the Notes held by
the Lenders shall be shared by the Lenders pro rata according to their
respective Percentages.

(c) Each Lender agrees promptly to notify the Borrower after any such set-off
and application made by such Lender, provided that the failure to give such
notice shall not affect the validity of such set-off and application.

19.20 Survival. All covenants, agreements, representations and warranties made
by the Borrower herein and in the certificates or other instruments delivered in
connection with or pursuant to this Agreement shall be considered to have been
relied upon by the other parties hereto and shall survive the execution and
delivery of this Agreement and the making of the Loan, regardless of any
investigation made by any such other party or on its behalf and notwithstanding
that the Administrative Agent or any Lender may have had notice or knowledge of
any Default or incorrect representation or warranty at the time any credit is
extended hereunder, and shall continue in full force and effect as long as the
principal of or any accrued interest on the Loan or any Fee or any other amount
payable under this Agreement is outstanding and unpaid or any Letter of Credit
is outstanding and so long as the Commitments have not expired or terminated.
The provisions of Article 3, Section 19.5 and Article 15 shall survive and
remain in full force and effect regardless of the consummation of the
transactions contemplated hereby, the repayment of the Loan, the expiration or
termination of the Commitment or the termination of this Agreement or any
provision hereof. All representations and warranties made herein, in the
certificates, reports, notices, and other documents delivered pursuant to this
Agreement shall survive the execution and delivery of this Agreement and the
other Loan Documents, and the making of the Loan.

19.21 Interest Rate Limitation. Notwithstanding anything herein to the contrary,
if at any time the interest rate applicable to the Loan, together with all fees,
charges and other amounts which may be treated as interest on the Loan under
applicable law (collectively, the "Charges"), shall exceed the maximum lawful
rate of interest (the "Maximum Rate") which may be contracted for, charged,
taken, received or reserved by a Lender holding the Loan in accordance with
applicable law, the rate of interest payable in respect of the Loan hereunder,
together with all Charges payable in respect thereof, shall be limited to the
Maximum Rate and, to the extent lawful, the interest and Charges that would have
been payable in respect of the Loan but were not payable as a result of the
operation of this Section 19.21 shall be cumulated and the interest and Charges
payable to such Lender in respect of the Loan shall be increased (but not above
the Maximum Rate therefor) until such cumulated amount, together with interest
thereon at the Federal Funds Rate to the date of repayment, shall have been
received by such Lender.

19.22 Patriot Act. The Administrative Agent and each Lender hereby notifies the
Borrower and the Guarantor that pursuant to the requirements of the USA PATRIOT
Act (Title III of Pub. L. 107-56 (signed into law October 26, 2001)) (the
"Patriot Act"), it is required to obtain, verify and record information that
identifies the Borrower and the Guarantor, which information includes the name
and address of the Borrower or the Guarantor, as the case may be, and other
information that will allow such Lender or the Administrative Agent, as
applicable, to identify the Borrower or the Guarantor, as the case may be, in
accordance with the Patriot Act. The Borrower and the Guarantor shall provide to
the extent commercially reasonable, such information and take such other actions
as are reasonably requested by the Administrative Agent or any Lender in order
to assist the Administrative Agent and the Lenders in maintaining compliance
with the Patriot Act.

19.23 Release for Project. Administrative Agent shall, in connection with a
refinancing of the Project, execute and deliver a one-time release of the Deed
of Trust and other Loan Documents within ten (10) Business Days after (i) the
collection by the Administrative Agent in full of all amounts owing under the
Notes, the Loan Documents and this Agreement and (ii) the delivery of
appropriate release documents to the Administrative Agent which are in form and
substance acceptable to the Administrative Agent and its counsel.

SIGNATURE PAGES BEGIN ON NEXT PAGE.

The Borrower, the Guarantor and the Lenders have executed this Agreement as of
the day and year first set forth above.

BORROWER:

FOUNDRY PARK I, LLC,



a Virginia limited liability company

By: NEWMARKET DEVELOPMENT

CORPORATION,

a Virginia corporation

Its Manager

 

By: /s/ Bruce R. Hazelgrove, III

Bruce R. Hazelgrove, III,

Vice President

GUARANTOR:

NEWMARKET CORPORATION,



a Virginia corporation

 

By: /s/ David A. Fiorenza

Name: David A. Fiorenza

Title: Vice President

 

Counterpart Signature Page to Construction Loan Agreement made by Foundry Park
I, LLC, NewMarket Corporation and SunTrust Bank, individually and as
Administrative Agent for itself and the other Lenders.

LENDER:

SUNTRUST BANK

, individually and as Administrative Agent and as a Lender



By: /s/ Rene B. Shepperson

Name: Rene B. Shepperson

Its: Senior Vice President

Commitment: $45,000,000.00

Percentage: 38.79310345%

Address: Real Estate Finance Group

919 East Main Street, 8th Floor

Richmond, Virginia 23219

Attention: Rene B. Shepperson

LASALLE BANK NATIONAL ASSOCIATION

By: /s/ Betty Latson

Name: Betty Latson

Its: Group Sr. Vice President

Commitment: $45,000,000.00

Percentage: 38.79310345%

Address: LaSalle Bank National Association

135 South LaSalle Street, Suite 1140

Chicago, Illinois 60603

Attention: Lora Backofen,

Commercial Banking

PNC BANK, NATIONAL ASSOCIATION

By: /s/ Benjamin P. Adams

Benjamin P. Adams,

Assistant Vice President

Commitment: $26,000,000.00

Percentage: 22.41379310%

Address: PNC Bank, National Association

PNC Real Estate Finance

808 17th Street, N.W., Floor 2

Washington, D.C. 20006

Attention: Ben Adams

EXHIBIT A

LEGAL DESCRIPTION

ALL that certain piece or parcel of land situated in the City of Richmond,
Virginia, containing 3.115 acres and designated as Parcel "A" all as shown on
plat of survey prepared by Draper Aden Associates, dated December 15, 2006,
entitled "2 PARCELS OF LAND BETWEEN 5TH AND 7TH STREET AND FRONTING TREDERGAR
[sic] STREET ALTA/ACSM LAND TITLE SURVEY, CITY OF RICHMOND, VIRGINIA", said plat
being recorded in the Clerk's Office, Circuit Court, City of Richmond, Virginia,
in Plat Book 06-99 and 06-100, to which plat reference is hereby made for a more
particular description of the property hereby conveyed and being more
particularly described as follows:

Beginning at the point of intersection of the western Right-Of-Way line of South
7th Street and the southern Right-Of-Way line of Byrd Street, said point being
the remote point of beginning; thence along the western Right-Of-Way line of
South 7th Street in a southerly direction 169.93 feet to an iron rod, said iron
rod being the true point and place of beginning; thence continuing along the
western Right-Of-Way line of South 7th Street, S36-30-37W for a distance of
157.07 feet to a lead hub; thence S36-56-07W for a distance of 29.93 feet to a
punch hole in concrete; thence S36-31-34W for a distance of 202.10 feet to a
lead hub; thence leaving the western Right-Of-Way line of South 7th Street along
a tangent curve to the right on the northern Right-Of-Way line of Tredegar
Street for a distance of 19.43 feet to a lead hub, said curve having a radius of
23.26 feet, a chord of 18.87 feet at S60-27-39W; thence continuing along the
northern Right-Of-Way line of Tredegar Street, S84-23-44W for a distance of 9.34
feet to a lead hub; thence along a curve to the left for a distance of 52.44
feet to a lead hub, said curve having a radius of 70.00 feet and a chord of
51.22 feet at S62-56-06W; thence along a curve to the right for a distance of
46.36 feet to a lead hub, said curve having a radius of 50.00 feet and a chord
of 44.72 feet at S68-02-18W; thence N85-23-49W for a distance of 206.47 feet to
an iron rod; thence along a curve to the left for a distance of 5.73 feet to an
iron rod, said curve having a radius of 614.62 feet and a chord of 5.73 feet at
N85-39-51W; thence leaving the northern line of Tredegar Street, N37-11-22E for
a distance of 251.52 feet to an iron rod; thence N52-48-38W for a distance of
36.89 feet to a PK nail; thence N37-11-22E for a distance of 355.64 feet to a
punch hole in concrete; thence S53-44-53E for a distance of 270.87 feet to an
iron rod, said iron rod being the point and place of beginning and containing
3.155 Acres.

BEING the same real estate conveyed to Foundry Park I, LLC, a Virginia limited
liability company, by deed from the Ethyl Corporation, a Virginia corporation,
dated December 14, 2006, recorded December 20, 2006, in the Clerk's Office,
Circuit Court, City of Richmond, Virginia as Instrument No. 06-43681.

EXHIBIT B

PERMITTED EXCEPTIONS

Lawyers Title Insurance Corporation Commitment No. 11033192; 07-027001 Fourth
Reissue

Schedule B -- Section II

1. Agreement of Easements, Covenants and Restrictions, dated August 12, 2005,
recorded December 22, 2005, as Instrument No. 05-44873, the location of the
easement applicable to this property imposed pursuant to this agreement which is
depicted on plat of survey prepared by Draper Aden Associates, dated December
15, 2006, entitled "2 PARCELS OF LAND BETWEEN 5TH AND 7TH STREETS AND FRONTING
TREDEGAR STREET ALTA/ACSM LAND TITLE SURVEY, CITY OF RICHMOND, VIRGINIA"
(hereinafter referred to as the "Survey"). First Amendment to the Agreement of
Easements, Covenants and Restrictions, dated August 21, 2006, recorded August
22, 2006, as Instrument No. 06-29024.

2. Waiver of Claims appearing of record contained in Corrected Deed in Deed Book
227, page 1352, and all amendments thereto.

3. Easement granted to Virginia Electric and Power Company, dated July 23, 1968,
recorded October 10, 1968, in Deed Book 654-D, page 679, the location of which
is depicted on the Survey.

4. Richmond Riverfront Development Authority, dated July 16, 1994, recorded
November 7, 1994, in Deed Book 419, page 1016, the location of the restrictive
use easement applicable to this property imposed pursuant to this declaration
which is depicted on the Survey.

5. Declaration of Restrictive Covenants for Ethyl Corporation, dated September
14, 1994, recorded November 7, 1994, in Deed Book 419, page 1147, the location
of an easement applicable to this property imposed pursuant to this instrument
which is depicted on the Survey.

EXHIBIT C

FORMS OF NOTES

Foundry Park I

MeadWestvaco Building

Richmond, Virginia

PROMISSORY NOTE

As of __________ ___, 2007

For value received, FOUNDRY PARK I, LLC, a Virginia limited liability company
("Maker"), promises to pay to the order of ____________________________________
("Lender") the principal sum of all Advances under the Loan (as each such term
is defined in the Loan Agreement) made by Lender pursuant to the Loan Agreement
described below or so much thereof as remains unpaid from time to time
("Principal Balance"), with interest on the Principal Balance from and after the
date hereof, until the date on which this Promissory Note (as the same may be
amended, modified, supplemented, extended, renewed or replaced from time to
time, this "Note"), is paid in full, at a rate or rates determined in accordance
with the terms of that certain Construction Loan Agreement made as of
[___________ __, 2007], by Maker, NewMarket Corporation, a Virginia corporation
("Guarantor"), SunTrust Bank, individually and as Administrative Agent, and the
other lenders party thereto (as amended from time to time, the "Loan
Agreement"). Capitalized terms used and not otherwise defined herein shall have
the meanings given to them in the Loan Agreement.

If not sooner paid in accordance with the terms of the Loan Agreement, the
Principal Balance, together with all unpaid interest accrued thereon, shall be
due and payable, in full, on [June __, 2010] ("Maturity Date"). Interest on the
Principal Balance shall be paid from time to time in accordance with Section 2.8
of the Loan Agreement. During the continuance of an Event of Default the entire
Principal Balance shall bear interest at the Default Rate as specified in
Section 2.5 of the Loan Agreement. The Principal Balance and accrued interest
thereon may be prepaid in full or in part at any time and from time to time
without the prior written consent of Lender. All payments hereunder shall be
made to the Administrative Agent at such place as the Administrative Agent may
from time to time designate in writing in accordance with Section 2.6 of the
Loan Agreement.

Maker and Lender agree that no payment of interest or other consideration made
or agreed to be made by Maker to Lender pursuant to this Note, the Loan
Agreement or any other Loan Document shall, at any time, be deemed to have been
computed at an interest rate in excess of the maximum rate of interest
permissible by law, if any. If such payments of interest or other consideration
provided for in this Note, the Loan Agreement or any other Loan Document shall
result in payment of an effective rate of interest which, for any period of
time, is in excess of the limit which is lawful for Maker to contract to pay to
Lender applicable to the Loan evidenced hereby, all sums in excess of those
lawfully collectible as interest for the period in question shall, without
further agreement or notice between or by any party or parties hereto, be
applied to the Principal Balance immediately upon receipt of such monies by
Lender with the same force and effect as though Maker had specifically
designated, and Lender had agreed to accept, such extra payments as a principal
payment, without premium or penalty. If principal has been fully paid, any such
excess amount shall be refunded to Maker. This provision shall control over
every other obligation of Maker and Lender hereunder, under the Loan Agreement
and under any other Loan Document.

Time is of the essence hereof. Upon (i) any failure of Maker to pay when due any
portion of the Principal Balance, (ii) any failure of Maker to pay interest due
to Lender hereunder after applicable notice and cure periods, as provided in the
Loan Agreement, or (iii) the occurrence of any other "Event of Default" under
the Loan Agreement or any of the other Loan Documents, the entire Principal
Balance, with all accrued interest thereon, together with all other sums secured
by the Loan Documents, shall, either automatically or at the option of the
Lenders as provided in the Loan Agreement, become immediately due and payable,
without notice, demand or presentment for payment, and without notice of
intention to accelerate or of acceleration, at the place of payment aforesaid.

Maker and each co-maker, endorser, surety and guarantor hereby guaranties
payment of this Note, and waives demand for payment, presentment for payment,
notice of nonpayment, protest, notice of protest, notice of dishonor, notice of
intention to accelerate maturity, notice of acceleration of maturity, notice of
intention to foreclose on any collateral securing this Note, all other notices
as to this Note (except as expressly provided for in the Loan Documents),
diligence in collection as to each and every payment due hereunder, and all
other requirements necessary to charge or hold such person or entity to any
obligation hereunder, and agrees that without any notice the Administrative
Agent acting on behalf of Lender may take additional security herefor or may
release any or all security herefor, may from time to time extend, renew, or
otherwise modify the date or dates or amount or amounts of payments due
hereunder, or the Administrative Agent acting on behalf of Lender may from time
to time release any part or parts of the property and interests subject to the
other Loan Documents with or without consideration, and that, in any such case,
Maker and each co-maker, endorser, surety and guarantor shall continue to be
bound hereby and to be liable to pay the Principal Balance, as so additionally
secured, extended, renewed or modified, and notwithstanding any such release;
and further agrees to pay all costs and expenses of collection, including court
costs and attorneys' fees (prior to trial, at trial and on appeal) incurred in
collecting the indebtedness secured hereby, or in exercising or defending, or
obtaining the right to exercise the rights of Lender and/or the Administrative
Agent hereunder, under the Loan Agreement or under any Loan Document, regardless
of whether suit is brought, and in foreclosure, in bankruptcy, insolvency,
arrangement, reorganization and other debtor-relief proceedings, in probate, in
other court proceedings, or otherwise, regardless of whether Lender or the
Administrative Agent prevail therein, and all reasonable costs and expenses
incurred by Lender and/or the Administrative Agent in protecting or preserving
the property and interests which are subject to the Loan Documents, all as
provided in the Loan Agreement. All rights and remedies of Lender and the
Administrative Agent under the terms of this Note, under the terms of the Loan
Agreement and/or of any Loan Document, and under any statutes or rules of law
shall be cumulative and may be exercised successively or concurrently. Maker
agrees that the Lender shall be entitled to all the rights of a holder in due
course of negotiable instruments. Any provision of this Note which may be
unenforceable or invalid under any law shall be ineffective to the extent of
such unenforceability or invalidity without affecting the enforceability or
validity of any other provision hereof.

THE VALIDITY, CONSTRUCTION AND ENFORCEABILITY OF THIS NOTE SHALL BE GOVERNED BY
THE INTERNAL LAWS OF THE COMMONWEALTH OF VIRGINIA, WITHOUT GIVING EFFECT TO
CONFLICT OF LAWS PRINCIPLES THEREOF, BUT GIVING EFFECT TO FEDERAL LAWS OF THE
UNITED STATES APPLICABLE TO NATIONAL BANKS. AT THE OPTION OF LENDER, THIS NOTE
MAY BE ENFORCED IN ANY FEDERAL COURT OR VIRGINIA STATE COURT, AND MAKER CONSENTS
TO THE JURISDICTION AND VENUE OF ANY SUCH COURT AND WAIVES ANY ARGUMENT THAT
VENUE IN SUCH FORUMS IS NOT CONVENIENT.

MAKER AND LENDER EACH HEREBY MUTUALLY, KNOWINGLY, UNCONDITIONALLY AND
IRREVOCABLY WAIVE ANY RIGHT TO A TRIAL BY JURY IN ANY ACTION RELATING TO THIS
NOTE, THE LOAN OR THE LOAN DOCUMENTS.

IN WITNESS WHEREOF, Maker has caused this Note to be duly executed and delivered
as of the day and year first above set forth.

FOUNDRY PARK I, LLC,

a Virginia limited liability company

By: NEWMARKET DEVELOPMENT

CORPORATION,

a Virginia corporation

Its Manager

 

By:

Bruce R. Hazelgrove, III,

Vice President

EXHIBIT D

FORM OF SURVEYOR'S CERTIFICATION

(See Attached)



EXHIBIT E

FORM OF ARCHITECT'S CERTIFICATES

(See Attached)



EXHIBIT A to ARCHITECT'S CERTIFICATE

List of Plans and Specifications



EXHIBIT B to ARCHITECT'S CERTIFICATE

Permits Issued

EXHIBIT F

BUDGET


(See Attached)

EXHIBIT G

BORROWER REQUISITION CERTIFICATE

(See Attached)

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

#1332975 v6 003139.03020